Exhibit 10.1

EXECUTION VERSION

 

 

FIRST LIEN CREDIT AGREEMENT

dated as of March 19, 2019

among

OneSpaWorld Holdings Limited,

as Holdings,

Dory Intermediate LLC,

as Lead Borrower,

Dory Acquisition Sub, Inc.,

as U.S. Borrower,

The Lenders Party Hereto

and

Goldman Sachs Lending Partners LLC,

as Administrative Agent and Collateral Agent

 

 

Goldman Sachs Lending Partners LLC,

as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.01

  Defined Terms      2  

Section 1.02

  Other Interpretive Provisions      71  

Section 1.03

  Accounting Terms      72  

Section 1.04

  Rounding      73  

Section 1.05

  References to Agreements, Laws, Etc.      73  

Section 1.06

  Times of Day; Rates      73  

Section 1.07

  Timing of Payment or Performance      73  

Section 1.08

  Currency Equivalents Generally      73  

Section 1.09

  Letter of Credit Amounts      73  

Section 1.10

  Limited Condition Acquisitions      74  

Section 1.11

  Permitted Reorganizations      74  

Section 1.12

  Change of Currency      75  

Section 1.13

  Cashless Rollovers      75  

Section 1.14

  [Reserved]      75  

Section 1.15

  LIBOR Discontinuation      75   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      76  

Section 2.01

  The Loans      76  

Section 2.02

  Borrowings, Conversions and Continuations of Loans      76  

Section 2.03

  Letters of Credit      78  

Section 2.04

  [Reserved]      87  

Section 2.05

  Prepayments      87  

Section 2.06

  Termination or Reduction of Commitments      95  

Section 2.07

  Repayment of Loans      95  

Section 2.08

  Interest      96  

Section 2.09

  Fees, Closing Payments and Exit Payments      97  

Section 2.10

  Computation of Interest, Fees and Closing Payments      98  

Section 2.11

  Evidence of Indebtedness      98  

Section 2.12

  Payments Generally      99  

Section 2.13

  Sharing of Payments      101  

Section 2.14

  Incremental Credit Extensions      101  

Section 2.15

  Extensions of Term Loans, Revolving Credit Commitments and Delayed Draw Term
Loan Commitments      106  

Section 2.16

  Defaulting Lenders      109  

Section 2.17

  Permitted Debt Exchanges      111  

Section 2.18

  Refinancing Amendments      114   ARTICLE III TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY      115  

Section 3.01

  Taxes      115  

Section 3.02

  Illegality      119  

Section 3.03

  Inability to Determine Rates      120  

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      121  

Section 3.05

  Funding Losses      122  

 

- i -



--------------------------------------------------------------------------------

Section 3.06

  Matters Applicable to All Requests for Compensation      123  

Section 3.07

  Replacement of Lenders under Certain Circumstances      124  

Section 3.08

  Survival      125  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     125  

Section 4.01

  Closing Date      125  

Section 4.02

  Conditions to Delayed Draw Term Facility Credit Extension      129  

Section 4.03

  Conditions to Certain Subsequent Credit Extensions      129  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     130  

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      130  

Section 5.02

  Authorization; No Contravention      130  

Section 5.03

  Governmental Authorization; Other Consents      131  

Section 5.04

  Binding Effect      131  

Section 5.05

  Financial Statements; No Material Adverse Effect      131  

Section 5.06

  Litigation      132  

Section 5.07

  Ownership of Property; Liens; Insurance      132  

Section 5.08

  Environmental Compliance      132  

Section 5.09

  Taxes      133  

Section 5.10

  Compliance with ERISA      133  

Section 5.11

  Labor Matters      133  

Section 5.12

  Subsidiaries; Equity Interests      133  

Section 5.13

  Margin Regulations; Investment Company Act      134  

Section 5.14

  Disclosure      134  

Section 5.15

  Intellectual Property; Licenses, Etc.      134  

Section 5.16

  Solvency      134  

Section 5.17

  Collateral Documents      134  

Section 5.18

  Patriot Act; Anti-Money Laundering Laws      135  

Section 5.19

  Anti-Corruption Laws      135  

Section 5.20

  Sanctioned Persons      135  

Section 5.21

  Use of Proceeds      135  

Section 5.22

  Classification as Priority Lien Obligations; etc.      135  

Section 5.23

  Material Contracts      136  

ARTICLE VI AFFIRMATIVE COVENANTS

     136  

Section 6.01

  Financial Statements      136  

Section 6.02

  Certificates; Other Information      137  

Section 6.03

  Notices      139  

Section 6.04

  Maintenance of Existence      139  

Section 6.05

  Maintenance of Properties      140  

Section 6.06

  Maintenance of Insurance      140  

Section 6.07

  Compliance with Laws      140  

Section 6.08

  Books and Records      140  

Section 6.09

  Inspection Rights      140  

Section 6.10

  Covenant to Guarantee Obligations and Give Security      141  

Section 6.11

  Use of Proceeds      142  

Section 6.12

  Further Assurances and Post-Closing Covenants      143  

Section 6.13

  Designation of Subsidiaries      143  

Section 6.14

  Payment of Taxes      144  

 

- ii -



--------------------------------------------------------------------------------

Section 6.15

  [Reserved]      144  

Section 6.16

  [Reserved]      144  

Section 6.17

  Compliance with Anti-Terrorism Laws and Anti-Corruption Laws      144  

Section 6.18

  Performance of Material Contracts      145  

Section 6.19

  Lender Conference Calls      145  

Section 6.20

  Credit Enhancements      145  

Section 6.21

  Access to Information for GS Investor Lenders      145  

ARTICLE VII NEGATIVE COVENANTS

     146  

Section 7.01

  Liens      146  

Section 7.02

  Investments      151  

Section 7.03

  Indebtedness      155  

Section 7.04

  Fundamental Changes      160  

Section 7.05

  Dispositions      162  

Section 7.06

  Restricted Payments      165  

Section 7.07

  Transactions with Affiliates      168  

Section 7.08

  Prepayments, Etc. of Indebtedness      169  

Section 7.09

  Financial Covenant      170  

Section 7.10

  [Reserved]      170  

Section 7.11

  Nature of Business and Fiscal Year      170  

Section 7.12

  Holdings Covenant      171  

Section 7.13

  Amendments or Waivers of Organizational Documents and Certain Related
Agreements      172  

Section 7.14

  Amendments or Waivers with respect to Certain Indebtedness      172  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     172  

Section 8.01

  Events of Default      172  

Section 8.02

  Remedies Upon Event of Default      174  

Section 8.03

  Exclusion of Immaterial Subsidiaries      175  

Section 8.04

  Application of Funds      175  

Section 8.05

  Right to Cure      176  

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

     177  

Section 9.01

  Appointment and Authorization of Agents      177  

Section 9.02

  Delegation of Duties      178  

Section 9.03

  Liability of Agents      179  

Section 9.04

  Reliance by Agents      179  

Section 9.05

  Notice of Default      180  

Section 9.06

  Credit Decision; Disclosure of Information by Agents      180  

Section 9.07

  Indemnification of Agents      181  

Section 9.08

  Agents in their Individual Capacities      181  

Section 9.09

  Successor Agents      181  

Section 9.10

  Administrative Agent May File Proofs of Claim; Credit Bidding      182  

Section 9.11

  Collateral and Guarantee Matters      184  

Section 9.12

  Other Agents; Arrangers and Managers      186  

Section 9.13

  Appointment of Supplemental Administrative Agents      186  

Section 9.14

  Withholding Tax      187  

Section 9.15

  GS Investor Provision      187  

Section 9.16

  Certain ERISA Matters      188  

 

- iii -



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     189  

Section 10.01

  Amendments, Etc.      189  

Section 10.02

  Notices and Other Communications; Facsimile Copies      192  

Section 10.03

  No Waiver; Cumulative Remedies      195  

Section 10.04

  Attorney Costs and Expenses      195  

Section 10.05

  Indemnification by the Borrower      195  

Section 10.06

  Payments Set Aside      197  

Section 10.07

  Successors and Assigns      197  

Section 10.08

  Confidentiality      204  

Section 10.09

  Setoff      205  

Section 10.10

  Counterparts      206  

Section 10.11

  Integration      206  

Section 10.12

  Survival of Representations and Warranties      206  

Section 10.13

  Severability      206  

Section 10.14

  GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS      207  

Section 10.15

  WAIVER OF RIGHT TO TRIAL BY JURY      208  

Section 10.16

  Binding Effect      208  

Section 10.17

  Judgment Currency      208  

Section 10.18

  Lender Action      208  

Section 10.19

  USA PATRIOT Act      209  

Section 10.20

  Obligations Absolute      209  

Section 10.21

  No Advisory or Fiduciary Responsibility      209  

Section 10.22

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      210  

Section 10.23

  Use of Name, Logo, etc.      210  

Section 10.24

  Intercreditor Agreements      210  

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES

1.01A

   —    Excluded Subsidiaries

1.01B

   —    Security Agreements

1.01C

   —    Agreed Security Principles

1.01D

   —    Material Contracts

2.01

   —    Commitments

5.06

   —    Litigation

5.12

   —    Subsidiaries and Other Equity Investments

6.12(b)

   —    Post-Closing Deliverables

7.01(c)

   —    Existing Liens

7.03

   —    Existing Indebtedness

7.07

   —    Transactions with Affiliates

10.02

   —    Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   —    Committed Loan Notice

B

   —    [Reserved]

C-1(A)

   —    Term Note (Lead Borrower)

C-2(B)

   —    Term Note (U.S. Borrower)

C-2

   —    Revolving Credit Note

C-3

   —    Delayed Draw Note

D

   —    Compliance Certificate

E

   —    Assignment and Assumption

F

   —    Discounted Prepayment Option Notice

G

   —    Lender Participation Notice

H

   —    Discounted Voluntary Prepayment Notice

I

   —    [Reserved]

J

   —    Sponsor Affiliated Lender Notice

K

   —    Prepayment Notice

L

   —    Solvency Certificate

M

   —    First Lien Intercreditor Agreement

N

   —    Junior Lien Intercreditor Agreement

O

   —    Intercompany Note

P

   —    Successor Holdings Joinder

 

 

- v -



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

This FIRST LIEN CREDIT AGREEMENT is entered into as of March 19, 2019, among
Dory Intermediate LLC, a Delaware limited liability company, (the “Lead
Borrower”), Dory Acquisition Sub, Inc., a Delaware corporation (the “U.S.
Borrower” and, together with the Lead Borrower, the “Borrowers” and each,
individually, a “Borrower”), OneSpaWorld Holdings Limited, a company organized
under the laws of the Commonwealth of the Bahamas (“Initial Holdings”), Goldman
Sachs Lending Partners LLC (“GS Lending Partners”), as Administrative Agent and
Collateral Agent, and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to that certain Business Combination Agreement, dated as of November 1,
2018 (as amended on January 7, 2019 by Amendment No. 1 to Business Combination
Agreement and as further amended, supplemented or modified and in effect from
time to time in the manner permitted pursuant to Section 4.01(c) of this
Agreement, and including all schedules and exhibits thereto, the “Acquisition
Agreement”), by and among inter alios, the Borrowers, Initial Holdings, the SPAC
(as defined herein), Steiner UK Limited, Steiner Management Services, LLC, Dory
US Merger Sub, LLC, Dory Acquisition Sub, Limited and Steiner Leisure Limited
(in its capacity as a Seller (as defined therein) and as the representative for
the Seller Parties (as defined therein) party thereto), (x) the SPAC will use
funds available in the Trust Account (as defined in the Acquisition Agreement),
which holds funds contributed from public investors and held by the SPAC for the
purposes of undertaking business combinations (the “SPAC Trust Account”),
subject to any redemptions required under applicable law or the governing
documents of the SPAC to acquire equity interests in certain subsidiaries of the
Sellers by way of a business combination, which shall include, but not be
limited to (i) the purchase of equity interests of certain subsidiaries
organized in the United States (the transactions described in this clause (i),
the “U.S. Target Purchase” and the funds in the SPAC Trust Account remaining
after the U.S. Target Purchase, the “SPAC Trust Account Remainder”) and (ii) the
merger of Dory U.S. Merger Sub, LLC with and into the SPAC (the “U.S. Merger”
and, together with the U.S. Target Purchase, collectively, the “Closing Date
Acquisition”) and (y) following the U.S. Merger, the SPAC shall lend the SPAC
Trust Account Remainder to Holdings (the “HAC Loan”), in each case, on the terms
and subject to the conditions set forth in the Acquisition Agreement.

The Borrowers have requested that the Lenders extend credit (i) to the Borrowers
in the form of Initial Term B Loans in an initial aggregate principal amount of
$208,500,000, of which $20,000,000 shall be borrowed by the U.S. Borrower (the
“U.S. Sub-facility”) and the remainder of which shall be borrowed by the Lead
Borrower and (ii) to the Lead Borrower in the form of (A) Revolving Credit
Commitments in an initial aggregate principal amount of $20,000,000 (the
“Revolving Credit Facility”) and (B) Delayed Draw Term Loan Commitments in an
initial aggregate principal amount of (x) $5,000,000 (the “Delayed Draw Term
Facility”). The Revolving Credit Facility may include one or more Letters of
Credit from time to time.

The proceeds of the Initial Term B Loans and the proceeds of the Revolving
Credit Loans borrowed on the Closing Date, will be used to finance in part the
Transactions and the Transaction Expenses and other purposes not prohibited by
the terms of this Agreement.

From and after the Closing Date, the proceeds of (x) any Revolving Credit Loans
and Letters of Credit will be used for working capital and general corporate
purposes, including the funding of Permitted Acquisitions, other permitted
Investments and/or any other transaction not prohibited by the terms of this
Agreement and (y) the proceeds of any the Delayed Draw Term Loans will be used
for purposes permitted under Section 6.11.

 

1



--------------------------------------------------------------------------------

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by any Borrower or any Restricted Subsidiary during
such period (other than an Unrestricted Subsidiary), to the extent not
subsequently sold, transferred or otherwise disposed of by such Borrower or such
Restricted Subsidiary during such period.

“Acquisition” means the acquisition of (i) a Controlling equity or other
ownership interest in another Person (including upon the exercise of an option,
warrant or convertible or similar type security to acquire such a Controlling
interest), whether by purchase of such equity or other ownership interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity or other ownership interest, or (ii) assets of another Person
(whether by purchase, merger or otherwise) which constitute all or substantially
all of the assets of such Person or of a line or lines of business conducted by
such Person.

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
to this Agreement.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.18; provided, (x) each Additional Refinancing Lender shall be subject
to the approval of (i) in the case of Refinancing Revolving Credit Commitments,
the L/C Issuer, such approval not to be unreasonably withheld, conditioned or
delayed, to the extent that each such Additional Refinancing Lender is not then
an existing Revolving Credit Lender, an Affiliate of a then existing Revolving
Credit Lender or an

 

2



--------------------------------------------------------------------------------

Approved Fund and (ii) the Lead Borrower and (y) any such Additional Refinancing
Lender that is a Sponsor Affiliated Lender shall be subject to the provisions of
Section 10.07(j), mutatis mutandis, to the same extent as if such Credit
Agreement Refinancing Indebtedness and related Obligations had been obtained by
such Lender by way of assignment.

“Administrative Agent” means, subject to Section 9.13, GS Lending Partners, in
its capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Lead Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and the
investment decisions of which are not Controlled by the private equity business
of the SPAC or any Affiliate of the SPAC; provided, however, that an Affiliated
Debt Fund shall exercise independent discretion from the private equity business
of the SPAC and any Affiliate of the SPAC and its managers shall have fiduciary
duties to third party investors that are independent of their duties to the
direct or indirect equity holders of Holdings (or any parent entity thereof).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, trustees, advisors,
other representatives and successors and assigns of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Security Principles” means the principles set out in Schedule 1.01C.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Anti-Corruption Laws” means all laws, rules or regulations relating to
corruption or bribery, including, but not limited to, the United States Foreign
Corrupt Practices Act of 1977, as amended.

 

3



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” has the meaning specified in Section 5.18(b).

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

“Applicable Payment” has the meaning specified in Section 2.05(a)(i).

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided, (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to the
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment under the Revolving Credit Facility,
(ii) in the case of Section 2.16 when a Defaulting Lender shall exist,
“Applicable Percentage” with respect to the Delayed Draw Term Facility shall be
determined by disregarding any Defaulting Lender’s Delayed Draw Term Loan
Commitment under the Delayed Draw Term Facility and (iii) if the Commitments
under the Revolving Credit Facility have terminated or expired, the Applicable
Percentages of the Lenders under such Revolving Credit Facility shall be
determined based upon the Revolving Credit Commitments thereunder most recently
in effect) and (b) with respect to the Loans of any Class, a percentage equal to
a fraction the numerator of which is such Lender’s Outstanding Amount of the
Loans of such Class and the denominator of which is the aggregate Outstanding
Amount of all Loans of such Class.

“Applicable Rate” and the “Applicable Revolving Commitment Fee” means a
percentage per annum equal to:

(a) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the Closing Date
pursuant to Section 6.01: (I) with respect to the Initial Term B Loans, the
Delayed Draw Term Loans and Revolving Credit Loans, (x) in each case, that are
Base Rate Loans, 3.00% per annum and (y) in each case, that are Eurocurrency
Rate Loans, 4.00% per annum and (II) with respect to the Applicable Revolving
Commitment Fee, 0.50%; and

(b) thereafter, the percentages per annum set forth below, based upon the First
Lien Senior Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
with respect to each of the Initial Term B Loans, the Delayed Draw Term Loans,
the Revolving Credit Loans and the Applicable Revolving Commitment Fee:

 

4



--------------------------------------------------------------------------------

Pricing

Level

   First Lien Senior
Secured Leverage
Ratio      Applicable
Rate for Base
Rate Loans     Applicable
Rate for
Eurocurrency
Rate Loans     Applicable
Revolving
Commitment
Fee  

I

     ³ 4.50:1.00        3.00 %      4.00 %      0.50 % 

II

     < 4.50:1.00        2.75 %      3.75 %      0.325 % 

Any increase or decrease in the Applicable Rate or the Applicable Revolving
Commitment Fee resulting from a change in the First Lien Senior Secured Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, if a Compliance Certificate is not delivered within the time frame set
forth in Section 6.02(a), the Applicable Rate or the Applicable Revolving
Commitment Fee set forth in “Pricing Level I” shall automatically apply
commencing with the first Business Day immediately following the due date of
such Compliance Certificate and continuing until the first Business Day
immediately following the delivery of such Compliance Certificate; provided
further, if an Event of Default shall have occurred and be continuing upon the
written request of the Required Lenders, the Applicable Rate or the Applicable
Revolving Commitment Fee set forth in “Pricing Level I” shall automatically
apply.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate or the Applicable Revolving Commitment Fee that is
less than that which would have been applicable had the First Lien Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Rate” or the “Applicable Revolving Commitment
Fee” for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined First Lien Senior Secured Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
appliable Borrower for the relevant period pursuant to Section 2.08 and
Section 2.09 as a result of the miscalculation of the First Lien Senior Secured
Leverage Ratio shall be deemed to be (and shall be) due and payable under the
relevant provisions of Section 2.08 or Section 2.09, as applicable, at the time
the interest or fees for such period were required to be paid pursuant to such
Section (and shall remain due and payable until paid in full, together with all
amounts owing under Section 2.08 (other than Section 2.08(c)), in accordance
with the terms of this Agreement); provided, notwithstanding the foregoing, so
long as an Event of Default described in Section 8.01(a), (f) or (g) has not
occurred with respect to any Borrower, such shortfall shall only be due and
payable five (5) Business Days following the determination described above.

Notwithstanding the foregoing, the Applicable Rate or the Applicable Revolving
Commitment Fee in respect of any Class of Extended Revolving Credit Commitments,
Refinancing Revolving Credit Commitments, any Class of Refinancing Delayed Draw
Term Loan Commitments, Extended Delayed Draw Term Loan Commitments, any
Incremental Term Loans, Extended Term Loans, Revolving Credit Loans made
pursuant to any Extended Revolving Credit Commitments, Revolving Credit Loans
made pursuant to any Refinancing Revolving Credit Commitments or Delayed Draw
Term Loans made pursuant to Refinancing Delayed Draw Term Loan Commitments or
Extended Delayed Draw Term Loan Commitments shall be the applicable percentages
per annum set forth in the relevant Incremental Facility Amendment, Refinancing
Amendment or Extension Offer.

 

5



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means (i) any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or, (c) an entity or an Affiliate of an
entity that administers or manages a Lender or (ii) at any time that any GS
Investor is a Lender hereunder, any Fund that is advised by (a) an Affiliate of
a GS Investor Lender or (b) an entity or an Affiliate of an entity that advises
a GS Investor Lender.

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit E and (b) in the case of any assignment of Term Loans or
the Delayed Draw Term Loans in connection with a Permitted Debt Exchange
conducted in accordance with Section 2.17, such form of assignment (if any) as
may have been requested by the Administrative Agent in accordance with
Section 2.17(a)(viii) or any other form (including electronic documentation
generated by an approved electronic platform) approved by the Administrative
Agent.

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and Indebtedness incurred for the purpose of financing all or any part of the
purchase price or cost of acquisition, repair, construction or improvement of
fixed or capital assets that are used or useful in the business of such Person.

“Audited Financial Statements” means the audited financial statements of
Holdings and its subsidiaries on a consolidated basis for the period ended
December 31, 2017, December 31, 2016 and December 31, 2015, in each case
prepared in accordance with GAAP.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Available Amount Reference Time”), a
cumulative amount (which shall not be less than zero) equal to the sum of
$20,000,000, plus (in each case, without duplication):

(a) the Cumulative Excess Cash Flow Amount at such time; plus

(b) the amount of any capital contributions (including the proceeds and the fair
market value (as reasonably determined by the Lead Borrower) of marketable
securities or other property received by the Lead Borrower from any person other
than a Loan Party (other than Holdings) or a Restricted Subsidiary) or Net Cash
Proceeds from any Permitted Equity Issuance (or issuance of debt securities that
have been converted into or exchanged for Qualified Equity Interests) (other
than any Cure Amount or any other capital contributions or equity or debt
issuances to the extent utilized in connection with other transactions permitted
pursuant to Section 7.02(t), 7.06(j) or 7.08(iii)(A)) received by or made to the
Lead Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Lead Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Amount Reference Time; plus

 

6



--------------------------------------------------------------------------------

(c) to the extent not otherwise applied to prepay the outstanding Second Lien
Term Loans in accordance with the terms of the Second Lien Credit Agreement, the
aggregate amount of Retained Declined Proceeds during the period from the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time; plus

(d) to the extent not already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (e) below or any
other provision of Section 7.02, an amount equal to any net after-tax returns in
cash and Cash Equivalents (including dividends, interest, distributions, returns
of principal, sale proceeds, repayments, income and similar amounts) actually
received by any Loan Party or Restricted Subsidiary in respect of any
Investments pursuant to Section 7.02(n); minus

(e) the aggregate amount of the fair market value of (i) any Investments made
pursuant to Section 7.02(n) (net of any return of capital in respect of such
Investment or deemed reduction in the amount of such Investment, including,
without limitation, upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the sale, transfer, lease or other disposition of any
such Investment), (ii) any Restricted Payment made pursuant to Section 7.06(n)
and (iii) any payments made pursuant to Section 7.08(iii)(C), in each case,
during the period commencing on the Closing Date through and including the
Available Amount Reference Time (and, for purposes of this clause (e), without
taking account of the intended usage of the Available Amount at such Available
Amount Reference Time).

“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount”.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Base Rate” means a fluctuating rate per annum, for any day, equal to the
highest of:

(a) the Prime Rate;

(b) Federal Funds Rate plus 1⁄2 of 1.00%; and

(c) the Eurocurrency Rate for an Interest Period for Dollar deposits of one
(1) month plus 1.00%.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230, as amended or
modified from time to time.

 

7



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the Preliminary Statements to this
Agreement. For the avoidance of doubt, no Borrower shall be designated as an
“Immaterial Subsidiary”, “Securitization Subsidiary” and “Unrestricted
Subsidiary” at any time.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means (x) in the case of Revolving Credit Loans, $100,000
and (y) in the case of Term Loans, $1,000,000; provided that the Borrowing
Minimum with respect to the Delayed Draw Term Loans shall be $1,000,000, or such
lesser amount as reasonably agreed by the Administrative Agent and the Lenders
in respect of such applicable Class.

“Borrowing Multiple” means (x) in the case of Revolving Credit Loans, $50,000,
(y) in the case of Term Loans, $100,000, and (z) in the case of the Delayed Draw
Term Loans, $1,000,000, in each case, or such other amount as reasonably agreed
by the Administrative Agent and the Lenders in respect of such applicable Class.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, or are in fact closed; provided, when used in connection with a
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Lead Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Lead Borrower and
its Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by
the Lead Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided, for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability in accordance with GAAP; provided, that all
obligations of any Person that are or would be characterized as an operating
lease as determined in accordance with GAAP as in effect on the date hereof
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Capitalized Lease or
Capitalized Lease Obligation) for purposes of this Agreement regardless of any

 

8



--------------------------------------------------------------------------------

change in GAAP following the Closing Date that would otherwise require such
obligation to be recharacterized as a Capitalized Lease Obligation, to the
extent that financial reporting shall not be affected hereby. For purposes of
Section 7.01, a Capitalized Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are required to be reflected as capitalized costs on the consolidated
balance sheet of such Person and its Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

(1) Dollars and, with respect to any Non-U.S. Subsidiaries, other currencies
held by such Non-U.S. Subsidiary in the ordinary course of business;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States, the United Kingdom, any
participating member state of the European Union or any agency or
instrumentality of the foregoing the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Lead Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

 

9



--------------------------------------------------------------------------------

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Non-U.S. Subsidiary: (i) obligations of the national
government of the country in which such Non-U.S. Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Non-U.S. Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars; and

(12) investment funds investing at least 90% of their assets in Cash Equivalents
of the types described in clauses (1) through (11) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above;
provided, such amounts are converted into any currency listed in clause
(1) above as promptly as practicable and in any event within ten (10) Business
Days following the receipt of such amounts.

“Cash Management Bank” means (i) each provider of any Cash Management Services
to Holdings or any Restricted Subsidiary and (ii) each provider of Cash
Management Services to Holdings or any Restricted Subsidiary, including any Cash
Management Secured Bank.

“Cash Management Obligations” means obligations owed by Holdings or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services.

“Cash Management Secured Bank” means any Person that is an Agent or a Lender or
an Affiliate of any of the foregoing at the time it initially provides any Cash
Management Services pursuant to a Secured Cash Management Agreement (or, in the
case of Secured Cash Management Agreements existing on the Closing Date, on the
Closing Date), whether or not such Person subsequently ceases to be an Agent or
a Lender or an Affiliate of any of the foregoing.

 

10



--------------------------------------------------------------------------------

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer, ACH
transactions and other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“CFC” means a controlled foreign corporation (within the meaning of Section 957
of the Code).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the earlier to occur of:

(a) at any time and for any reason whatsoever, (A) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
such Act), directly or indirectly, of more than thirty-five percent (35%) of the
then outstanding voting stock of Holdings or its direct or indirect parent
company and (B) at any time during any period of twelve (12) consecutive months,
the Continuing Directors shall constitute less than a majority of the board of
directors, managers or other governing body of Holdings;

(b) the (i) Lead Borrower ceasing to be a direct Wholly-Owned Subsidiary of
Holdings or (ii) the U.S. Borrower ceasing to be a direct or indirect
Wholly-Owned Subsidiary of Holdings; or

(c) any “change of control” or similar event under the Second Lien Credit
Agreement.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Delayed Draw Term Lenders or Term Lenders,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, Initial Term B Commitments, Delayed Draw Term
Loan Commitments, Extended Revolving Credit Commitments, Incremental Revolving
Credit Commitments, Refinancing Revolving Credit Commitments, Extended Delayed
Draw Term Loan Commitments, Refinancing Delayed Draw Term Loan Commitments,
Commitments in respect of any Incremental Term Loans, Commitments in respect of
any Extended Term Loans or Refinancing Term Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Refinancing Revolving
Credit Loans, Delayed Draw Term Loans, Refinancing Delayed Draw Term Loans,
Initial Term B Loans, Incremental Term Loans, Refinancing Term Loans or Extended
Term

 

11



--------------------------------------------------------------------------------

Loans. Notwithstanding the above, Initial Term B Loans, Delayed Draw Term Loans,
Incremental Term Loans, Refinancing Revolving Credit Loans, Refinancing Term
Loans, Refinancing Delayed Draw Term Loans and Extended Term Loans that have
different terms (including currencies) and conditions (together with the
Commitments in respect thereof and any Lenders thereof) shall be construed to be
in different Classes; provided that Incremental Term Loans or any Delayed Draw
Term Loans in the form of increases to any then existing Class of Term Loans
shall be construed as part of the same Class as such increased Term Loans.

“Closing Date” means the date on which all of the applicable conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01 and the Initial Term B Loans are made to the Borrowers.

“Closing Date Acquisition” has the meaning specified in the Preliminary
Statements to this Agreement.

“Closing Date Acquisition Guarantee and Lien Release” means the release and
termination of the guarantees provided by, and the security interests granted
by, certain of the Subsidiaries of the Lead Borrower pursuant to (i) the Credit
Agreement, dated as of December 9, 2015 (as amended, restated, amended and
restated, extended, renewed, supplemented, modified and otherwise changed from
time to time), by and among Steiner Leisure Limited, an international business
company incorporated under the laws of the Commonwealth of The Bahamas (“Steiner
Leisure”), and certain of its Subsidiaries as borrowers, Newstar Financial,
Inc., as administrative agent and collateral agent, and the other lenders from
time to time party thereto, and (ii) the Credit Agreement, dated as of
December 9, 2015 (as amended, restated, amended and restated, extended, renewed,
supplemented, modified and otherwise changed from time to time), by and among
Steiner Leisure and certain of its Subsidiaries as borrowers, PNC Bank, National
Association, as the administrative agent and collateral agent, and other lenders
from time to time party thereto, in each case, including by way of the discharge
and satisfaction of the primary obligations under such facility.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or similar term) as defined in the
Collateral Documents and all other property of whatever kind and nature pledged
or charged as collateral under any Collateral Document, and shall include the
Mortgaged Properties.

“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent
appointed in accordance with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, subject to the Agreed
Security Principles and the Intercreditor Agreement, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01 or thereafter
pursuant to Section 6.10 or Section 6.12 duly executed by each Loan Party that
is a party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) jointly and severally, by (i) Holdings, (ii) each Borrower (other
than with respect to its own Obligations) and (iii) each other Restricted
Subsidiary of Holdings that is a Material Subsidiary (other than, in the case of
this clause (iii) any Excluded Subsidiary and any non-Wholly-Owned Subsidiary)
(collectively, the “Guarantors” and each individually, a “Guarantor”);

 

12



--------------------------------------------------------------------------------

(c) the Obligations and the Guarantees shall have been secured pursuant to the
Security Agreements by a first-priority security interest in (i) all the Equity
Interests of Borrowers and (ii) all other Equity Interests (other than Excluded
Equity) held directly by Holdings, Borrowers or any Subsidiary Guarantor in any
Subsidiary; provided, that in the case of Obligations of the U.S. Borrower under
the U.S. Sub-facility, the security interest granted shall not include (1) any
Equity Interests of any CFC or Foreign Subsidiary Holdco directly owned by the
Lead Borrower in excess of 65% of the issued and outstanding voting Equity
Interests (within the meaning of Section 1.956-2(c)(2) of the U.S. Treasury
Regulations) and 100% of the issued and outstanding non-voting Equity Interests
of each such Subsidiary or (2) any Equity Interests of any direct or indirect
Subsidiary of any CFC directly owned by the Lead Borrower;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities
and instruments (in each case, accompanied by an undated stock power or other
appropriate instrument of transfer executed in blank), filing personal property
financing statements, or making any necessary filings with the United States
Patent and Trademark Office, United States Copyright Office, or the World
Intellectual Property Organization) in, and liens (including mortgages) on,
substantially all tangible and intangible assets of Holdings, each Borrower and
each other Guarantor (including, without limitation, accounts receivable,
inventory, equipment, investment property, material intellectual property, other
general intangibles (including contract rights), owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided, security interests in real
property shall be limited to the Mortgaged Properties; provided further that,
assets of any CFC shall not secure the Obligations of the U.S. Borrower under
the U.S. Sub-facility;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.10 and/or Section 6.12, as applicable, duly executed and delivered by
the record owner of such property, (ii) a title insurance policy for such
Mortgaged Property (or marked-up title insurance commitment having the effect of
a title insurance policy) (the “Mortgage Policies”) issued by a Title Company
insuring the Lien of each such Mortgage as a valid first priority Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 7.01 hereof, together with such endorsements, coinsurance
and reinsurance as the Collateral Agent may reasonably request and to the extent
available in each applicable jurisdiction at commercially reasonable rates,
(iii) a Survey with respect to each Mortgaged Property; provided, however, that
a Survey shall not be required to the extent that (A) an existing survey
together with an “affidavit of no change” satisfactory to the Title Company is
delivered to the Collateral Agent and the Title Company and (B) the Title
Company removes the standard survey exception and provides reasonable and
customary survey-related endorsements and other coverages in the applicable
Mortgage Policy to the extent available in each applicable jurisdiction at
commercially reasonable rates, (iv) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party
relating thereto), (v) if any portion of any improved Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the

 

13



--------------------------------------------------------------------------------

National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), a copy of, or a certificate as to coverage under, and a
declaration page relating to, the flood insurance policies required by
Section 6.06 hereof, and in compliance with, the Flood Insurance Laws, each of
which (A) shall be endorsed or otherwise amended to name the Collateral Agent as
mortgagee and lender’s loss payee, (B) shall (1) identify the addresses of each
property located in a special flood hazard area, (2) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (3) provide that the insurer will give the Collateral Agent 45 days
written notice of cancellation or non-renewal and (C) shall be otherwise in form
and substance reasonably satisfactory to the Collateral Agent, (vi) such
existing abstracts, existing appraisals, legal opinions (regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable mortgagor, and such
other customary matters as may be reasonably requested by the Administrative
Agent or the Collateral Agent (at the direction of the Required Lenders), and
which shall be in form and substance reasonably acceptable to the Administrative
Agent) and other documents as the Administrative Agent (at the direction of the
Required Lenders) may reasonably request with respect to any such Mortgaged
Property to the extent necessary to obtain the foregoing deliverables and
(vii) evidence of payment of title insurance premiums and expenses and all
mortgage recording, transfer, intangibles and stamp taxes, if applicable
(provided that to the extent any Mortgaged Property is located in a jurisdiction
which imposes mortgage recording taxes, intangibles tax, documentary tax or
similar recording fees or taxes, the relevant Mortgage shall not secure an
amount in excess of the fair market value of the Mortgaged Property subject
thereto or another method is utilized to reduce such tax as permitted or
required by applicable law), and fees payable in connection with recording the
Mortgage, any amendments thereto and any fixture filings, to the extent
necessary to be filed in the applicable jurisdiction, in each case in
appropriate county land office(s). The Administrative Agent, Collateral Agent or
the Lead Borrower shall give at least 45 days prior written notice to the
Lenders prior to pledging any Material Real Property and upon confirmation from
all Lenders that flood insurance due diligence and flood insurance compliance
have been completed, the applicable Loan Parties may pledge such Material Real
Property, with the understanding that in each case, the foregoing requirements
set forth in this clause (f) shall be completed prior to the 90-day period
within which the applicable Loan Party shall be obligated to provide the real
estate deliverables set forth in Section 6.10 and/or Section 6.12 hereof;
provided, that if such requirements are not completed during such period due to
the relevant Lenders not being able to complete their respective flood insurance
due diligence and flood insurance compliance, such 90-day period shall be
extended for so long as is required to complete such flood diligence and related
compliance.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Lead Borrower and the
Administrative Agent agree in writing that the cost or other consequence
(including any material adverse tax consequences) of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Lead Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and as agreed between the Administrative Agent
and Holdings;

(B) the Collateral and Guarantee Requirement shall not apply to any of the
following assets: (i) any fee-owned real property that is not a Material Real
Property, any leasehold interests in real property (it being understood that no
action shall be required with respect to creation or perfection of security
interests with respect to such leases, including to obtain landlord waivers,
estoppels or collateral access letters), (ii) motor vehicles and other assets
subject to certificates of title, (iii) [reserved], (iv) [reserved], (v) any
assets for which a pledge thereof or a security interest therein is prohibited
by applicable Laws or a contractual obligation or would require obtaining the
consent, approval, license or authorization of any Governmental Authority or
applicable third party (other than Holdings, a Borrower or a Restricted
Subsidiary) (but only for so long as such prohibition exists and, in the case of
any contractual obligation, only to the extent such prohibition exists on the
Closing Date, or in connection with any subsequently acquired Subsidiary which
is joined, or required to be joined, as a Guarantor on the date of the
acquisition thereof (provided such contractual obligation is not entered into in
contemplation thereof)) which consent, approval, license or authorization has
not been obtained after giving effect to applicable anti-nonassignment
provisions of the UCC or other applicable Law; provided that, notwithstanding
the foregoing, the Lead Borrower shall use commercially reasonable efforts to
obtain the consent of the of the applicable third parties party to Material
Contracts in effect on the Closing Date within those time periods set forth on
Schedule 6.12(b), (vi) margin stock, (vii) to the extent requiring the consent
of one or more third parties (other than Holdings, a Borrower or a Restricted
Subsidiary) or prohibited by the terms of any applicable Organization Documents,
joint venture agreement or shareholders’ agreement, Equity Interests in any
Person other than (x) each of the Borrowers and (y) each of the other
Wholly-Owned Material Subsidiaries that are Restricted Subsidiaries (except, in
the case of this clause (y) to the extent such consent requirement or
prohibition is existing at the time such Wholly-Owned Material Subsidiary
becomes a Restricted Subsidiary and was not incurred in contemplation thereof)
and provided that such consent requirement or prohibition was in effect on the
Closing Date or, if later, at the time of the acquisition of such Equity
Interests and not incurred in contemplation thereof after giving effect to
applicable anti-nonassignment provisions of the UCC or other applicable Law,
(viii) any governmental licenses or state or local franchises, charters and
authorizations which are not permitted to be pledged under applicable Laws,
after giving effect to the applicable anti-nonassignment provisions of the UCC
or other applicable Law, (ix) any equipment or other asset subject to permitted
liens securing permitted acquired debt (limited to the acquired assets) or
permitted sale and leaseback transactions, in each case to the extent the
contract or other agreement providing for such debt or sale and leaseback
transaction requires the consent of any person as a condition to the creation of
any other security interest on such equipment or asset and, in each case, such
indebtedness, liens, transactions and prohibition or requirement is permitted
under the Loan Documents, (x) any lease, license or other agreements, or any
property subject to a purchase money security interest, or Capitalized Lease
Obligation, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money debt, Capitalized
Lease or similar arrangement, or create a right of termination in favor of any
other party thereto (other than Holdings, a Borrower or a Restricted Subsidiary)
(including pursuant to any “change of control” or similar provision), other than
the proceeds and receivables thereof the assignment of which is expressly deemed
effective under applicable Laws notwithstanding such

 

15



--------------------------------------------------------------------------------

prohibition, (xi) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law,
(xii) Excluded Equity, (xiii) those assets as to which the Lead Borrower and the
Administrative Agent reasonably determine that the cost or other consequences
(including any material adverse tax consequences) of obtaining such a security
interest or perfection thereof is excessive in relation to the benefit to the
Lenders of the security to be afforded thereby, (xiv) assets excluded pursuant
to the application of the Agreed Security Principles, (xv) any accounts or funds
held or received on behalf of third parties and (xvi) any assets owned by a
Subsidiary that is not a Loan Party (all of the foregoing, collectively,
“Excluded Collateral”); provided, however, that “Excluded Collateral” shall not
include any proceeds (including, for the avoidance of doubt, any proceeds
constituting cash), substitutions or replacements of any Excluded Collateral
unless such proceeds, substitutions or replacements would independently
constitute Excluded Collateral; provided, further, changes to the definition of
“Excluded Collateral” may be set forth in the applicable Security Agreements if
agreed by the Lead Borrower and the Collateral Agent; provided, further, no
action shall be required by the Loan Parties to perfect Liens on: (i) letter of
credit rights and (ii) commercial tort claims reasonably expected to result in a
recovery less than $500,000, in each case to the extent not perfected as
supporting obligations by the filing of a UCC financing statement or other
similar filing under other applicable Law in each case on the Collateral
generally; and

(C) no deposit account control agreement, securities account control agreement
or other control agreements or control arrangements shall be required with
respect to any deposit account, securities account or other asset specifically
requiring perfection through control agreements other than control by possession
of pledged capital stock and promissory notes with a principal amount in excess
of $500,000, on an individual basis; and

(D) control agreements (or perfection by control or similar arrangements) shall
not be required with respect to any assets (including deposit or securities
accounts); provided, for these purposes, “perfection by control” shall not refer
to the possession of share certificates or other certificates or instruments
representing or embodying the right to negotiable investment securities); and

(E) the provision of any Guarantee or Guaranty, and the creation, perfection, or
maintenance of pledges of or security interests in any assets shall not be
required to the extent provided in the Agreed Security Principles; and

(F) no actions in any jurisdiction or that are necessary to comply with Laws of
any jurisdiction and no security agreements, pledge agreements, share charge (or
mortgage) agreements or other Collateral Documents shall be governed under the
Laws of any jurisdiction other than (w) the United States, any state thereof or
the District of Columbia, (x) the jurisdiction of organization of a Loan Party
to create or perfect a security interest in assets of such Loan Party, including
any intellectual property registered outside such jurisdiction of organization
(other than intellectual property registered with the United States Patent and
Trademark Office or United States Copyright Office), except for the avoidance of
doubt, U.S. trademarks that require registration with or filings with the World
Intellectual Property Organization, (y) solely in the case of a security
interest securing the Equity Interests in any Person, the jurisdiction of
organization of any Loan Party and (z) solely in the case of Mortgages, the
jurisdiction of each applicable Mortgaged Property; and

 

16



--------------------------------------------------------------------------------

(G) no landlord, mortgagee or bailee waivers, including any estoppel, collateral
access letters or similar type of waiver shall be required; and

(H) no notices shall be required to be sent to account debtors or other
contractual third parties.

With respect to the Collateral Documents:

(i) access to the assets of a Guarantor, the maximum guaranteed or secured
amount may be restricted or limited by limitation language agreed to reflect
these principles and to the extent consistent with them, customary practice in
the relevant jurisdiction to minimize stamp duty, notarization, registration or
other applicable fees where the benefit of increasing the guaranteed or secured
amount is disproportionate to the level of such fee, Taxes and duties or where
registration, notarial or other fees are payable by reference to the stated
amount secured in which case, any Collateral granted by that Guarantor shall be
limited to the maximum recoverable amount under such limitation language;

(ii) where a class of assets to be secured includes material and immaterial
assets, if the cost of granting Collateral over the immaterial assets is
disproportionate to the benefit of such security interest, Collateral will be
granted over the material assets only;

(iii) representations, covenants and undertakings shall only be included in each
Collateral Document to the extent necessary under local law to confirm any
registration or perfection of, or ensure the validity of, the Collateral or the
creation, perfection or priority of the Lien or security interest created
thereby and shall not be repeated;

(iv) the provisions thereof will not be unduly burdensome on the Guarantor or
interfere unreasonably with the operation of its business or have an adverse
effect on the commercial reputation of the Guarantor and will be limited to
those required to create effective a security interest and not impose additional
commercial obligations;

(v) any transactions (including, for the avoidance of doubt, the incurrence of
Indebtedness, the granting of Liens, the making of Investments, Dispositions,
and merger, consolidation, liquidation or winding up) permitted by the Loan
Documents shall be permitted in the Collateral Documents;

(vi) information, such as lists of specified assets, will be provided, unless
required to be provided more frequently by local law, annually (unless there has
been no change in such information since the date of the last list delivered
with a certificate regarding same) and if and, only to the extent, required by
local law to be provided to perfect or register the Collateral Documents and,
that this information can be provided without breaching confidentiality
requirements or damaging business relationships or commercial reputation (prior
to an Event of Default); and

(vii) subject to clause (iii) above, there will be no repetition or extension of
clauses set out in this Agreement (or the other Loan Documents) such as those
relating to notices, cost and expenses, indemnities, tax gross-up, distribution
of proceeds and release of security interests other than if expressly required
by local law to perfect the security interests granted thereby or make it
enforceable or to facilitate the admissibility of a Collateral Document in
court.

 

17



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent and the Lenders pursuant to Section 4.01(a),
Section 6.10 or Section 6.12, the Guaranty and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means an Initial Term B Commitment, a Revolving Credit Commitment,
a Delayed Draw Term Loan Commitment, an Extended Revolving Credit Commitment, an
Incremental Revolving Credit Commitment, a Refinancing Revolving Credit
Commitment, an Extended Delayed Draw Term Loan Commitment, a Refinancing Delayed
Draw Term Loan Commitment, a commitment in respect of any Incremental Term
Loans, or a commitment in respect of any Extended Term Loans or any combination
thereof, as the context may require.

“Commitment Letter” means that certain Amended and Restated Commitment Letter
dated as of January 8, 2019 by and among GS Lending Partners, the Principal
Investors (as defined therein) and the SPAC.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a Delayed Draw Term Borrowing, (d) a conversion of Loans
from one Type to the other or (e) a continuation of Eurocurrency Rate Loans
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, foreign taxes and
withholding taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations, deducted (and not
added back) in computing Consolidated Net Income; plus

 

18



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person for such period (including (x) net losses or
any obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate, currency or commodities risk,
(y) bank fees and (z) costs of surety bonds in connection with financing
activities), to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) the Transaction Expenses; plus

(v) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful) (including such expenses or charges reimbursed or actually paid by a
Person that is not Holdings or one of its Subsidiaries or covered by
indemnification or reimbursement provisions), including (A) such fees, expenses
or charges related to the incurrence of the Loans and any other credit
facilities or the offering of debt securities and (B) any amendment or other
modification of this Agreement and any other credit facilities or the offering
of debt securities, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(vi) expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid or likely to be
payable in connection with Permitted Acquisitions, other Investments,
acquisitions or Capital Expenditures; plus

(vii) the amount of any restructuring charge or provision (whether or not
classified as a restructuring charge or provision under GAAP), integration cost
or other business optimization expense or cost that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Closing Date, any recruiting expenses and costs related to the closure
and/or consolidation of facilities and to exiting lines of business and any
reconstruction, recommissioning or reconfiguring of fixed assets for alternative
use; plus

(viii) any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting (provided, in connection with any
such non-cash charge, write-down or item required or anticipated to be made, to
the extent it represents an accrual or reserve for a cash expenditure for a
future period such Person may determine not to addback such non-cash charges,
write-downs, expenses, losses or items in the current period and, to the extent
such Person does decide to addback such charges, write-downs, expenses, losses
or items in respect thereof in such future period such charges, write-downs,
expenses, losses or items will not be added back to Consolidated EBITDA to the
extent of such adjustment previously added back) or other items classified by
Holdings as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

 

19



--------------------------------------------------------------------------------

(ix) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary and the amount of any reductions in
arriving at Consolidated Net Income resulting from the application of Account
Standards Codification Topic 810; plus

(x) the amount of “run-rate” cost savings and synergies projected by Holdings in
good faith to result from actions (x) taken or (y) to be taken; provided,
actions are reasonably expected to be taken within twelve (12) months after the
end of the Test Period (or with respect to the Transactions, eighteen
(18) months) and the aggregate amount added back for actions to be taken will
not exceed in any period 20% of Consolidated EBITDA, determined on a Pro Forma
Basis; in each case, which cost savings or synergies shall be calculated on a
pro forma basis as though such cost savings or synergies had been realized on
the first day of such period and net of the amount of actual benefits realized
prior to or during such period from such actions; provided, that a Responsible
Officer of Holdings shall have certified to the Administrative Agent that such
cost savings or synergies are reasonably identifiable, factually supportable and
reasonably anticipated to result from such actions; plus

(xi) (A) any costs or expense incurred by such Person (or any direct or indirect
parent thereof) or a Restricted Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement and (B) the amount
of payments made to option holders of such Person or a parent company thereof in
connection with, or as a result of, any distribution being made to shareholders
of such Person or parent company thereof, which payments are being made to
compensate such option holders as though they were shareholders at the time of,
and entitled to share in, such distribution; plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiii) any net loss included in Consolidated Net Income attributable to
non-controlling interests; plus

(xiv) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of such Person and its Restricted Subsidiaries; plus

(xv) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment; plus

(xvi) the amount of management, advisory, accounting, consulting, and legal
fees, and the amount of refinancing subsequent transaction and exit fees
(including termination fees) and related indemnities, costs and expenses paid or
accrued in such period to the extent permitted hereunder; plus

 

20



--------------------------------------------------------------------------------

(xvii) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

(xviii) [reserved]; plus

(xix) the pro forma adjustments identified in the quality of earnings report
provided by Grant Thornton and dated October 10, 2018; plus

(xx) any costs or expenses incurred relating to environmental remediation,
litigation or other disputes in respect of events and exposures that occurred
prior to the Closing Date; plus

(xxi) expenses, losses and charges incurred during such period in connection
with Casualty Events, to the extent that any such amount is covered by business
interruption insurance and actually reimbursed or so long as such Person has
made a determination that there exists reasonable evidence that such amount will
be reimbursed by the insurer and only to the extent (A) such amount is not
denied by the applicable insurance carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of such determination (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days); plus

(xxii) fees, expenses and indemnities paid or accrued in such period to
directors; plus

(xxiii) any charge, loss or expense (including non-cash charges) relating to any
Permitted Reorganization, including the amount of incremental amortization or
depreciation arising as a result of any adjustments to inventory, equipment and
other assets arising as a result of the consummation of, and any other charge,
loss or expense arising from other accounting effects of the consummation of,
such Permitted Reorganization;

(b) decreased (without duplication) by the following:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period to the extent such cash was not
included in Consolidated EBITDA in such prior period; plus

(ii) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of such Person and its Restricted Subsidiaries; plus

(iii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standards Codification Topic 815 and related
pronouncements; plus

 

21



--------------------------------------------------------------------------------

(iv) any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810 10 45; plus

(v) the amount of any minority interest income attributable to minority equity
interests of third parties in any non-Wholly-Owned Subsidiary; and

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Accounting Standards
Codification 815 and IAS 39 Financial Instruments: Recognition and Measurement
and related standards.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Acquired Entity or Business (but
not the Acquired EBITDA of any related Person, property, business or asset to
the extent not acquired during such period) and the Acquired EBITDA of any
Converted Restricted Subsidiary, based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition or
investment). For purposes of determining the Total Leverage Ratio, the Secured
Leverage Ratio and the First Lien Senior Secured Leverage Ratio, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Sold Entity or Business and the Disposed EBITDA of any Converted
Unrestricted Subsidiary, based on the actual Disposed EBITDA of such Sold Entity
or Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, but subject to any adjustment set forth above
with respect to any transactions occurring after the Closing Date, Consolidated
EBITDA shall be $13,300,000, $13,900,000 $14,600,000 and $14,500,000 for the
fiscal quarters ended December 31, 2017, March 31, 2018, June 30, 2018 and
September 30, 2018, respectively.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts, closing and other fees and charges owed
with respect to financing activities, (c) non-cash interest payments, (d) the
interest component of Capitalized Lease Obligations and (e) net payments, if
any, pursuant to interest rate obligations under any Swap Contracts with respect
to Indebtedness); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

22



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income (without
duplication):

(1) any net income (loss) of any Person if such Person is not Holdings or a
Restricted Subsidiary, except that Holdings’ equity in the net income of any
such Person for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is not (x) a joint venture with outstanding third party
indebtedness for borrowed money or (y) an Unrestricted Subsidiary, that (as
reasonably determined by a Responsible Officer of Holdings) could have been
distributed by such Person during such period to Holdings or a Restricted
Subsidiary) as a dividend or other distribution or return on investment;

(2) any net gain (or loss) from disposed, abandoned or discontinued operations
and any net gain (or loss) on disposal of disposed, discontinued or abandoned
operations;

(3) any net gain (or loss) realized upon the sale, abandonment or other
disposition of any asset (including pursuant to any sale/leaseback transaction)
that is not sold or otherwise disposed of in the ordinary course of business (as
determined in good faith by Holdings);

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including the Transaction Expenses), or any charges, expenses or
reserves in respect of any restructuring, relocation, redundancy or severance
expense, new product introductions or one-time compensation charges;

(5) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
whether effected through a cumulative adjustment or a retroactive application;

(6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(8) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

(9) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(10) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of Holdings or any Restricted
Subsidiary owing to Holdings or any Restricted Subsidiary;

 

23



--------------------------------------------------------------------------------

(11) any recapitalization accounting effects and purchase accounting effects
including, but not limited to, adjustments to inventory, property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings and the
Restricted Subsidiaries);

(12) any non-cash rent expense;

(13) [reserved];

(14) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments;

(15) any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
tangible fixed assets, investments in debt and equity securities or as a result
of a change in law or regulation;

(16) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

(17) accruals and provisions that are in connection with the Transactions, any
Investment and any acquisition in accordance with GAAP;

(18) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements and movement of other financial instruments from the application
of Accounting Standards Codification Topic 825; and

(19) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item.

In addition, to the extent not already excluded from the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
Holdings has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the any Permitted Acquisition), consisting of Indebtedness for borrowed
money, Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments minus (b) the
aggregate amount of unrestricted cash and Cash Equivalents included on the
consolidated balance

 

24



--------------------------------------------------------------------------------

sheet of Holdings and its Restricted Subsidiaries as of such date which
aggregate amount of unrestricted cash and Cash Equivalents shall be determined
without giving Pro Forma Effect to the proceeds of Indebtedness incurred on such
date; provided, Consolidated Total Debt shall not include (w) Letters of Credit
(or other letters of credit and bankers’ acceptances), except to the extent of
Unreimbursed Amounts (or unreimbursed amounts) thereunder, (x) obligations under
Swap Contracts, (y) Indebtedness in respect of any Qualified Securitization
Financing and (z) Non-Recourse Indebtedness.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries on such
date and (ii) long-term deferred revenue, but excluding, without duplication,
(a) the current portion of any Funded Debt, (b) all Indebtedness consisting of
Revolving Credit Loans and L/C Obligations to the extent otherwise included
therein, (c) the current portion of interest, (d) the current portion of current
and deferred income taxes, (e) the current portion of any Capitalized Lease
Obligations, (f) deferred revenue arising from cash receipts that are earmarked
for specific projects, (g) the current portion of deferred acquisition costs and
any earn-out obligations, purchase price adjustments, deferred purchase money
amounts, milestone and/or bonus payments (whether performance or time-based), in
each case, characterized as such and, arising expressly out of purchase and sale
contracts, and (h) current accrued costs associated with any restructuring or
business optimization (including accrued severance and accrued facility closure
costs).

“Continuing Directors” means the directors, managers or equivalent body of
Holdings on the Closing Date, as elected or appointed after giving effect to the
Transactions and the other transactions contemplated hereby, and each other
director, manager or equivalent body, if, in each case, such other director’s,
manager’s or equivalent body’s nomination for election to the board of
directors, managers or other governing body of Holdings is recommended or
approved by a majority of the then Continuing Directors in his or her election
by the stockholders or partners of Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” means, for any period, any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period.

“Converted Unrestricted Subsidiary” means, for any period, any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period.

“Covered Jurisdiction” means the United States, each state thereof and the
District of Columbia, the Commonwealth of the Bahamas and each country in which
(i) Holdings and any Subsidiary of Holdings that is a direct or indirect parent
of the Lead Borrower is organized, (ii) the total assets of all Subsidiaries
organized under the laws of such jurisdiction at the last day of the most recent
Test Period equals or exceeds 5.0% of the total assets of Holdings and its
Restricted Subsidiaries at such date or (iii) the gross revenues for the most
recent Test Period of all Subsidiaries organized under the laws of such
jurisdiction equal or exceed 5.0% of the consolidated gross revenues of Holdings
and its Restricted Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP.

 

25



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Credit Loans (or unused Revolving Credit Commitments), any Class of
existing the Delayed Draw Term Loans (or unused Delayed Draw Term Loan
Commitments) or any then-existing Credit Agreement Refinancing Indebtedness (the
“Refinanced Debt”); provided, (i) such Indebtedness has a maturity no earlier,
and, with respect to Refinancing Term Loans, a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt (except that, determining the
final maturity of any relevant debt which is a bridge loan by reference to the
notes or term loans into which such bridge loan is to be converted to or
exchanged for at maturity, and excluding customary offers to repurchase or
mandatory prepayments upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default and excluding
amortizations in an aggregate annual amount of up to 1.00% of the original
principal amount incurred), (ii) except to the extent permitted under the Loan
Documents, such Indebtedness shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and fees and
expenses associated with the refinancing, plus an amount equal to any existing
commitments unutilized thereunder, (iii) the covenants and events of default of
such Indebtedness are substantially identical to or, taken as a whole, not
materially more favorable (as determined by the Lead Borrower in good faith) to
the investors providing such Indebtedness than those contained in the
documentation governing the Refinanced Debt (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Facility existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced
Indebtedness) or otherwise reflect market terms and conditions (as determined by
the Lead Borrower in good faith) at the time of incurrence of such Credit
Agreement Refinancing Indebtedness, (iv) the pricing (including interest, fees
and premiums), optional prepayment and redemption terms with respect such Credit
Agreement Refinancing Indebtedness shall be determined by the Lead Borrower and
the lenders providing such Credit Agreement Refinancing Indebtedness, (v) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on or within one Business Day of the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,
(vi) such Indebtedness is not at any time guaranteed by any Person other than
the Loan Parties, (vii) to the extent secured, such Indebtedness is not secured
by property other than the Collateral and, other than Indebtedness incurred
under this Agreement, the holders of such Indebtedness or a Debt Representative
acting on behalf of the holders of such Indebtedness shall become party to or
otherwise become subject to the provisions of (x) in the case of Indebtedness
secured by a Lien that ranks pari passu with the Lien securing the Obligations,
a First Lien Intercreditor Agreement, (y) in the case of Indebtedness secured by
a Lien that ranks junior to the Lien securing the Obligations and pari passu
with the Second Lien Term Loans, (i) if the Second Lien Term Loans are still
outstanding at the relevant date of determination, the Intercreditor Agreement,
or (ii) if the Second Lien Term Loans are no longer outstanding at the relevant
date of determination, a Junior Lien Intercreditor Agreement and/or (z) with
respect to any other indebtedness, an intercreditor agreement the terms of which
are consistent with market terms (as determined by the Lead Borrower and the
Administrative Agent in good faith) governing arrangements for the sharing and
subordination of liens and/or arrangements relating to the distribution of
payments, as applicable, at the time the intercreditor agreement is proposed to
be established in light of the type of indebtedness subject thereto (such
intercreditor agreement, a “Subordination Agreement”) or subordination agreement
reasonably satisfactory to the Lead Borrower and the Administrative Agent and
(viii) any Credit Agreement Refinancing Indebtedness that is a Term Loan that is
pari passu in right of payment and security with the Term Loans and has the same
final

 

26



--------------------------------------------------------------------------------

maturity and prepayment premium as the Initial Term B Loans shall share ratably
in any mandatory prepayments of the Term Loans and with any other Credit
Agreement Refinancing Indebtedness able to share ratably or on a greater or
lesser than ratable basis with any other Term Loans in respect of any
prepayments unless the applicable Borrower and the lenders in respect of such
Credit Agreement Refinancing Indebtedness elect lesser payments. The ranking of
such Indebtedness as to right of payment or as to security interests in the
Collateral shall be no different than or junior to that of the Refinanced Debt.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis, equal to the positive amount of any
Excess Cash Flow for each fiscal year of Holdings commencing with the fiscal
year ending December 31, 2019 (provided that for the fiscal year ending
December 31, 2019, Cumulative Excess Cash Flow Amount shall be limited to the
amount of Excess Cash Flow generated from the Closing Date through December 31,
2019).

“Cure Amount” has the meaning specified in Section 8.05(a).

“Cure Period” has the meaning specified in Section 8.05(a).

“Cure Right” has the meaning specified in Section 8.05(a).

“Debt Representative” means, with respect to any Indebtedness that is secured on
a pari passu basis with, or on a junior basis to, the Loans, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, administration, assignment for
the benefit of creditors, moratorium, rearrangement, receivership,
administrative receivership, insolvency, reorganization, voluntary arrangement,
scheme of arrangement, or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (x) in the case of principal,
2.00% per annum above the interest rate then borne by such Borrowing or (b) (i)
in the case of other amounts owing hereunder (including fees and interest) with
respect to the Revolving Credit Facility, 2.00% per annum in excess of the rate
otherwise applicable to Revolving Credit Loans maintained as Base Rate Loans and
(ii) in the case of other amounts owing hereunder (including fees and interest)
with respect to the Term Loans or the Delayed Draw Term Facility, 2.00% per
annum in excess of the rate otherwise applicable to Term Loans and the Delayed
Draw Term Loans (in each case, denominated in Dollars) maintained as Base Rate
Loans.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing

 

27



--------------------------------------------------------------------------------

that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
(2) Business Days of the date when due, (b) has notified the Lead Borrower, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or
(d) (i) has become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) has, or has a direct or indirect
parent company that has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or as a result of an
Undisclosed Administration so long as such ownership interest or appointment (as
applicable) does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.16)
upon delivery of written notice of such determination to the Lead Borrower, each
L/C Issuer and each Lender.

“Delayed Draw Funding Date” means the date on which the Delayed Draw Term Loans
are made.

“Delayed Draw Note” means a promissory note of the Lead Borrower payable to any
Delayed Draw Term Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Lead Borrower to such Delayed Draw Term Lender resulting
from the Delayed Draw Term Loans made by such Delayed Draw Term Lender.

“Delayed Draw Term Borrowing” means a borrowing consisting of the Delayed Draw
Term Loans of the same Class, made, converted or continued on the same date and
having the same Interest Period made by each of the Delayed Draw Term Lenders
pursuant to Section 2.01(c).

“Delayed Draw Term Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

“Delayed Draw Term Lender” means, at any time, any Lender that has a Delayed
Draw Term Loan Commitment or that holds the Delayed Draw Term Loans at such
time.

“Delayed Draw Term Loan” has the meaning specified in Section 2.01(c).

 

28



--------------------------------------------------------------------------------

“Delayed Draw Term Loan Commitment” means, as to each Delayed Draw Term Lender,
its obligation to make a Delayed Draw Term Loan to the Lead Borrower pursuant to
Section 2.01(c), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name in Schedule 2.01
under the caption “Delayed Draw Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Delayed Draw Term Loan Commitment Termination Date” means the earliest to occur
of (x) December 31, 2019 and (y) the date on which all or any portion of the
Delayed Draw Term Loan Commitments are drawn or otherwise reduced to zero or
terminated in full pursuant to the terms of this Agreement.

“Delayed Draw Term Loan Exit Payment” has the meaning specified in the
definition of “Exit Payment”.

“Deleveraging Event” means the first date on which (x) the Total Leverage Ratio
is less than 1.55:1.00 or (y) the Lead Borrower or any of its Restricted
Subsidiaries incurs (i) any indebtedness which is secured by a Lien junior to
the Lien securing the Obligations (other than (a) term loans funded on the
Closing Date under the Second Lien Credit Agreement (or any Permitted
Refinancing thereof) and (b) Indebtedness incurred pursuant to Section 7.03
(other than Permitted Ratio Debt)), or (ii) any unsecured Indebtedness.

“Designated Non-Guarantor Subsidiary” means a non-Wholly-Owned Restricted
Subsidiary that is not the direct or indirect parent company of any Borrower or
any Subsidiary Guarantor (other than a Subsidiary Guarantor whose Guarantee is
concurrently released pursuant to Section 9.11(c)) that has been designated to
the Administrative Agent as a “Designated Non-Guarantor Subsidiary” pursuant to
Section 9.11(c)(ii); provided, except to the extent of the fair market value of
any assets of such Restricted Subsidiary (determined at the time of such
designation) that, immediately prior to such designation constituted Investments
by a Loan Party in Non-Loan Parties or in Persons that are not a Restricted
Subsidiary of Holdings (“Disregarded Assets”), the designation of a Restricted
Subsidiary as a Designated Non-Guarantor Subsidiary shall be deemed to be an
Investment by a Loan Party in a Restricted Subsidiary that is not a Loan Party
in an amount equal to the fair market value of Holdings’ equity ownership of
such Designated Non-Guarantor Subsidiary as determined in good faith by Holdings
at the time of such designation; provided, further, that if such Designated
Non-Guarantor Subsidiary subsequently becomes a Subsidiary Guarantor it will
deemed to be a return of an Investment to a Loan Party from a Restricted
Subsidiary that is not a Loan Party to the extent of the fair market value of
such Subsidiary Guarantor’s assets at such time as determined in good faith by
Holdings except to the extent of the fair market value of any Disregarded Assets
of such Subsidiary Guarantor at such time as determined in good faith by
Holdings.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

29



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided, “Disposition” and “Dispose”
shall not be deemed to include any issuance by Holdings or any Borrower of any
of their Equity Interests to another Person.

“Disposition Date” means the first date after the Closing Date on which the GS
Investors (in the aggregate) cease to constitute Required Lenders.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Equity Interests are issued.

“Disqualified Lenders” means, collectively, (i) such banks, financial
institutions, other institutional lenders and investors and other entities that
have been specified in writing to the GS Initial Investors in writing on or
prior to the Closing Date, (ii) any competitors of Holdings or any of its
Subsidiaries that have been identified in writing (including by email) to the GS
Initial Investors prior to November 1, 2018, and (iii) in the case of clauses
(i) and (ii), any of their Affiliates that are (A) identified in writing
(including by email) to the Administrative Agent from time to time or
(B) reasonably identifiable on the basis of such Affiliates’ name; provided, an
Affiliate of an entity mentioned in clause (iii)(B) shall not be a Disqualified
Lender if it is a bona fide debt fund, except to the extent separately
identified in writing (including by email) under clause (i) above that (x) is
primarily or regularly engaged in, or advises funds or other investment vehicles
that are engaged in, making, purchasing, holding or otherwise investing in
commercial loans, notes, bonds and similar extensions of credit or securities in
the ordinary course of business and (y) none of whose personnel involved with
the entities mentioned in clauses (i), (ii) and (iii)(A) above (1) is involved
in the investment decisions with respect to the Loans or Commitments or (2) have
access to non-public information relating to Holdings or any Person that forms
part of Holdings’ business (including its Subsidiaries); provided further, any
Person that is a Lender or Participant and subsequently becomes a Disqualified
Lender but was not a Disqualified Lender at the time it becomes a Lender or
Participant shall not be retroactively deemed a Disqualified Lender with respect
to Loans and Commitments or participation interests, as applicable, then held by
such Person; provided further, designations of Disqualified Lenders permitted
pursuant to a writing as specified above shall not be effective until also made
pursuant to a writing (including by email) delivered to the Administrative Agent
on or after the Closing Date. The Administrative Agent will provide a copy of
the list of Disqualified Lenders specified pursuant to clause (i) and (ii)
hereof upon request by a Lender or Participant.

“Disregarded Assets” has the meaning set forth in the definition of “Designated
Non-Guarantor Subsidiary”.

“Dollar” and “$” mean lawful currency of the United States.

 

30



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time in accordance with
Section 1.08.

“ECF Determination Date” means the date that is five (5) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(a).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means as of any date of determination, the sum of (i) the
higher of (A) the Eurocurrency Rate, on such date for a deposit in Dollars with
a maturity of one month and (B) the Eurocurrency Rate “floor” if any, with
respect thereto as of such date, (ii) the interest rate margins as of such date,
(with such interest rate margin and interest spreads to be determined by
reference to the Eurocurrency Rate) and (iii) the amount of original issue
discount, closing payments and upfront fees thereon (converted to yield assuming
a four-year average life to maturity without any present value discount).

“Eligible Assignee” means, in each case, subject to the proviso at the end of
this definition, (a) any Lender, any Affiliate of a Lender and any Approved Fund
(any two or more Related Funds being treated as a single Eligible Assignee for
purposes hereof), (b) any Person (other than a natural person) in compliance
with Section 10.07(b), (c) a Sponsor Affiliated Lender in compliance with
Section 10.07(j) or (d) if in the case of any assignment by or to a GS Investor
Lender permitted under this Agreement, by or to any GS Investor; provided, in no
event will (i) a Disqualified Lender be an Eligible Assignee without the Lead
Borrower’s consent and (ii) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons in this clause (ii) be an Eligible Assignee.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution or
protection of the Environment or natural resources; to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials; or, to the extent relating to exposure to Hazardous
Materials, human health.

 

31



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure of any Person to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Contribution” means the direct or indirect contribution to the Lead
Borrower or a direct or indirect parent thereof by the SPAC and certain other
investors arranged by and/or designated by the SPAC or its Affiliates (including
one or more members of Holdings’ management and one or more direct and indirect
equity holders of Holdings prior to the Closing Date) of an aggregate amount of
cash common equity (or other equity on terms reasonably acceptable to the GS
Initial Investors) (with any such cash contributed to a direct or indirect
parent of the Lead Borrower to be subsequently contributed to the Lead Borrower)
together with the fair market value of all other capital contributions and
existing investments by management and existing equityholders of Holdings rolled
over in connection with the Closing Date Acquisition (such contributions or
rolled over investments, collectively, the “Cash Equity Contribution”), such
that the aggregate amount of the Cash Equity Contribution, the U.S. Target
Purchase and the HAC Loan shall be not less than 50% of the sum of (i) the
aggregate principal amount of the Initial Term B Loans or Revolving Credit Loans
borrowed on the Closing Date (excluding for purposes of this determination, any
amounts incurred under the Revolving Credit Facility to replace, backstop or
cash collateralize existing and outstanding letters of credit (to the extent
undrawn)) and the principal amount of the term loans borrowed under the Second
Lien Credit Agreement on the Closing Date and (ii) the amount of such Cash
Equity Contribution, the U.S. Target Purchase and the HAC Loan.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414(b) or (c) of the Code or, solely for purposes
of Section 412 of the Code, under Section 414 (m) or (o) of the Code, or
Section 4001(b)(1) of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Sections 412 or 430
of the Code or Section 302 of ERISA with respect to a Pension Plan, whether or
not waived, or a failure of a Loan Party or ERISA Affiliate to make any required
contribution to a Multiemployer Plan; (d) a complete or partial withdrawal by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan, notification of
any Loan Party or ERISA Affiliate concerning the imposition of Withdrawal
Liability on it or notification that a Multiemployer Plan is insolvent within
the meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA; (e) the filing of a
notice of intent to terminate, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section

 

32



--------------------------------------------------------------------------------

4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (h) a determination that any Pension Plan is, or is expected to be,
in “at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (i) the occurrence of a non-exempt prohibited
transaction with respect to any Pension Plan maintained or contributed to by any
Loan Party (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in liability to any Loan
Party; or (j) any event with respect to any Foreign Plan which could reasonably
be expected to result in liability to any Loan Party similar to the liability
that could arise with respect to an event described in clauses (a) through (i)
above.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a)

(i) The Screen Rate; and

(ii) if the rate referenced in the preceding clause (a)(i) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays in place of
Reuters an average ICE Benchmark Administration Interest Settlement Rate for
deposits in the applicable currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period; or

(iii) for Interest Periods where no interest rate corresponding to an interest
period of the same duration as such Interest Period appears on any such page
referenced in the preceding clauses (a)(i) and (a)(ii), such rate shall be the
Interpolated Rate.

Notwithstanding any provision to the contrary in this Agreement, the applicable
Eurocurrency Rate in respect of all Loans shall at no time be less than 0.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

 

33



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by Holdings and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Swap Contracts during such period to the extent
not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to this clause (ii) or
clause (xii) below in prior periods and not otherwise added back pursuant to the
proviso to such clause, the amount of Capital Expenditures or acquisitions
permitted hereunder made in cash during such period or, at the option of
Holdings, paid in cash prior to the ECF Determination Date, except to the extent
that such Capital Expenditures or acquisitions were financed with the proceeds
of an incurrence or issuance of long-term Indebtedness of Holdings or its
Restricted Subsidiaries (other than revolving indebtedness);

(iii) the aggregate amount of all principal payments of Indebtedness of Holdings
and its Restricted Subsidiaries (including (a) the principal component of
Capitalized Lease Obligations and (b) the amount of repayments of Term Loans
pursuant to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b) to the extent required due to a Disposition that resulted in
an increase to such Consolidated Net Income and not in excess of the amount of
such increase but excluding (x) all other prepayments of Term Loans (including
the Delayed Draw Term Loans), (y) all prepayments under the Revolving Credit
Facility and (z) all prepayments in respect of any other revolving credit
facility (except, in the case of clauses (y) and (z), to the extent such
prepayment is accompanied by an equivalent permanent reduction in commitments
under the applicable revolving credit facility), in each case, made during such
period, except to the extent financed with the proceeds of an incurrence or
issuance of other long-term Indebtedness of Holdings or its Restricted
Subsidiaries (other than revolving indebtedness);

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

 

34



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by Holdings and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above);

(vii) without duplication of amounts deducted pursuant to this clause (vii) or
clause (xii) below in prior periods and not otherwise added back pursuant to the
proviso to such clause, the amount of Investments and acquisitions permitted
hereunder made in cash during such period or at the option of Holdings, made in
cash prior to the ECF Determination Date pursuant to Section 7.02 (other than
(x) intercompany Investments among Holdings and its Restricted Subsidiaries that
are eliminated in consolidation and (y) Investments in Cash Equivalents) and
solely to the extent that such Investments and acquisitions were not financed
with the proceeds of an incurrence or issuance of long-term Indebtedness (other
than revolving indebtedness) of Holdings or its Restricted Subsidiaries;

(viii) without duplication of amounts deducted pursuant to this clause (viii) in
prior periods, the amount of any payments in respect of purchase price
adjustments or earn-outs made in cash by Holdings and its Restricted
Subsidiaries after the Closing Date (i) during such period or (ii), at the
option of Holdings, to be made prior to the date of the applicable Excess Cash
Flow payment is required to be made and solely to the extent that such purchase
price adjustments or earn-outs were not financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than revolving
indebtedness) of Holdings or its Restricted Subsidiaries;

(ix) without duplication of amounts deducted pursuant to this clause (ix) in
prior periods, the amount of Restricted Payments paid in cash during such period
or at the option of Holdings, made in cash prior to the ECF Determination Date
pursuant to Section 7.06 (excluding Restricted Payments made to Holdings or any
of its Restricted Subsidiaries or Restricted Payments made in reliance on the
starter component or clause (a) of the definition of “Available Amount” or with
the Net Cash Proceeds from any Permitted Equity Issuance by Holdings) except to
the extent that such Restricted Payments were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than revolving
indebtedness) of Holdings or its Restricted Subsidiaries;

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings and its Restricted Subsidiaries during such period made
in connection with any prepayment of Indebtedness except to the extent that such
amounts were financed with the proceeds of an incurrence or issuance of
long-term Indebtedness (other than revolving indebtedness) of Holdings or its
Restricted Subsidiaries;

(xi) the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and were not financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than revolving
indebtedness) of Holdings or its Restricted Subsidiaries;

 

35



--------------------------------------------------------------------------------

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods and not otherwise added back pursuant to the proviso to this clause
(xii), at the option of the Lead Borrower, the aggregate consideration committed
to be paid in cash by Holdings or any of its Restricted Subsidiaries relating to
Permitted Acquisitions and other Investments to be consummated or made on or
prior to the ninetieth (90th) day after the applicable ECF Determination Date
for such period and for which binding agreements for such Permitted Acquisition
or Investment exist on such ECF Determination Date, except to the extent
intended to be financed with the proceeds of an incurrence or issuance of other
long-term Indebtedness (other than revolving indebtedness) of Holdings or its
Restricted Subsidiaries; provided, to the extent the aggregate amount utilized
to finance such Permitted Acquisitions or Investments during such period is less
than the amount deducted pursuant to this clause (xii) in respect of such
transaction, the amount of such shortfall, shall be added to the calculation of
Excess Cash Flow for the subsequent Excess Cash Flow period;

(xiii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

(xiv) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Collateral” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.

“Excluded Equity” means (a) Equity Interests of any Unrestricted Subsidiary, any
captive insurance company, any not-for profit Subsidiary, any special purpose
entities, any Securitization Subsidiary or any Subsidiary that is not a
Wholly-Owned Subsidiary of Holdings, (b) Equity Interests of any Subsidiary
acquired pursuant to a Permitted Acquisition or other Investment permitted
hereunder that, at the time of such Permitted Acquisition or other Investment,
has assumed secured Indebtedness not incurred in contemplation of such Permitted
Acquisition or other Investment and each Equity Interest of each Restricted
Subsidiary that is a Subsidiary thereof, in each case, to the extent, and solely
for so long as, such secured Indebtedness prohibits the pledge of such Equity
Interests, (c) Equity Interests of any Immaterial Subsidiary to the extent not
perfected by the filing of a UCC financing statement or other similar filing
under other applicable Law in each case on Collateral generally, (d) Equity
Interests of any Subsidiary with respect to which the Administrative Agent and
Holdings reasonably agree that the cost or other consequences (including
material adverse tax consequences) of providing a pledge of such Equity
Interests or perfection thereof is excessive in view of the benefits to be
obtained by the Lenders therefrom, (e) Equity Interests that may otherwise not
be pledged pursuant to the Agreed Security Principles and (f) any Equity
Interests of any Subsidiary the pledge of which is prohibited by applicable Laws
or would reasonably be expected to result in a violation or breach of, or
conflict with, fiduciary duties of such Subsidiary’s officers, directors, or
managers. Notwithstanding the foregoing, no Equity Interests shall be Excluded
Equity if such Equity Interests are not “Excluded Equity” for the purposes of
any other Indebtedness of the Loan Parties in aggregate principal amount in
excess of the Threshold Amount. For the avoidance of doubt, in no event shall
any Equity Interests of any direct or indirect Subsidiary of any CFC that is a
first-tier Non-U.S. Subsidiary of the Lead Borrower be required to be pledged
under any Loan Document, to secure, any Obligations of the U.S. Borrower under
the U.S. Sub-facility.

 

36



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01A hereto,
(b) any Subsidiary that is prohibited by applicable Law or by any contractual
obligation existing on the Closing Date or at the time such Subsidiary is
acquired, as applicable, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received or for which the provision of such guarantee
would result in a material adverse tax consequence to Holdings or one of its
Subsidiaries (as reasonably determined by the Lead Borrower and the
Administrative Agent), (c) any Subsidiary organized under the laws of a
jurisdiction that is not a Covered Jurisdiction, (d) any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition or other Investment permitted
hereunder that, at the time of such Permitted Acquisition or other Investment,
has assumed Indebtedness not incurred in contemplation of such Permitted
Acquisition or other Investment and each Restricted Subsidiary that is a
Subsidiary thereof that guarantees such Indebtedness, in each case, to the
extent such Indebtedness prohibits such Subsidiary from becoming a Guarantor
(provided, each such Restricted Subsidiary shall cease to be an Excluded
Subsidiary under this clause (d) if such secured Indebtedness is repaid, if such
Restricted Subsidiary ceases to be an obligor with respect to such Indebtedness
or such prohibition no longer exists, as applicable), (e) captive insurance
companies, (f) not-for-profit Subsidiaries, (g) special purpose entities,
(h) any Securitization Subsidiary, (i) any Unrestricted Subsidiary, (j) any
other Subsidiary with respect to which the Administrative Agent and Holdings
reasonably agree that the cost or other consequences of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (k) any Subsidiary (other than each Borrower and any direct or
indirect parent of such Borrower) for which the provision of a Guarantee would
result in material adverse tax consequences, as reasonably determined by the
Administrative Agent and Holdings, (l) any Subsidiary excluded from providing a
Guarantee or Guaranty pursuant to the Agreed Security Principles, (m) any
Immaterial Subsidiary and (n) a Subsidiary for which the providing of a
Guarantee would reasonably be expected to result in a violation or breach of, or
conflict with, fiduciary duties of such Subsidiary’s officers, directors, or
managers. Notwithstanding the foregoing, no Subsidiary shall be an Excluded
Subsidiary if (i) such Subsidiary is a Borrower, (ii) such Subsidiary owns,
directly or indirectly, any Equity Interests of a Borrower or (iii) such
Subsidiary is not an “Excluded Subsidiary” for the purposes of any other
Indebtedness of the Loan Parties in aggregate principal amount in excess of the
Threshold Amount on an individual basis.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) Taxes imposed on or measured by
net income (however determined), franchise Taxes, and branch profits Taxes, in
each case (i) imposed in any jurisdiction as a result of such person being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) any U.S. federal withholding Tax that is imposed on
amounts payable to or for the account of a Lender or L/C Issuer with respect to
an applicable interest in a Loan, Commitment or Letter of Credit pursuant to a
law in effect at the time such Lender or L/C Issuer acquires such interest in
the Loan, Commitment or Letter of Credit (or changes its Applicable Lending
Office); provided, this clause (b) shall not apply to the extent that the
indemnity payments or additional amounts any Lender or L/C Issuer would be
entitled to receive (without regard to this clause (b)) do not exceed the
indemnity payment or additional amounts that the Lender or L/C Issuer’s assignor
(if any) was entitled to receive immediately prior to such assignment (or such
change in Applicable Lending Office), (c) any Tax resulting from a failure of
any Agent, Lender, L/C Issuer or any other recipient to comply with
Section 3.01(g), (d) any Tax imposed pursuant to FATCA, and (e) any U.S. federal
backup withholding imposed pursuant to Section 3406 of the Code.

 

37



--------------------------------------------------------------------------------

“Exit Payments” means an exit payment in an amount equal to (i) with respect to
the Revolving Credit Facility, 5.00% of the Revolving Credit Commitments in
effect on the Closing Date (such exit payment, the “Revolving Facility Exit
Payment”), which such Revolving Facility Exit Payment shall be payable pursuant
to and in accordance with Section 2.09(c)(i), (ii) with respect to the Initial
Term B Loans, 2.12% of the aggregate principal amount of Initial Term B Loans
incurred on the Closing Date (such exit payment, the “Initial Term B Loan Exit
Payment”), which such Initial Term B Loan Exit Payment shall be payable pursuant
to and in accordance with Section 2.09(c)(ii) and (iii) with respect to the
Delayed Draw Term Loans, 1.50% of the aggregate principal amount of the Delayed
Draw Term Loans incurred on the Delayed Draw Funding Date (such exit payment,
the “Delayed Draw Term Loan Exit Payment”), which such Delayed Draw Term Loan
Exit Payment shall be payable pursuant to and in accordance with
Section 2.09(c)(ii).

“Extendable Bridge Loans” means Indebtedness in the form of a bridge loan
intended to be refinanced with a securities offering the maturity date of which
provides for an automatic extension of the maturity date thereof, subject to
customary conditions, to a date that is not earlier than the Latest Maturity
Date existing at the time of incurrence of such Indebtedness.

“Extended Delayed Draw Term Loan Commitment” has the meaning specified in
Section 2.15(a)(ii).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a)(i).

“Extended Term Loans” has the meaning specified in Section 2.15(a)(iii)(A).

“Extending Delayed Draw Lender” has the meaning specified in
Section 2.15(a)(ii).

“Extending Term Lender” has the meaning specified in Section 2.15(a)(iii)(A).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means a Class of Term Loans, the Revolving Credit Facility or the
Delayed Draw Term Facility, as the context may require.

“FATCA” means:

(a) current Sections 1471 through 1474 of the Code (and any amended or successor
version that is substantively comparable) or any current or future Treasury
regulations with respect thereto or other official administrative
interpretations thereof;

(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction relating to an intergovernmental agreement between the United
States and any other jurisdiction, which (in either case) facilitates the
implementation of sub-paragraph (a) above; or

(c) any agreement pursuant to the implementation of sub-paragraphs (a) or (b)
above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in any other jurisdiction.

 

38



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee and Closing Payment Letter” means that certain Amended and Restated Fee and
Closing Payment Letter dated as of January 8, 2019, by and among GS Lending
Partners, the GS Initial Investors and the SPAC.

“Financial Covenant” means the covenant set forth in Section 7.09.

“Financial Plan” has the meaning specified in Section 6.02(h).

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit M (as the same
may be modified in a manner satisfactory to the Administrative Agent or with the
consent of the Required Lenders). Upon the request of the Lead Borrower, the
Administrative Agent and Collateral Agent will execute and deliver a First Lien
Intercreditor Agreement with the Loan Parties and one or more Debt
Representatives for Indebtedness permitted hereunder that is permitted to be
secured on a pari passu basis with the Term Loans.

“First Lien Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Debt (other than any portion of
Consolidated Total Debt that is unsecured or is secured by a Lien that is
expressly junior to the Liens securing the Obligations; provided that for
purposes of calculating compliance with the First Lien Senior Secured Leverage
Ratio set forth in the definition of “Ratio Amount”, such indebtedness shall be
treated as if secured on a pari passu basis with the Liens securing the
Obligations, whether or not secured) as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings for such Test Period.

“Fixed Amount” means the sum of (a) $50,000,000 plus (b) the amount of any
voluntary prepayments of the Initial Term B Loans, Delayed Draw Term Loans and
Incremental Term Loans, voluntary permanent reductions of the Revolving Credit
Commitments effected after the Closing Date and prior to the date of incurrence
of the relevant Incremental Facility, in each case, secured on a pari passu
basis and not financed with the proceeds of long-term indebtedness (other than
revolving indebtedness); provided that any loan buy-backs of Term Loans shall be
credited to the extent of the actual purchase price paid in cash in connection
with such loan buy-back minus (c) the aggregate amount of Incremental Facilities
previously incurred in reliance on the definition of the “Fixed Amount” minus
(d) the aggregate amount of Permitted Alternative Incremental Facilities Debt
previously incurred in reliance on this definition minus (e) the aggregate
principal amount incurred under the Second Lien Credit Agreement pursuant to
clause (a) of the “Fixed Amount” (as defined in the Second Lien Credit
Agreement.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(a) Consolidated Interest Expense of such Person for such period; plus

 

39



--------------------------------------------------------------------------------

(b) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of such Person (or any direct or indirect parent
thereof) made during such period; plus

(c) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Equity Interests made during such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party with respect to employees outside the United States.

“Foreign Subsidiary Holdco” means any Subsidiary of the Lead Borrower
substantially all of the assets of which consist of the Equity Interests (or
Equity Interests and intercompany indebtedness) of one or more CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time (other than with respect to definitions herein which
reference GAAP on the date hereof); provided (A) if Holdings notifies the
Administrative Agent that Holdings requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Holdings that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, Holdings may elect,
upon notice to the Administrative Agent, to apply IFRS accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS (except as otherwise provided herein),
including as to the ability of Holdings or the Required Lenders to make an
election pursuant to clause (A) of this proviso, (C) any election made pursuant
to clause (B) of this proviso, once

 

40



--------------------------------------------------------------------------------

made, shall be irrevocable, (D) any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to Holdings’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP and (E) Holdings may
only make an election pursuant to clause (B) of this proviso if it also elects
to report any subsequent financial reports required to be made by Holdings,
including pursuant to Sections 6.01(a) and (b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GS Initial Investors” means each of Broad Street Loan Partners III, L.P., Broad
Street Loan Partners III Offshore, L.P., Broad Street Loan Partners III Offshore
– Unlevered, L.P., Global Loan Opportunities S.A., Broad Street Danish Credit
Partners, L.P., Broad Street Credit Investments LLC, Broad Street Senior Credit
Partners II, L.P. and Broad Street Credit Holdings LLC.

“GS Investor” (i) the GS Initial Investors or (ii) (a) any affiliated investment
entity and/or other affiliate of Goldman, Sachs & Co. LLC, (b) any fund,
investor, entity or account that is managed, sponsored or advised by Goldman,
Sachs & Co. LLC or its affiliates, or (c) any limited partner or investor in any
GS Initial Investor or in any of the foregoing persons or entities described in
clause (a) or (b), in each case, which is not a Disqualified Lender, Defaulting
Lender or a natural person; provided, that (x) such term shall not include GS
Lending Partners or Goldman Sachs Bank USA, as the case may be, in such parties’
capacities as providing Commitments hereunder (if any) and (y) references to the
Loans made or to be made by any GS Investor does not include the Loans (if any)
made or to be made by GS Lending Partners or Goldman Sachs Bank USA.

“GS Investor Lender” means, at any time, a GS Investor that is a Lender at such
time.

“GS Lending Partners” has the meaning specified in the Preliminary Statements to
this Agreement.

“GS Restrictions on Letters of Credit” means that the Lead Borrower shall not
request from GS Lending Partners, and GS Lending Partners shall have no
obligation to issue, extend, or increase, any Letter of Credit that (a) is not a
standby Letter of Credit, (b) does not have a stated final expiration date,
(c) permits the transfer or assignment thereof (or the right to draw thereunder)
without the consent of GS Lending Partners, (d) permits cancellation thereof
without the consent of the beneficiary thereof, (e) is subject to any rules or
practices other than the ISP, (f) would cause the aggregate number of
outstanding Letters of Credit issued by GS Lending Partners under this Agreement
at any time to exceed ten (10), (g) has more than one (1) beneficiary, (h) of
which the Lead Borrower has given GS Lending Partners less than three
(3) Business Day’s prior notice of the Lead Borrower’s request for issuance
thereof, (i) permits reduction of the amount thereof other than on an annual,
quarterly, or monthly basis, (j) for purposes of a demand for payment
thereunder, does not require physical presentation to GS Lending Partners of an
original or copy thereof, together with any amendments thereto (whether or not
such amendments were accepted by the beneficiary thereof), (k) does not have
attached thereto as an exhibit a form of demand for payment thereunder,
(l) permits more than three (3) demands for payment thereunder, or (m) in
connection with any demand for payment thereunder, requires disbursement of such
payment to the beneficiary thereof in less than seventy-two hours after such
demand for payment is made, in each case without the prior written consent of GS
Lending Partners in its sole discretion.

 

41



--------------------------------------------------------------------------------

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided, the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, Holdings in its sole discretion
may cause any Restricted Subsidiary that is not a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute and deliver to the
Administrative Agent a Guaranty Supplement (as defined in the Guaranty), and any
such Restricted Subsidiary shall thereafter be a Guarantor, Loan Party and
Subsidiary Guarantor hereunder for all purposes.

“Guaranty” means, collectively, each guaranty agreement, including the First
Lien Guaranty dated as of the Closing Date by and among the Loan Parties party
thereto as Guarantors, and each guaranty supplement delivered pursuant to
Section 6.10.

“HAC Loan” has the meaning specified in the Preliminary Statements to this
Agreement.

“Hazardous Materials” means all hazardous, toxic, explosive or radioactive
materials, substances or wastes, and all other chemicals, pollutants,
contaminants, materials, substances or wastes of any nature regulated pursuant
to any Environmental Law, including petroleum or petroleum distillates, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold.

“Hedge Bank” means any Person that is a Lender, an Agent or an Affiliate of the
foregoing (x) at the time it enters into a Swap Contract or (y) on the Closing
Date (with respect to Swap Contracts in existence on the Closing Date), in each
case, with a Loan Party or any Restricted Subsidiary.

 

42



--------------------------------------------------------------------------------

“Holdings” (i) initially, Initial Holdings and (ii) from and after a Successor
Holdings Designation, the Successor Holdings in respect of such Successor
Holdings Designation. In the event any such other Person is designated as
“Holdings” pursuant to and in accordance with the provisions of clause
(ii) above, upon the effectiveness of such designation Existing Holdings
immediately prior thereto shall cease to be “Holdings” for all purposes of this
Agreement and the other Loan Documents.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of Holdings that has been designated by Holdings in writing to the
Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided, (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Restricted Subsidiaries not
organized in a Covered Jurisdiction and Unrestricted Subsidiaries) at the last
day of the most recent Test Period equal or exceed 5.0% of the total assets of
Holdings and its Restricted Subsidiaries at such date or (ii) the gross revenues
for such Test Period of all Immaterial Subsidiaries equal or exceed 5.0% of the
consolidated gross revenues of Holdings and its Restricted Subsidiaries for such
period, in each case determined on a consolidated basis in accordance with GAAP,
(b) Holdings shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the total assets or gross revenues of all Restricted Subsidiaries so
designated by Holdings as “Immaterial Subsidiaries” (and not redesignated as
“Material Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Restricted Subsidiaries shall be deemed to be Material
Subsidiaries unless and until Holdings shall redesignate one or more Immaterial
Subsidiaries as Material Subsidiaries, in each case in a written notice to the
Administrative Agent, and, as a result thereof, the total assets and gross
revenues of all Restricted Subsidiaries still designated as “Immaterial
Subsidiaries” do not exceed such limits; and provided, further, Holdings may
designate and re-designate a Restricted Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Loans” means a Revolving Credit Loan pursuant to
Incremental Revolving Credit Commitments.

“Incremental Revolving Lender” has the meaning specified in Section 2.14(i).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

43



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt.

Notwithstanding the foregoing, and where applicable, for the avoidance of doubt,
“Indebtedness” will not include:

(i) all intercompany Indebtedness and any obligations arising from intercompany
transfer pricing arrangements having a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and made in the ordinary course of
business;

(ii) the amount of any net obligation under any Swap Contract on any date in
excess of the Swap Termination Value thereof as of such date;

(iii) any lease of (or other agreement conveying the right to use) property (or
guarantee thereof) which would be considered an operating lease under GAAP as in
effect on the Closing Date;

(iv) contingent obligations incurred in the ordinary course of business;

(v) in connection with any Permitted Acquisition or other Investment, any
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of the Person or assets acquired after the
closing; provided, however, that to the extent such payment becomes fixed and
determined, the amount is paid within six months thereafter;

 

44



--------------------------------------------------------------------------------

(vi) deferred compensation payable to directors, officers, employees or
consultants and any obligations in respect of workers’ compensation claims,
early retirement obligations, pension fund obligations or contributions or
social security or wage Taxes;

(vii) deferred or prepaid revenues;

(viii) prepayments or deposits received from clients or customers in the
ordinary course of business;

(ix) obligations in respect of letters of credit and bank guarantees provided by
Holdings or any of its Restricted Subsidiaries in the ordinary course of
business, to the extent such letters of credit or bank guarantees are not drawn
upon or, if and to the extent drawn upon, are reimbursed no later than the fifth
(5th) Business Day following receipt by such Person of a demand for
reimbursement following such drawing;

(x) obligations under any license, permit or other approval (or guarantees given
in respect of such obligations) incurred prior to the Closing Date or in the
ordinary course of business; and

(xi) obligations in respect of performance, completion, surety, Tax, appeal,
judgment, advance payment, customs, guarantees or similar instruments provided
by Holdings or any of its Restricted Subsidiaries in the ordinary course of
business.

The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or in
respect of any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Holdings” has the meaning specified in the Preliminary Statements to
this Agreement.

“Initial Term B Borrowing” means a Borrowing in respect of Initial Term B Loans.

“Initial Term B Commitment” means, as to each Initial Term B Lender, its
obligation to make the Initial Term B Loan to the Borrowers pursuant to
Section 2.01(a)(i), which together shall be in an aggregate principal amount not
to exceed the amount set forth opposite such Initial Term B Lender’s name in
Part A of Schedule 2.01 under the caption “Initial Term B Commitment” or as set
forth on the Assignment and Assumption pursuant to which such Initial Term B
Lender becomes a party hereto, in each case, as adjusted by the Assignment and
Assumption pursuant to which such Initial Term B Lender becomes a party hereto,
as applicable, in each case, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Initial Term B Lender” means, at any time, any Lender that has an Initial Term
B Commitment or an Initial Term B Loan at such time.

 

45



--------------------------------------------------------------------------------

“Initial Term B Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Initial Term B Loan Exit Payment” has the meaning specified in the definition
of “Exit Payment”.

“Inside Maturity Amount” means, as of any date of determination, an amount equal
to (a) $20,000,000 minus (b) the aggregate amount of Incremental Term Loans and
Indebtedness previously or substantially simultaneously incurred pursuant to
Section 7.03(v), in each case, to the extent such Indebtedness is incurred in
reliance on the Inside Maturity Amount and (i) with a final maturity date that
was earlier than (x) the Latest Maturity Date then applicable to the then
existing Term Loans or (y) in the case of any such Indebtedness that is junior
in right of payment or security with the then existing Term Loans, ninety-one
(91) days after the Latest Maturity Date then applicable to the Term Loans or
(ii) with a shorter Weighted Average Life to Maturity than the Weighted Average
Life to Maturity of any then existing Class of the Term Loans.

“Intercompany Note” means the master intercompany note substantially in the form
attached hereto as Exhibit N.

“Intercreditor Agreement” means the First Lien/Second Lien Intercreditor
Agreement, dated as of the Closing Date, among the Second Lien Agent, as agent
for the Initial Junior Lien Secured Parties (as defined therein), the
Administrative Agent, as agent for the Initial Senior Lien Secured Parties (as
defined therein), Holdings, the Borrowers and the Restricted Subsidiaries of the
Borrowers from time to time party thereto, as may be amended, modified,
supplemented, substituted, replaced, restated or refinanced, in whole or in
part, from time to time in accordance with its terms.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made and (c) to the extent necessary
to create a fungible tranche of Term Loans, the date of the incurrence of any
Delayed Draw Term Loans and/or Incremental Term Loans.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan, and ending on the date one, two, three or six months
thereafter as selected by the Lead Borrower in its Committed Loan Notice, or,
with the consent of each applicable Lender, twelve months thereafter or a
shorter period, as requested by the Lead Borrower and consented to by all the
affected Lenders and the Administrative Agent; provided, in each case, that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

46



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made; and

(iv) in relation to any Interest Period in respect of an Incremental Revolving
Credit Loan, a Refinancing Revolving Credit Loan, Refinancing Delayed Draw Term
Loan, an Incremental Term Loan or a Refinancing Term Loan, a period of such
length as enables the applicable Borrower to align such Interest Period with any
other Interest Period that applies at such time to another Loan.

“Interpolated Rate” means, with respect to any Eurocurrency Rate Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case as of 11:00
a.m., London time on the day two Business Days prior to the first day of such
Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of Holdings and its Restricted Subsidiaries, intercompany loans and any
obligations arising from intercompany transfer pricing arrangements, advances,
or Indebtedness having a term not exceeding 364 days (inclusive of any roll-over
or extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person; provided that, in the event that any Investment is made by Holdings
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through Holdings or any Restricted Subsidiaries,
then such other substantially concurrent interim transfers shall be disregarded
for purposes of Section 7.02. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested (which, in the case of any
Investment constituting the contribution of an asset or property, shall be based
on Holdings’ good faith estimate of the fair market value of such asset or
property at the time such Investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Judgment Currency” has the meaning specified in Section 10.17.

“Junior Financing Debt” means any Indebtedness that is secured on a junior basis
to the Liens securing the Obligations or is unsecured, in each case, that is in
excess of $3,000,000 on an individual basis.

 

47



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means (i) if the Obligations (as defined
in the Second Lien Credit Agreement) are outstanding on the relevant date of
determination, the Intercreditor Agreement and (ii) otherwise, a “junior lien”
intercreditor agreement substantially in the form attached hereto as Exhibit N
(as the same may be modified in a manner satisfactory to the Administrative
Agent or with the consent of the Required Lenders). Upon the request of the Lead
Borrower, the Administrative Agent and Collateral Agent will execute and deliver
a Junior Lien Intercreditor Agreement with the Loan Parties and one or more debt
representatives for Indebtedness permitted hereunder that is permitted to be
secured on a junior basis with the Initial Term B Loans and Delayed Draw Term
Facility.

“JV Entity” means any joint venture of Holdings that is not a Subsidiary.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) GS Lending Partners (and/or a rated Affiliate thereof, to
the extent required by the beneficiary of a Letter of Credit) and (ii) any other
Lender (or any of its Affiliates) that becomes an L/C Issuer in accordance with
Section 2.03(j) or Section 10.07(j); in the case of each of clause (i) or (ii)
above, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. Each L/C Issuer may, in its
discretion (or as contemplated by clause (i) above), arrange for one or more
Letters of Credit to be issued by any Affiliate (including a rated Affiliate) of
such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Extended Term
Loan or Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCA Election” has the meaning specified in Section 1.10.

“LCA Test Date” has the meaning specified in Section 1.10.

 

48



--------------------------------------------------------------------------------

“Lead Arranger” means the institution listed on the cover page of this Agreement
as the Sole Lead Arranger and Sole Bookrunner.

“Lead Borrower” has the meaning specified in the Preliminary Statements to this
Agreement.

“Lender” has the meaning specified in the Preliminary Statements to this
Agreement and, as the context requires, includes an L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may only be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$5,000,000 (or such other amount as agreed by the L/C Issuers, the Revolving
Credit Lenders and the Lead Borrower) and (b) the aggregate amount of the
Revolving Credit Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by Holdings or one or more of its Restricted Subsidiaries permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Delayed Draw Term Loan
(including any Incremental Term Loans, any Extended Term Loans, loans made
pursuant to Extended Revolving Credit Commitments or Extended Delayed Draw Term
Loan Commitment).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any First Lien Intercreditor Agreement,
(v) the Intercreditor Agreement and any other Junior Lien Intercreditor
Agreement, (vi) each Letter of Credit Application, (vii) the Fee and Closing
Payment Letter and (viii) any other agreement or document designated as a Loan
Document by the Lead Borrower and the Administrative Agent, in each case, as
amended, supplemented or modified.

“Loan Parties” means, collectively, (i) the Borrowers, (ii) Holdings and
(iii) each other Guarantor.

 

49



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Margin” means the Applicable Rate together with all original issue discount
(with original issue discount being equated to interest based on an assumed
four-year life to maturity) and upfront or similar fees (but excluding
arrangement, commitment, underwriting or structuring fees, ticking or other fees
payable in connection therewith that are not shared generally with the lenders
providing such facility) payable to all lenders providing such facility.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or result of operations, in each case, of Holdings and its
Restricted Subsidiaries (taken as a whole), (b) the ability of the Borrowers and
the Guarantors (taken as a whole) to perform their material payment obligations
under any Loan Document or (c) the material rights and remedies of the
Administrative Agent and the Lenders (taken as a whole) under the Loan
Documents.

“Material Contracts” means any contract or other arrangement to which Holdings
or any of its Restricted Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect. For the avoidance of
doubt, the contracts and arrangements listed on Schedule 1.01D shall constitute
Material Contracts.

“Material Real Property” means any real property located in the United States
with a fair market value (as determined by the Lead Borrower in good faith) in
excess of $1,000,000 owned by any Loan Party.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of Holdings that is not an Immaterial Subsidiary (but including, in
any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means:

 

  (a)

with respect to the Revolving Credit Facility, the five year anniversary of the
Closing Date (and, with respect to any Extended Revolving Credit Commitments,
the maturity date applicable to such Extended Revolving Credit Commitments in
accordance with the terms hereof);

 

  (b)

with respect to any drawn the Delayed Draw Term Loans, the seventh anniversary
of the Closing Date (and, with respect to any Extended Delayed Draw Term Loan
Commitments, the maturity date applicable to such Extended Delayed Draw Term
Loan Commitments in accordance with the terms hereof);

 

  (c)

with respect to Initial Term B Loans, the seventh anniversary of the Closing
Date and with respect to any (i) Extended Term Loan, the maturity date
applicable to such Extended Term Loan in accordance with the terms hereof or
(ii) Incremental Term Loan, the maturity date applicable to such Incremental
Term Loan in accordance with the terms hereof);

 

50



--------------------------------------------------------------------------------

provided, if any such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day.

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

“MFN Qualified Term Loans” means Indebtedness in the form of term loans that is
(i) incurred pursuant to clause (a) of the Fixed Amount, (ii) not incurred in
connection with a Permitted Acquisition or other permitted Investment and
(iii) which has a maturity date no later than one year after the Latest Maturity
Date applicable to the then existing Term Loans.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, executed and delivered pursuant
to Section 6.10 and/or Section 6.12, as applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of “Collateral and Guarantee Requirement”.

“Mortgaged Property” means each real property owned by any Loan Party, if any,
which shall be subject to a Mortgage delivered pursuant to Section 6.10 and/or
Section 6.12, as applicable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings or any of its
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings or any of
its Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest, fees and other amounts on any Indebtedness
that is secured by the asset subject to such Disposition or Casualty Event and
that is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings or such Restricted Subsidiary in connection with
such Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection

 

51



--------------------------------------------------------------------------------

therewith (including, for the avoidance of doubt, any income, withholding and
other taxes payable as a result of the distribution of such proceeds to
Holdings) and (D) any reserve for adjustment in respect of (x) the sale price of
such asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by Holdings or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction; it being understood that “Net Cash Proceeds”
shall include (i) any cash or Cash Equivalents received upon the Disposition of
any non-cash consideration by Holdings or any of its Restricted Subsidiaries in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or if such liabilities have not been satisfied in
cash and such reserve is not reversed within 365 days after such Disposition or
Casualty Event, the amount of such reserve; provided, no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds under this
clause (a) unless such net cash proceeds shall exceed $2,000,000 or in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $5,000,000 or 10% of Consolidated EBITDA of Holdings
(calculated on a Pro Forma Basis) (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by
Holdings or any of its Restricted Subsidiaries, the excess, if any, of (x) the
sum of the cash received in connection with such incurrence or issuance over
(y) the investment banking fees, underwriting discounts, commissions, costs,
fees, out-of-pocket expenses and other expenses incurred by Holdings or such
Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of Holdings, the amount of cash from such Permitted Equity Issuance and
actually contributed to the capital of Holdings.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Non-Loan Party” means any Restricted Subsidiary of Holdings that is not a Loan
Party.

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to Holdings
or any of its Restricted Subsidiaries.

“Non-U.S. Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings which is not a U.S. Subsidiary.

“Note” means a Term Note, a Revolving Credit Note or a Delayed Draw Note as the
context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (b) for purposes
of the Collateral

 

52



--------------------------------------------------------------------------------

Documents and Section 8.04 only, obligations of any Loan Party arising under any
Secured Hedge Agreement and (c) for purposes of the Collateral Documents and
Section 8.04 only, obligations under Secured Cash Management Agreements;
provided that in the case of clauses (b) and (c), only to the extent that, and
for so long as, the other Obligations are so secured or guaranteed, and any
release of Collateral or Guarantees effected in a manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or obligations under Secured Cash Management Agreements.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, premiums,
Attorney Costs, indemnities and other amounts, in each case, payable by any Loan
Party or any other Subsidiary under any Loan Document and (b) the obligation of
any Loan Party or any other Subsidiary to reimburse any amount in respect of any
of the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party or such Subsidiary. For the avoidance of
doubt, the Obligations shall not include any Excluded Swap Obligations (as
defined in the Guaranty).

“OFAC” has the meaning specified in Section 5.20.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(iii).

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other intangible, mortgage recording or similar Taxes which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under or otherwise with respect to, any Loan Document,
excluding, in each case, any such Tax that is an Other Connection Tax resulting
from an Assignment and Assumption or transfer or assignment to or designation of
a new Applicable Lending Office or other office for receiving payments under any
Loan Document other than an assignment (or designation of a new Applicable
Lending Office) pursuant to a request by the Lead Borrower under Section 3.01(f)
or Section 3.07.

 

53



--------------------------------------------------------------------------------

“Outstanding Amount” means:

(a) with respect to any Loan on any date, the outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments
thereof (including any refinancing of outstanding Unreimbursed Amounts under
Letters of Credit or L/C Borrowings as a Revolving Credit Borrowing) occurring
on such date; and

(b) with respect to any Letter of Credit, Unreimbursed Amount, L/C Borrowing or
L/C Obligations on any date, the outstanding amount thereof on such date after
giving effect to any related L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(g)(i).

“Participant Register” has the meaning specified in Section 10.07(g)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(v).

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Holdings, any Borrower or any Subsidiary Guarantor in the form of
one or more series of senior secured notes or loans; provided, such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Holdings Debt” means unsecured Indebtedness of Holdings that:

 

(a)

is not subject to any Guarantee by the Company or any Restricted Subsidiary;

 

(b)

does not mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time of incurrence thereof;

 

54



--------------------------------------------------------------------------------

(c)

no Event of Default has occurred and is continuing immediately after the
issuance or incurrence thereof or would result therefrom;

 

(d)

has no scheduled amortization or payments of principal prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time of incurrence
thereof (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (f) hereof);

 

(e)

does not require any payments in cash of interest or other amounts in respect of
the principal thereof prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time of incurrence thereof; and

 

(f)

has mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior discount notes of an issuer that is the parent
of a borrower under senior secured credit facilities, as determined in good
faith by a Responsible Officer of the Lead Borrower;

provided that clauses (d) and (e) will not restrict “catch-up” payments that are
necessary to prevent such Indebtedness from being treated as an “applicable high
yield discount obligation” within the meaning of Section 163(i)(1) of the Code.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by Holdings, any Borrower or any Subsidiary Guarantor in the form of one or more
series of second lien (or other junior lien) secured notes or secured loans;
provided, (i) such Indebtedness is secured by the Collateral on a junior
priority basis to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (iii) a senior
representative acting on behalf of the holders of such Indebtedness shall have
become party to (x) to the extent the Second Lien Term Loans are still
outstanding on the relevant date of determination, the Intercreditor Agreement
and (y) if the Second Lien Term Loans are no longer outstanding on the relevant
date of determination, another Junior Lien Intercreditor Agreement or, if
applicable, a Subordination Agreement. Permitted Junior Priority Refinancing
Debt will include any junior secured or unsecured Registered Equivalent Notes
issued in exchange therefor.

“Permitted Jurisdiction” means the Commonwealth of the Bahamas and the United
States or any state thereof or the District of Columbia and any other
jurisdiction reasonably acceptable to the Administrative Agent; provided, that
in the case of a Borrower, only the United States of America, any state thereof
or the District of Columbia shall be a Permitted Jurisdiction.

“Permitted Ratio Debt” means Indebtedness of Holdings or any of its Restricted
Subsidiaries; provided,

 

  (a)

if such Indebtedness is secured on a pari passu basis with the Obligations in
respect of the Initial Term B Loans and Delayed Draw Term Facility, immediately
after giving effect to the issuance, incurrence or assumption of such
Indebtedness the First Lien Senior Secured Leverage Ratio is no greater than
5.00:1.00 on a Pro Forma Basis after giving effect to the issuance, incurrence
or assumption of such Indebtedness and the use of proceeds thereof and measured
as of and for the Test Period immediately preceding the issuance, incurrence or
assumption of such Indebtedness for which financial statements have been
delivered; provided, if such Indebtedness is in the form of MFN Qualified Term
Loans, it shall be subject to Section 2.14(h);

 

55



--------------------------------------------------------------------------------

  (b)

if such Indebtedness is secured on a junior basis to the Obligations in respect
of the Initial Term B Loans and the Delayed Draw Term Facility, immediately
after giving effect to the issuance, incurrence or assumption of such
Indebtedness the Senior Secured Leverage Ratio is no greater than 5.25:1.00 on a
Pro Forma Basis after giving effect to the issuance, incurrence or assumption of
such Indebtedness and the use of proceeds thereof and measured as of and for the
Test Period immediately preceding the issuance, incurrence or assumption of such
Indebtedness for which financial statements have been delivered;

 

  (c)

if such Indebtedness is unsecured, immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness the Total Leverage Ratio
is no greater than 5.50:1.00 on a Pro Forma Basis after giving effect to the
issuance, incurrence or assumption of such Indebtedness and the use of proceeds
thereof and measured as of and for the Test Period immediately preceding the
issuance, incurrence or assumption of such Indebtedness for which financial
statements have been delivered;

provided, (i) immediately before and after giving effect thereto and to the use
of proceeds thereof no Event of Default has occurred and is continuing,
(ii) other than any Indebtedness incurred by a Non-Loan Party, such Indebtedness
shall comply with the Required Ratio Debt Terms (other than with respect to
Indebtedness assumed in connection with a Permitted Acquisition or other
permitted Investment which Indebtedness shall only comply with clauses (A) and
(B) of the definition of “Required Ratio Debt Terms”), (iii) such Indebtedness
may not be secured on a senior basis to the Obligations in respect of the
Initial Term B Loans and the Delayed Draw Term Facility and (iv) the maximum
aggregate principal amount of Indebtedness that may be incurred or assumed
pursuant to clauses (u), (x) and (z) of Section 7.03 by Non-Loan Parties
(including any such Indebtedness assumed in connection with, a Permitted
Acquisition or other permitted Investment) shall not exceed at any one time
outstanding at the time of incurrence thereof, the greater of (x) $2,000,000 and
(y) 5.0% of Consolidated EBITDA of Holdings (calculated on a Pro Forma Basis) as
of the last day of the most recently ended Test Period at the time of incurrence
thereof. If any Permitted Ratio Debt is incurred in the form of revolving
indebtedness, the applicable test set forth in clause (a), (b) or (c) of this
definition shall be calculated assuming that the entire amount of such revolving
indebtedness established at such time is fully drawn; provided that, any
revolving indebtedness incurred after the initial establishment of the
commitments of such revolving indebtedness in reliance on such commitments shall
constitute Permitted Ratio Debt and not be required to comply with any of the
requirements set forth in the provisos above.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided:

(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, and as
otherwise permitted under Section 7.03;

(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(g), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (subject
to exceptions for Extendable Bridge Loans and amortization in an aggregate
annual amount of up to 1% of the original principal amount incurred);

 

56



--------------------------------------------------------------------------------

(c) if such Indebtedness being modified, refinanced, refunded, renewed or
extended is Indebtedness permitted pursuant to Section 7.03(d), (i) to the
extent such Indebtedness being so modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (ii) the covenants and
events of default of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially more favorable to
the investors providing such Indebtedness than those of the Indebtedness being
modified, refinanced, refunded, renewed or extended or are on market terms (as
determined by the Lead Borrower), and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by a Person who is the obligor of
the Indebtedness being so modified, refinanced, refunded, renewed or extended or
a Loan Party; and

(d) the ranking of such Permitted Refinancing as to right of payment or as to
security interests in the Collateral shall be no different or junior to that of
the debt being refinanced,

provided, if such Indebtedness is of the type described in the defined term
“Credit Agreement Refinancing Indebtedness” it shall satisfy the provisions and
requirements set forth in such defined term.

“Permitted Reorganization” means any reorganization or corporate restructuring,
on a Solvent basis, involving one or more of the then current Holdings or any of
Holdings’ Restricted Subsidiaries other than, in each case, any Borrower (any
such reorganization or corporate restructuring, a “Reorganization”), whether or
not such Reorganization also involves any other Person, including any merger,
demerger, consolidation or amalgamation, any sale or other disposition of any
assets or properties and any voluntary liquidation or winding up on a Solvent
basis, in each case, that is consummated as part of such Reorganization;
provided, in the case of any Reorganization and after giving effect to any
related designations of a new Holdings as contemplated by the definition of such
terms, (a) all the business and assets of the then current Holdings and its
Restricted Subsidiaries (as in effect prior to such Reorganization) shall remain
within Holdings and its Restricted Subsidiaries, (b) Holdings and each Borrower
shall be organized under the laws of a Permitted Jurisdiction, (c) any Equity
Interests or other assets that constitute Collateral and that are subject to any
sale or other disposition as part of such Reorganization shall remain Collateral
(including as a result of Liens thereon granted by the new owner thereof),
subject to Liens thereon securing the Obligations that are valid and enforceable
substantially to the same extent as the Liens thereon were prior to such sale or
other disposition, in each case, as determined by Holdings in good faith,
(d) after giving effect to such Reorganization, any direct parent of a Borrower
shall provide a perfected 100% first priority pledge of the Equity Interests of
such Borrower and (e) in the event of a sale, assignment, conveyance, transfer,
lease or other disposition of all or substantially all of the assets of, or a
consolidation, amalgamation or merger with or into, the then Holdings or any
Subsidiary Guarantor, the Surviving Entity thereof (if not Holdings, or a
Subsidiary Guarantor) shall (i) assume the obligations of Holdings or such
Subsidiary Guarantor, as applicable, under this Agreement and the other Loan
Documents in a manner consistent with Section 7.04 and (ii) provide any
documentation and other information about such Surviving Entity as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act and
the Beneficial Ownership Regulation) (the requirements in the preceding clauses
(a) through (e), shall collectively be the “Permitted Reorganization
Requirements”). Nothing in this definition shall be deemed to restrict any
merger, demerger, consolidation, amalgamation, sale or other disposition,
voluntary liquidation, winding up or other transaction, or any release of any
Collateral or any Guarantee, in each case, that is permitted pursuant to the
provisions of this Agreement other than those provisions expressly relating to a
Permitted Reorganization.

 

57



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” means any Sale Leaseback consummated by Holdings or
any of its Restricted Subsidiaries after the Closing Date; provided, any such
Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by Holdings or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of Holdings or such Restricted Subsidiary
in connection with, and any other material economic terms of, such Sale
Leaseback).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Holdings, any Borrower or any Subsidiary Guarantor in the form of one or more
series of senior unsecured notes or loans; provided, such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan or Multiemployer Plan,
established or maintained by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Principal Investor Representative” means Goldman Sachs & Co. LLC, in its
capacity as the representative of the GS Investor Lenders.

“Prime Rate” means the prime rate as published by The Wall Street Journal for
such day; provided that if The Wall Street Journal ceases to publish for any
reason such rate of interest, “Prime Rate” shall mean the prime lending rate as
set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent and, prior to
the Disposition Date, the Principal Investor Representative, and acceptable to
the Lead Borrower from time to time for purposes of providing quotations of
prime lending interest rates). Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to the calculation
of the First Lien Senior Secured Leverage Ratio, the Secured Leverage Ratio, the
Total Leverage Ratio, Consolidated EBITDA, any basket, or any other pro forma
calculation called for by this Agreement to be made on a Pro Forma Basis or with
Pro Forma Effect, as of any time, that pro forma effect will be given to the
Transactions, acquisitions prior to the Closing Date, any Permitted Acquisition,
other Investments or acquisitions, redesignation of an Unrestricted Subsidiary,
any other Specified Transaction or any other item for which this Agreement calls
for giving pro forma effect (and excluding for the purposes of cash netting the
cash proceeds of any Indebtedness incurred in connection therewith), as follows:

 

  (a)

with respect to any incurrence, assumption, guarantee, redemption or permanent
repayment of Indebtedness, such ratio will be calculated giving pro forma effect
thereto as if such incurrence, assumption, guarantee, redemption or repayment of
indebtedness had occurred on the first day of such Test Period (in each case,
other than Indebtedness incurred or repaid under any revolving credit facility
in the ordinary course of business for working capital purposes);

 

58



--------------------------------------------------------------------------------

  (b)

with respect to the Transactions, acquisitions prior to the Closing Date, any
Permitted Acquisition, other Investments or acquisitions, redesignation of an
Unrestricted Subsidiary, any other Specified Transaction or any other item for
which this Agreement calls for giving pro forma effect, such ratio or other
calculation will be calculated giving pro forma effect thereto as if such action
occurred on the first day of such Test Period in a manner consistent, where
applicable, with the pro forma adjustments set forth in the definition of
“Consolidated EBITDA” (including for the amount of “run rate” cost savings,
operating expense reductions and synergies projected by Holdings), calculated as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of the Test Period for which Consolidated EBITDA is
being determined; and

 

  (c)

with respect to any merger, sale, transfer or other Disposition, and the
designation of an “Unrestricted Subsidiary”, such ratio will be calculated
giving pro forma effect thereto as if such action had occurred on the first day
of such Test Period.

“Pro Forma Financial Statements” has the meaning specified in Section 4.01(d).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests of Holdings that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the Lead
Borrower shall have determined in good faith that such Qualified Securitization
Financing (including financing terms, covenants, termination events and other
provisions) is in the aggregate economically fair and reasonable to the Lead
Borrower and the Securitization Subsidiary, (b) all sales and/or contributions
of Securitization Assets and related assets to the Securitization Subsidiary are
made at fair market value (as determined in good faith by the Lead Borrower),
(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Lead Borrower)
and may include Standard Securitization Undertakings and (d) the aggregate
principal amount of Securitization Financings in respect of accounts receivable
of Holdings and its Restricted Subsidiaries does not exceed $1,000,000 at any
one time outstanding. The grant of a security interest in any Securitization
Assets of Holdings or any of the Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Ratio Amount” means an aggregate principal amount that, after the incurrence
thereof after giving Pro Forma Effect thereto (assuming that any Incremental
Revolving Credit Commitments incurred on the date of calculating the Ratio
Amount are drawn in full) would not result in the First Lien Senior Secured
Leverage Ratio calculated on a Pro Forma Basis as of the end of the most recent
Test Period exceeding 5.00:1.00.

 

59



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments, Refinancing Revolving Credit Loans, Refinancing Delayed Draw Term
Loan Commitments or Refinancing Delayed Draw Term Loans incurred pursuant
thereto, in accordance with Section 2.18.

“Refinancing Delayed Draw Term Loan Commitments” means one or more Classes of
Delayed Draw Term Loan Commitments hereunder that result from a Refinancing
Amendment.

Refinancing Delayed Draw Term Loans” means one or more Classes of the Delayed
Draw Term Loans that result from a Refinancing Amendment.

“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning specified in Section 10.07(f)(i).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Related Parties” means, with respect to any Person, such Person’s Affiliate and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into the Environment.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

60



--------------------------------------------------------------------------------

“Repricing Event” means with respect to the Initial Term B Loans or the Delayed
Draw Term Loans, as applicable, (i) any voluntary prepayment, repayment or
refinancing of the Initial Term B Loan or the Delayed Draw Term Loans, as
applicable, with the proceeds of, or any conversion of such Term Loans into, any
new or replacement tranche of secured term loans or notes bearing a lower
Effective Yield than the Effective Yield of the Initial Term B Loans or the
Delayed Draw Term Loans, as applicable or (ii) any amendment that reduces the
Effective Yield of the Term Loans or the Delayed Draw Term Loans, as applicable,
in each case of clause (i) or (ii), other than in connection with a Change of
Control or Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Revolving Credit Loans or Delayed Draw Term
Loans, a Committed Loan Notice and (b) with respect to an L/C Credit Extension,
a Letter of Credit Application.

“Required Delayed Draw Lenders” means, as of any date of determination, Lenders
having more than 50.0% in the aggregate of the sum of (a) the aggregate unused
Delayed Draw Term Loan Commitments then outstanding and (b) the Delayed Draw
Term Loans then outstanding; provided, (i) the Delayed Draw Term Loan Commitment
of any Defaulting Lender shall be excluded for all purposes of making a
determination of Required Delayed Draw Lenders, (ii) the Delayed Draw Term Loan
Commitments and the Delayed Draw Term Loans held by Sponsor Affiliated Lenders
(other than Affiliated Debt Funds) shall be excluded for all purposes of making
a determination of Required Delayed Draw Lenders and (iii) Affiliated Debt Funds
may not, in the aggregate, account for more than 49.9% of the amount necessary
to establish that the Required Delayed Draw Lenders have consented to an action
and any other Delayed Draw Term Loan Commitments and the Delayed Draw Term Loans
of Affiliated Debt Funds in excess of such amount shall be excluded for all
purposes of making a determination of Required Delayed Draw Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Initial Term B Commitments, (c) aggregate unused Delayed Draw Term Loan
Commitments then outstanding and (d) aggregate unused Revolving Credit
Commitments; provided, (i) the unused Initial Term B Commitment, unused Delayed
Draw Term Loan Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by any Defaulting Lender
shall be excluded for all purposes of making a determination of Required
Lenders, (ii) the unused Term Commitment, unused Delayed Draw Term Loan
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by any Lenders that are Sponsor
Affiliated Lenders (other than Affiliated Debt Funds) shall be excluded for all
purposes of making a determination of Required Lenders and (iii) Affiliated Debt
Funds may not, in the aggregate, account for more than 49.9% of the amount
necessary to establish that the Required Lenders have consented to an action and
the unused Term Commitment, unused Delayed Draw Term Loan Commitment and unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by any Affiliated Debt Funds in excess of such amount shall be
excluded for all purposes of making a determination of Required Lenders;
provided further that, to the extent the GS Investor Lenders hold, in the
aggregate, 40% or more of all outstanding Loans and Commitments, any amendment,
waiver or modification of the Loan Documents that requires the consent of the
Required Lenders shall also require the consent of the GS Investor Lenders
holding at least a majority of all Loans and Commitments held by all GS Investor
Lenders at such time.

“Required Ratio Debt Terms” has the meaning specified in Section 7.03(v).

 

61



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of (a) the Revolving Credit
Commitments or (b) after the termination of the Revolving Credit Commitments,
the Revolving Credit Exposure; provided, (i) the Revolving Credit Commitment and
the Revolving Credit Exposure of any Defaulting Lender shall be excluded for all
purposes of making a determination of Required Revolving Credit Lenders,
(ii) the Revolving Credit Commitments and Revolving Credit Exposure of Lenders
that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders, (iii) Affiliated Debt Funds may not, in the aggregate, account for more
than 49.9% of the amount necessary to establish that the Required Revolving
Credit Lenders have consented to an action and any other Revolving Credit
Commitments and Revolving Credit Exposure of Affiliated Debt Funds in excess of
such amount shall be excluded for all purposes of making a determination of
Required Revolving Credit Lenders and (iv) to the extent the GS Investor Lenders
hold, in the aggregate, 40% or more of the Revolving Credit Commitments, any
amendment, waiver or modification of the Loan Documents that requires the
consent of the Required Revolving Credit Lenders shall also require the consent
of the GS Investor Lenders holding at least a majority of all Revolving Credit
Commitments held by all GS Investor Lenders at such time.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, any
secretary, assistant secretary, director, manager or other similar officer or
authorized signatory of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vii).

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vii).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in Holdings or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the holders of Equity Interests of Holdings.

“Restricted Subsidiary” means any Subsidiary of Holdings (including the
Borrowers), other than an Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revolving Credit Availability” means, as to each Revolving Credit Lender, its
Revolving Credit Commitment less its Revolving Credit Exposure.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class and Type, made, converted or continued on the same date
and having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender its
obligation to (i) make Revolving Credit Loans to the Lead Borrower pursuant to
Section 2.01(b) or Section 2.03, as applicable and (ii) purchase participations
in L/C Obligations in respect of Letters of Credit, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in Part A of Schedule 2.01 under the caption “Revolving
Credit Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

62



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of:

(a) the Outstanding Amount of all Revolving Credit Loans held by such Revolving
Credit Lender (or its Applicable Lending Office); and

(b) the Applicable Percentage of such Revolving Credit Lender of the L/C
Obligations.

“Revolving Credit Facility” has the meaning specified in the Preliminary
Statements to this Agreement.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Lead Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Lead Borrower to such Revolving Credit Lender resulting from
the Revolving Credit Loans made by such Revolving Credit Lender.

“Revolving Exit Payment Trigger” has the meaning specified in
Section 2.09(c)(i).

“Revolving Facility Exit Payment” has the meaning specified in the definition of
“Exit Payment”.

“S&P” means S&P Global Ratings and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which Holdings or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Screen Rate” means with respect to the Eurocurrency Rate for any Interest
Period for Dollars, the rate per annum equal to the ICE Benchmark Administration
Limited LIBOR rate (“LIBOR”) or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
LP page (or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the applicable currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; provided that, in the event such rate does not appear
on a page of the Bloomberg or Reuters screen, as applicable, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent and, prior to the Disposition Date, the
Principal Investor Representative, from time to time in its reasonable
discretion). If no Screen Rate shall be available for a particular Interest
Period but Screen Rates on the applicable provider’s screen shall be available
for maturities both longer and shorter than such Interest Period, then the
Screen Rate for such Interest Period shall be the Interpolated Rate.

 

63



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Agent” means Cortland Capital Market Services LLC, as
Administrative Agent under the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Closing Date, among the Lead Borrower, Holdings, the other financial
institutions from time to time party thereto as lenders and the Second Lien
Agent, as administrative agent and collateral agent, as amended, modified,
supplemented, substituted, replaced, restated or refinanced, in whole or in
part, from time to time in a manner not in contravention of the Intercreditor
Agreement (whether with the original administrative agent, collateral agent and
lenders or other agents and lenders or otherwise and whether provided under the
original Second Lien Credit Agreement or another credit agreement, note purchase
agreement, indenture, instrument, other document or otherwise, unless such
credit agreement, note purchase agreement, indenture, instrument or document
expressly provides that it is not a Second Lien Credit Agreement).

“Second Lien Loan Documents” means the Second Lien Credit Agreement, any
promissory notes, collateral documents, the Intercreditor Agreement and any
other document or instrument designated by the Lead Borrower and the Second Lien
Agent as a “Loan Document” under the Second Lien Credit Agreement, and shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, amendments and restatements, supplements or other modifications
thereto in a manner not in contravention of the Intercreditor Agreement.

“Second Lien Term Loans” means the term loans made by the lenders party to the
Second Lien Credit Agreement.

“Secured Cash Management Agreement” means any Cash Management Obligations
permitted under Article VII that is entered into by and between any Loan Party
and any Cash Management Secured Bank and designated by Holdings and the Cash
Management Secured Bank in writing to the Administrative Agent as a “Secured
Cash Management Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank and
designated by Holdings and the Hedge Bank in writing to the Administrative Agent
as a “Secured Hedge Agreement.

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt (other than any portion of Consolidated Total Debt
that is unsecured; provided that, for purposes of calculating compliance with
the Secured Leverage Ratio set forth in the definition of “Permitted Ratio Debt”
and “Ratio Amount”, such indebtedness shall be treated as if secured on a pari
passu basis with the Liens securing the Obligations, whether or not so secured)
as of the last day of such Test Period to (b) Consolidated EBITDA of Holdings
for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, each Hedge Bank, each Cash Management
Secured Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

“Securities Act” means the Securities Act of 1933.

 

64



--------------------------------------------------------------------------------

“Securitization Assets” means any accounts receivable and any assets related
thereto, including all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable, and other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with securitization transactions involving
accounts receivable, in each case subject to a Qualified Securitization
Financing.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of Holdings or any of its Subsidiaries.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means any Wholly-Owned Subsidiary of Holdings (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any Subsidiary makes an Investment and to which
Holdings or any Subsidiary transfers Securitization Assets) that engages in no
activities other than in connection with the financing of Securitization Assets
of Holdings or its Subsidiaries, and any business or activities incidental or
related to such business, and which is designated by Holdings or such other
Person (as provided below) as a Securitization Subsidiary and (a) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of which
(i) is guaranteed by Holdings or any other Restricted Subsidiary, other than
another Securitization Subsidiary (excluding guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates Holdings or any
other Restricted Subsidiary, other than another Securitization Subsidiary, in
any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of Holdings or any other Restricted
Subsidiary, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which none of
Holdings or any other Restricted Subsidiary, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which Holdings reasonably believe to be no less favorable to
Holdings or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of Holdings and (c) to which none of Holdings or
any other Restricted Subsidiary, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by Holdings or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certificate
executed by a Responsible Officer of Holdings certifying that such designation
complied with the foregoing conditions.

“Security Agreement Supplement” has the meaning specified in the Security
Agreements.

“Security Agreements” means collectively (a) (i) the First Lien U.S. Pledge and
Security Agreement and each other security document (or equivalent thereof)
listed on Schedule 1.01B executed by the Loan Parties party thereto on the
Closing Date and (b) each other security agreement and security agreement
supplement delivered pursuant to Section 6.10.

 

65



--------------------------------------------------------------------------------

“Sold Entity or Business” means any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by Holdings or any Restricted
Subsidiary during such period.

“Solvent” and “Solvency” mean, with respect to any Person (together with its
Subsidiaries on a consolidated basis) on any date of determination, that on such
date (i) the fair value of the property of such Person (together with its
Subsidiaries on a consolidated basis), at a fair valuation, is greater than the
total amount of debts and liabilities, direct, contingent, subordinated or
otherwise, of such Person (together with its Subsidiaries on a consolidated
basis), (ii) the present fair saleable value of the assets of such Person
(together with its Subsidiaries on a consolidated basis) is greater than the
amount that will be required to pay the probable liability of such Person
(together with its Subsidiaries on a consolidated basis) on its debts and other
liabilities, direct, contingent, subordinated or otherwise, as such debts become
absolute and matured, (iii) such Person (together with its Subsidiaries on a
consolidated basis) will be able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts become absolute and matured
and (iv) such Person (together with its Subsidiaries on a consolidated basis)
will not have unreasonably small capital with which to conduct the businesses in
which it is engaged as such businesses are conducted on the date of
determination and are proposed to be conducted following such date of
determination.

“SPAC” means Haymaker Acquisition Corp., a special purpose acquisition company.

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made with respect to Holdings and its
Subsidiaries by Holdings in the Acquisition Agreement to the extent that (x) a
breach of such representations and warranties is material to the interests of
the Lenders (in their capacities as such) on the Closing Date, and (y) the SPAC
(or any of its Affiliates) has the right (taking into account any applicable
cure provisions), to terminate its obligations (or decline to consummate the
Acquisition) under the Acquisition Agreement as a result of a breach of such
representations and warranties in the Acquisition Agreement.

“Specified Representations” means the representations and warranties of each of
Holdings, the Borrowers and the other Loan Parties (after giving effect to the
Closing Date Acquisition) set forth in the following Sections of this Agreement:

 

  (a)

(x) Section 5.01(a) and (y) Section 5.01(b)(ii) (but solely with respect to its
organizational power and authority as to the execution, delivery and performance
of this Agreement and the other Loan Documents after giving effect to the
Closing Date Acquisition);

 

  (b)

Section 5.02(a) (but solely with respect to (x) their respective authorization
of this Agreement and the other Loan Documents and (y) non-conflict of this
Agreement and the other Loan Documents with their respective certificate or
article of incorporation or other charter document);

 

  (c)

Section 5.04 (but solely with respect to execution and delivery by it, and
enforceability against them, of this Agreement and the other Loan Documents
after giving effect to the Closing Date Acquisition);

 

  (d)

Section 5.13;

 

66



--------------------------------------------------------------------------------

  (e)

Section 5.16;

 

  (f)

Section 5.17;

 

  (h)

Section 5.18, 5.19 and 5.20, in each case, solely with respect to the use of
proceeds of the Loans funded on the Closing Date.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Permitted Alternative Incremental Facilities Debt,
Incremental Term Loan or Incremental Revolving Credit Commitments, the making of
a Subsidiary designation, a Restricted Payment, or other transaction that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect”; provided, any Incremental Revolving
Credit Commitments, or any Extended Revolving Credit Commitment incurred on the
date of calculating the Ratio Amount shall be deemed to be fully drawn;
provided, further, any Extended Delayed Draw Term Loan Commitment incurred on
the date of calculating the Ratio Amount shall be deemed to be fully drawn.

“Sponsor Affiliated Lender” means the SPAC and any Affiliate of the SPAC (other
than Holdings, and its Subsidiaries).

“Sponsor Model” means the SPAC’s financial model previously provided to the GS
Initial Investors on October 5, 2018.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
which Holdings has determined in good faith to be customary, necessary or
advisable in a Securitization Financing.

“Subordinated Debt” means Indebtedness that is subordinated in right of payment
to the prior payment of all Obligations under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subordination Agreement” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings that
are Guarantors.

“Successor Holdings” means any Person that guarantees (or, substantially
concurrently with such designation, will guarantee, including as a result of the
assumption of obligations referred to in clause (B) below) the Obligations and
is designated, as part of any Permitted Reorganization, by the then current
Holdings (“Existing Holdings”) to be “Holdings” by written notice to the
Administrative Agent (any such designation, a “Successor Holdings Designation”);
provided, (A) the Lead Borrower is a Wholly-Owned direct Subsidiary of such
other Person, (B) such Person expressly assumes the obligations of Holdings

 

67



--------------------------------------------------------------------------------

under this Agreement (including for the avoidance of doubt, Section 7.12) and
the other Loan Documents to which Holdings is a party pursuant to the agreement
set forth in Exhibit O or any agreement reasonably satisfactory to the
Administrative Agent; in each case, together with its successors and assigns and
(C) such Person complies with the Permitted Reorganization Requirements.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Survey” means a new survey of any Mortgaged Property (and all improvements
thereon) which is (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located,
(ii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iii) complying in all material respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey, (iv) sufficient for the Title
Company to remove all standard survey exceptions from the Mortgage Policy
relating to such Mortgaged Property and issue the endorsements of the type
required by paragraph (f) of the definition of “Collateral and Guarantee
Requirement” and (v) otherwise reasonably acceptable to the Administrative
Agent.

“Surviving Entity” has the meaning specified in Section 7.04(d)(i).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any international foreign
exchange master agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Lead Borrower, if no Hedge Bank is party to such Swap Contract) in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the Lead
Borrower, if no Hedge Bank is party to such Swap Contract).

“Target Person” has the meaning specified in Section 7.02.

 

68



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, withholdings (including backup withholding), fees or other charges
imposed by any Governmental Authority, including any additions to tax, penalties
and interest with respect thereto, and references to “Tax” shall be construed
accordingly.

“Term Borrowing” means an Initial Term B Borrowing or a borrowing in respect of
Incremental Term Loans and the Delayed Draw Term Loans, as the context requires.

“Term Commitment” means an Initial Term B Commitment or a commitment in respect
of any Incremental Term Loans and the Delayed Draw Term Loans or any combination
thereof, as the context may require.

“Term Lenders” means the Initial Term B Lenders, the Delayed Draw Term Lenders,
the lenders of any Incremental Term Loans, the lenders under any Refinancing
Term Loans and the Extending Term Lenders.

“Term Loans” means the Initial Term B Loans, the Delayed Draw Term Loans, the
Incremental Term Loans, the Refinancing Term Loans and the Extended Term Loans.

“Term Loan Exit Payment Trigger” has the meaning specified in
Section 2.09(c)(ii).

“Term Note” means (i) a promissory note of the Lead Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1(A)
hereto with appropriate insertions, evidencing the aggregate Indebtedness of the
Lead Borrower to such Term Lender resulting from the Class of Term Loans made by
such Term Lender or (ii) a promissory note of the U.S. Borrower payable to any
Term Lender or its registered assigns, in substantially the form of Exhibit
C-1(B) hereto with appropriate insertions, evidencing the aggregate Indebtedness
of the U.S. Borrower to such Term Lender resulting from the Class of Term Loans
made by such Term Lender.

“Termination Date” has the meaning given to such term in Section 9.11.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or 6.01(b); provided that (i) prior to the first date that
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of Holdings and its Subsidiaries ended September 30,
2018 and (ii) in respect of the first financial statements that have been or are
required to be delivered pursuant to Section 6.01(a), the Test Period shall be
the period of four consecutive fiscal quarters of Holdings and its Subsidiaries
ended December 31, 2017.

“Threshold Amount” means $10,000,000.

“Title Company” shall mean any nationally recognized title insurance company as
shall be retained by the Lead Borrower to issue the Mortgage Policies and
reasonably acceptable to the Administrative Agent.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

69



--------------------------------------------------------------------------------

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Loans (other than Term Loans and the Delayed Draw Term Loans) and all L/C
Obligations.

“Transaction Expenses” means any fees, closing payments, expenses or other
amounts incurred or paid by Holdings, any Borrower, or any Restricted Subsidiary
in connection with the Transactions, this Agreement and the other Loan Documents
and the transactions contemplated hereby and thereby in connection therewith.

“Transactions” means, collectively, (a) the funding of the Initial Term B Loans
and, if applicable, any Revolving Credit Borrowing on the Closing Date, (b) the
funding of the initial term loans under the Second Lien Credit Agreement on the
Closing Date, (c) the consummation of the Closing Date Acquisition and payments
under the Acquisition Agreement, (d) the consummation of the Closing Date
Acquisition Guarantee and Lien Release, (e) the consummation of any other
transactions in connection with the foregoing and (f) the payment of Transaction
Expenses.

“Transformative Acquisition” means any acquisition by Holdings, any Borrower or
any Restricted Subsidiary, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or any business line, unit or division of,
any Person or of a majority of the outstanding Equity Interests of any Person
that (i) is not permitted by the terms of the Loan Documents immediately prior
to the consummation of such acquisition or (ii) if permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition, the
terms of the Loan Documents would not provide Holdings, the Borrowers and the
Restricted Subsidiaries with adequate flexibility for the continuation or
expansion of their combined operations following such consummation, as
determined by Holdings acting in good faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unaudited Financial Statements” means, to the extent received by the SPAC under
the Acquisition Agreement, unaudited consolidated balance sheets and related
statements of income and stockholders’ equity and cash flows of Holdings and its
Subsidiaries (including the notes thereto) for each fiscal quarter ended after
the most recent fiscal year covered by the Audited Financial Statements and at
least forty-five (45) days before the Closing Date (other than any fiscal fourth
quarter), in each case prepared in accordance with GAAP.

“Undisclosed Administration” shall mean in relation to a Lender, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

 

70



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) any Subsidiary of Holdings designated by
Holdings as an Unrestricted Subsidiary pursuant to Section 6.13 subsequent to
the date hereof and (ii) any Subsidiary of an Unrestricted Subsidiary; provided
Holdings shall not designate any Subsidiary party to a Material Contract as an
Unrestricted Subsidiary.

“U.S. Borrower” has the meaning specified in the Preliminary Statements to this
Agreement.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia.

“U.S. Sub-facility” has the meaning specified in the Preliminary Statements to
this Agreement.

“U.S. Target Purchase” has the meaning specified in the Preliminary Statements
to this Agreement.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness provided that for purposes of determining the Weighted Average Life
to Maturity of any Term Loans or any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals or
other Person to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

71



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, or for which any Specified
Transaction is given Pro Forma Effect, the Total Leverage Ratio, the Secured
Leverage Ratio and the First Lien Senior Secured Leverage Ratio and Consolidated
EBITDA shall be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

(c) Where reference is made to “Holdings and its Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.

(d) In the event that Holdings elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, Holdings and the Administrative Agent
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement (including the levels applicable herein to any computation of the
Total Leverage Ratio, the Secured Leverage Ratio and the First Lien Senior
Secured Leverage Ratio) so as to reflect equitably the Accounting Changes with
the desired result that the criteria for evaluating Holdings’ financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by Holdings, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed in accordance with GAAP (as determined in good faith
by a Responsible Officer of Holdings) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.

 

72



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day; Rates. Unless otherwise specified, all references
herein to times of day with respect to Eurocurrency Rate Loans shall be
references to Eastern time in the United States (daylight or standard, as
applicable).

The Administrative Agent does not warrant nor accept responsibility, nor shall
the Administrative Agent have any liability, with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) For purposes of any determination under Article VII, with respect to any
amount of Indebtedness, Investment, Disposition or Restricted Payment in a
currency other than Dollars, no Default shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such Lien,
Indebtedness or Investment is incurred or Disposition or Restricted Payment is
made; provided, for the avoidance of doubt, the foregoing provisions of this
Section 1.08 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

(b) For purposes of determining compliance under Article VII, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating net income in Holdings’ annual financial
statements delivered pursuant to Section 6.01(a); provided, however, that the
foregoing shall not be deemed to apply to the determination of any amount of
Indebtedness.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.

 

73



--------------------------------------------------------------------------------

Section 1.10 Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio, the use of a basket or determining other compliance with this Agreement
(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom or the accuracy of any representations and warranties)
in connection with a Specified Transaction undertaken in connection with the
consummation of a Limited Condition Acquisition, the date of determination of
such ratio or basket and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom (other than with
respect to a Default or Event of Default under Section 8.01(a), (f) or (g)), the
accuracy of representations and warranties in all respects (other than the
accuracy of customary “specified representations”) or other applicable covenants
shall, in each case at the option of Holdings at the time such definitive
agreements are entered into (Holdings’ election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”). If, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the most recently
ended Test Period prior to the LCA Test Date, Holdings could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of Holdings and its Subsidiaries) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If Holdings has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio
(excluding, for the avoidance of doubt, any ratio contained in Section 7.09) or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

Section 1.11 Permitted Reorganizations.

(a) For purposes of determining Consolidated EBITDA, the Total Leverage Ratio,
the First Lien Senior Secured Leverage Ratio, the Secured Leverage Ratio,
Consolidated Depreciation and Amortization Expense, Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Income, Consolidated Total Debt,
Consolidated Working Capital, consolidated gross revenues, Excess Cash Flow, Net
Cash Proceeds or any other financial ratio, basket calculation or financial
measurement of any kind whatsoever of Holdings, the Borrowers or the Restricted
Subsidiaries in respect of a period commencing prior to the date of completion
of any Permitted Reorganization and ending on or after such date, such
determination shall be made using the results for the applicable period ending
prior to such date of Holdings, the Borrowers, or the Restricted Subsidiaries as
in effect during such prior period and the results for the applicable

 

74



--------------------------------------------------------------------------------

period on and after such date of Holdings, the Borrowers, or the Restricted
Subsidiaries as in effect during such subsequent period. For purposes of each of
Sections 6.01(a) and 6.01(b), at any time when the most recent fiscal year or
fiscal quarter, as applicable, ended after the date of the completion of any
Permitted Reorganization and the comparable prior year period ended prior to
such date, the financial statements delivered in respect of such prior period
may be those of Holdings or any direct or indirect parent of Holdings as of the
last day of such prior fiscal year or fiscal quarter, as applicable.

(b) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, Holdings and the Restricted Subsidiaries (other than the
Borrowers) may implement a Permitted Reorganization.

Section 1.12 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Lead Borrower’s consent (such consent not
to be unreasonably withheld) to appropriately reflect a change in currency of
any country and any relevant market conventions or practices relating to such
change in currency.

Section 1.13 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Facilities, Refinancing Term Loans,
Refinancing Delayed Draw Term Loans, Loans in connection with any Refinancing
Revolving Credit Commitments, Extended Term Loans, Extended Revolving Credit
Commitments or loans incurred under a new credit facility, in each case, to the
extent such extension, replacement, renewal or refinancing is effected by means
of a “cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

Section 1.14 [Reserved].

Section 1.15 LIBOR Discontinuation. Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, if, with respect to any
Interest Period, the rate of interest used to calculate the “Eurocurrency Rate”
for such Interest Period is not available on the date of determination for such
Interest Period for any reason (as determined by the Administrative Agent), then
the rate of interest used to calculate the “Eurocurrency Rate” for such Interest
Period shall be either a comparable or successor floating rate reasonably
acceptable to the Lead Borrower, the Administrative Agent and, prior to the
Disposition Date, the Principal Investor Representative, and certified in an
officer’s certificate delivered to the Administrative Agent or, if no broadly
accepted comparable successor rate exists at such time, a successor index rate
as the Lead Borrower may determine with the consent of the Required Lenders
(such consent not to be unreasonably withheld, conditioned or delayed) and
certified in an officer’s certificate to the Administrative Agent; provided that
(i) any such successor rate shall be applied by the Administrative Agent in a
manner consistent with market practice, (ii) to the extent such market practice
is not administratively feasible for the Administrative Agent, such successor
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Lead Borrower and the Required
Lenders and (iii) in no event shall such successor floating rate be less than 0%
per annum. In the event that after the Administrative Agent has not received an
officer’s certificate of the Lead Borrower establishing an administratively
feasible successor interest rate by the date which is five (5) Business Days
prior to an Interest Payment Date, then Section 3.03 hereof shall apply.

 

75



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans.

(a) The Initial Term B Loan Borrowings. Subject to the terms and conditions set
forth herein, each Initial Term B Lender severally agrees to make on the Closing
Date to the applicable Borrower a loan or loans denominated in Dollars (the
“Initial Term B Loan”), the aggregate principal amount not to exceed in
aggregate such Initial Term B Lender’s Initial Term B Commitment on the Closing
Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Initial Term B Loans may only be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make (or cause
its Applicable Lending Office to make) loans to the Lead Borrower denominated in
Dollars (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day on or after the Closing Date until the Maturity Date with respect
to the Revolving Credit Facility, in an aggregate principal amount which does
not exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, that after giving effect to any such Revolving Credit
Borrowing, the sum of (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus (y) such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Lead
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Revolving Credit Loans may be Eurocurrency
Rate Loans or Base Rate Loans, as further provided herein.

(c) The Delayed Draw Term Borrowings. Subject to the terms and conditions set
forth herein, each Delayed Draw Term Lender severally agrees to make (or cause
its Applicable Lending Office to make) a loan available in one (1) drawing to
the Lead Borrower denominated in Dollars (such loan, the “Delayed Draw Term
Loan”) at any time after the Closing Date until the Delayed Draw Term Loan
Commitment Termination Date, in an aggregate principal amount for such Delayed
Draw Term Loan not to exceed at the time of such incurrence of the Delayed Draw
Term Loans the amount of such Lender’s outstanding Delayed Draw Term Loan
Commitment. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed. Delayed Draw Term Loans may only be Eurocurrency Rate
Loans or Base Rate Loans, as further provided herein. To the extent permissible,
the Lead Borrower, the Administrative Agent and the Delayed Draw Term Lenders
providing the Delayed Draw Term Loan may effect such amendments to this
Agreement as may be reasonably necessary or advisable so that any Delayed Draw
Term Loans are fungible with other outstanding Term Loans if such the Delayed
Draw Term Loans are intended and permitted to be of the same Class as the
relevant existing Term Loans.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, the Delayed Draw Term
Borrowing (if any), each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Lead
Borrower’s irrevocable written notice to the Administrative Agent. Each such
notice must be received by the

 

76



--------------------------------------------------------------------------------

Administrative Agent not later than (i) 12:00 p.m. (New York City time) (x)
three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans (or, in the case of any initial
Borrowing of the Initial Term B Loans or the Delayed Draw Term Loans, in
accordance with Section 4.01 and 4.02(c)), as applicable, and (y) one (1)
Business Day before the requested date of any Borrowing of term loans consisting
of Base Rate Loans or (ii) by 11:00 a.m. (New York City time) on the requested
date of any Revolving Credit Borrowing consisting of Base Rate Loans. Each
Borrowing of, conversion to or continuation of a Eurocurrency Rate Loan shall be
in a principal amount of the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
applicable Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a Delayed Draw Term Borrowing, a conversion of Loans from one Type to
the other or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the currency and principal amount of Loans to be
borrowed, converted or continued, (iv) if applicable, the Type of Loans to be
borrowed or to which existing Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto. With respect to the
Initial Term B Loan or any other Term Loan denominated in Dollars, if the
applicable Borrower fails to specify a Type of Loan in a Committed Loan Notice
or fails to give a timely notice requesting a conversion or continuation, then
the applicable Loans shall be made or continued as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans or continuation shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. For the avoidance
of doubt, the Borrowers and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and, with respect to Loans
denominated in Dollars, if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make (or cause its Applicable Lending Office to
make) the amount of its Loan available to the Administrative Agent by wire
transfer in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 (or, in the case of the initial Credit Extension to be
made on the Closing Date, Section 4.01 or, in the case of the Delayed Draw Term
Borrowing, Section 4.02), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower maintained with the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, if, on the date the Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Lead Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings and second, to the Lead Borrower as provided above.

 

77



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may not be
continued or converted except on the last day of the Interest Period for such
Eurocurrency Rate Loan, unless the applicable Borrower pays the amount due, if
any, under Section 3.05 in connection therewith. During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in clauses (a) to (c) above to the contrary notwithstanding, after
giving effect to all Term Borrowings, Revolving Credit Borrowings and the
Delayed Draw Term Borrowing (if any), all conversions of Term Loans, Revolving
Credit Loans and the Delayed Draw Term Loans from one Type to the other, and all
continuations of Term Loans, Revolving Credit Loans and the Delayed Draw Term
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect for Term Borrowings, Revolving Credit Borrowings and Delayed
Draw Term Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Lead Borrower
(provided, any Letter of Credit may be for the benefit of Holdings or any
Restricted Subsidiary of Holdings) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drafts under the Letters of Credit and (2) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided, no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if immediately after giving effect to
such L/C Credit Extension, (x) the Revolving Credit Exposure of any Lender would
exceed such Lender’s Revolving Credit Commitment, or (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit; provided,
further, no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit if immediately after giving effect to such L/C
Credit Extension if there is a Revolving Credit Lender who is a Defaulting
Lender and the Lead Borrower has not provided Cash Collateral with respect to
such Defaulting Lender’s pro rata participation in such proposed L/C Credit
Extension (after giving effect to Section 2.16(c)(i)). Within the foregoing
limits, and subject to the terms and conditions hereof, the Lead Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Lead Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

78



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the relevant L/C Issuer has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the relevant L/C Issuer has approved
such expiry date;

(D) (x) the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer or (y) with respect to any Letter of Credit issued by GS
Lending Partners, such Letter of Credit would violate one or more GS
Restrictions on Letters of Credit;

(E) the Letter of Credit is to be denominated in a currency other than Dollars,
unless otherwise agreed by the L/C Issuer and the Administrative Agent; or

(F) the Letter of Credit is in an initial amount less than $250,000 or, to the
extent the applicable L/C Issuer and the Administrative Agent have agreed to
issue the Letter of Credit in a currency other than Dollars, the Dollar
equivalent thereof (as determined by the applicable L/C Issuer) or, in each
case, such other amount as reasonably agreed by the L/C Issuer.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower, hand delivered or facsimiled (or transmitted
by electronic communication, if arrangements for doing so have been approved by
the L/C Issuer) to the L/C Issuer (with a copy to the Administrative Agent) in
the form of a Letter

 

79



--------------------------------------------------------------------------------

of Credit Application, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Such Letter of Credit Application must be received
by the relevant L/C Issuer and the Administrative Agent not later than 2:00 p.m.
(New York City time) at least three (3) Business Days prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
later date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount and currency thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Lead Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Lead
Borrower or enter into the applicable amendment, as the case may be. Immediately
upon the issuance of each Letter of Credit, each Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, acquire from
the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Extension Letter of
Credit”); provided, any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Lead Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Extension Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of

 

80



--------------------------------------------------------------------------------

Section 2.03(a)(ii)), or (B) it has received notice (which may be by telephone,
followed promptly in writing, or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent or any Revolving Credit Lender, as applicable, or the Lead Borrower that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Lead Borrower and the Administrative Agent thereof. On the Business
Day immediately following the Business Day on which the Lead Borrower shall have
received notice of any payment by an L/C Issuer under a Letter of Credit (or, if
the Lead Borrower shall have received such notice later than 1:00 p.m. (New York
City time) on any Business Day, on the second succeeding Business Day) (such
date of payment, an “Honor Date”), the Lead Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Lead Borrower fails to so reimburse such L/C Issuer on the Honor
Date (or if any such reimbursement payment is required to be refunded to the
Lead Borrower for any reason), then, in the case of each L/C Borrowing, such L/C
Issuer shall promptly notify the Administrative Agent and upon such L/C Issuer’s
request, the Administrative Agent shall promptly notify each Appropriate Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Applicable Percentage
thereof. In the event that the Lead Borrower does not reimburse the L/C Issuer
on the Honor Date the Lead Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on such date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders, and subject to the conditions set forth
in Section 4.03 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, the lack of such an immediate confirmation shall not affect
the conclusiveness or binding effect of such notice. For the avoidance of doubt,
if any drawing occurs under a Letter of Credit and such drawing is not
reimbursed on the same day, such drawing shall, without duplication, accrue
interest at the rate applicable to Base Rate Loans that are Revolving Credit
Loans until the date of reimbursement.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its
Applicable Percentage of any Unreimbursed Amount in respect of a Letter of
Credit not later than 1:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Lead Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.

 

81



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.03 cannot be satisfied or for any
other reason, the Lead Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Leaad Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.03 (other than delivery by
the Lead Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Lead Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
demonstrable error.

 

82



--------------------------------------------------------------------------------

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Lead Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to each Revolving Credit Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate.
The obligations of the Revolving Credit Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(d) Obligations Absolute. The obligation of the Lead Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, interim receiver, receiver and manager, trustee,
custodian, supervisor, insolvency practitioner, administrator or administrative
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

83



--------------------------------------------------------------------------------

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided, the foregoing shall not excuse any L/C Issuer from liability to the
Lead Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Lead Borrower to the extent permitted by applicable Law) suffered
by the Lead Borrower that are caused by such L/C Issuer’s gross negligence, bad
faith or willful misconduct when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The Lead
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the applicable L/C Issuer.

(e) Role of L/C Issuers. Each Lender and the Lead Borrower agrees that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders or the Required Revolving Credit Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Lead Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, this assumption is not intended to, and shall not, preclude the Lead
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.03(e); provided, anything in such clauses to the contrary
notwithstanding, the Lead Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Lead Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Lead Borrower caused by such L/C Issuer’s willful misconduct,
bad faith or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (in each case as determined by a
court of competent jurisdiction in a final non-appealable decision). In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

84



--------------------------------------------------------------------------------

(f) Cash Collateral. If (i) all of the Revolving Credit Commitments have been
terminated prior to the Maturity Date of the Revolving Credit Facility and any
Letter of Credit remains outstanding, (ii) any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the Lead Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(a)(iv) or (iii) an Event of Default set forth under Section 8.01(f)
(with respect to the Lead Borrower) or (g) occurs and is continuing, then the
Lead Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount plus any accrued or
unpaid fees thereon, determined as of the date of such Event of Default), and
shall do so not later than 2:00 p.m. (New York City time) on (x) in the case of
the immediately preceding clauses (i) and (ii), (1) the Business Day that the
Lead Borrower receives notice thereof, if such notice is received on such day
prior to 1:00 p.m. (New York City time), or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Lead Borrower
receives such notice and (y) in the case of the immediately preceding clause
(iii), the Business Day on which an Event of Default set forth under
Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day, in either case, by 1:00 p.m. (New
York City time) on such day. For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances in an amount equal to the
then Outstanding Amount (plus any accrued or unpaid fees thereon) of all L/C
Obligations (determined as of the date of such Event of Default) (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Revolving Credit Lenders) or to provide
the Administrative Agent for the benefit of the relevant L/C Issuer and the
Revolving Credit Lenders, a Letter of Credit (in form and substance reasonably
acceptable to the Administrative Agent) which backstops the Outstanding Amount
(plus any accrued or unpaid fees thereon) of all L/C Obligations. Derivatives of
such term have corresponding meanings. The Lead Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Interest or profits, if any, on such investments
shall accumulate in such account. Cash Collateral shall be maintained in
accounts satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders and may
be invested in readily available Cash Equivalents at its sole discretion. If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Lead Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts specified by the Administrative Agent, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations plus costs incidental thereto and so long as no other Event of
Default has occurred

 

85



--------------------------------------------------------------------------------

and is continuing, the excess shall be refunded to the Lead Borrower. If such
Event of Default is cured or waived and no other Event of Default is then
occurring and continuing, the amount of any Cash Collateral (including any
accrued interest thereon) shall be refunded to the Lead Borrower.

(g) Letter of Credit Fees. The Lead Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee for each Letter of Credit issued
pursuant to this Agreement equal to the product of (i) Applicable Rate for
Eurocurrency Revolving Credit Loans and (ii) the daily maximum amount then
available to be drawn under such Letter of Credit. Such letter of credit fees
shall be computed on a quarterly basis in arrears. Such letter of credit fees
shall be due and payable on the fifth (5th) Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Lead Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it equal to 0.125% per annum of the daily maximum amount then available to be
drawn under such Letter of Credit. Such Fronting Fee shall be computed on a
quarterly basis in arrears. Such Fronting Fees shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date, upon the termination of the
Revolving Credit Facility and thereafter on demand. In addition, the Lead
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Lead Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

(k) Applicability of ISP and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the Lead Borrower, when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit and (ii) the UCP, shall
apply to each commercial Letter of Credit.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Lead Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Lead Borrower

 

86



--------------------------------------------------------------------------------

hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings and its Restricted Subsidiaries inures to the benefit of the Lead
Borrower, and that the Lead Borrower’s business derives substantial benefits
from the businesses of Holdings and such Restricted Subsidiaries.

(m) Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date than an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of clause (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral or
termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder, including any auto-extension or termination of auto-extension
provisions in such Letter of Credit. No failure on the part of any L/C Issuer to
provide such information pursuant to this Section 2.03(m) shall limit the
obligation of the Lead Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations, respectively,
pursuant to this Section 2.03.

(n) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then, if
consented to by the applicable L/C Issuer, (i) if one or more other tranches of
Revolving Credit Commitments in respect of which the Letter of Credit Expiration
Date shall not have so occurred are then in effect, such Letters of Credit
shall, to the extent such Letters of Credit could have been issued under such
other tranches, automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c)) under (and ratably participated in
by Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the Lead Borrower shall Cash Collateralize
any such Letter of Credit in accordance with Section 2.03(g). Commencing with
the maturity date of any tranche of Revolving Credit Commitments, the sublimit
for Letters of Credit shall be agreed solely with the L/C Issuer.

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional Prepayments.

(i) The applicable Borrower may, upon notice to the Administrative Agent by such
Borrower in substantially the form attached hereto as Exhibit K, at any time or
from time to time voluntarily prepay Initial Term B Loans, Revolving Credit
Loans and the Delayed Draw Term Loans in whole or in part without premium or
penalty (except as required by clause (iii) of this Section 2.05(a) and
Section 3.05); provided, (1) such notice must be received by the Administrative
Agent at any time (A) at least three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) at

 

87



--------------------------------------------------------------------------------

least one Business Day prior to the date of prepayment of Base Rate Loans and
(2) any prepayment of Loans shall be in a principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, in each case, the entire
principal amount thereof then outstanding or such other amount as reasonably
agreed by the Administrative Agent. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Lead Borrower or
any of its Affiliates, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of Term Loans
pursuant to this Section 2.05(a) shall be applied to each Class of Term Loan as
directed by the appliable Borrower and applied to the installments of such
relevant Class as directed by such Borrower (it being understood and agreed that
if such Borrower does not so direct at the time of such prepayment, such
prepayment shall be applied against the scheduled repayments of Term Loans of
the relevant Class under Section 2.07 in direct order of maturity) and shall be
paid to the Appropriate Lenders in accordance with their respective Applicable
Percentage.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, if
the applicable Borrower (A) makes any prepayment, refinancing or repayment of
Initial Term B Loans or Delayed Draw Term Loans in connection with a Repricing
Event or any replacement of any Lender as a result of such Lender being a
Non-Consenting Lending (any such payment or replacement, an “Applicable
Payment”) or (B) in connection with any Repricing Event, effects any amendment,
modification or waiver of, or consent under, this Agreement resulting in a
Repricing Event, the applicable Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Lenders and Delayed Draw
Term Lender, as applicable, if such Applicable Payment or Repricing Event occurs
on or prior to the six month anniversary of the Closing Date, (x) a prepayment
premium of 1.00% of the principal amount of the Term Loans being prepaid, repaid
or replaced and (y) in the case of clause (B) above, an amount equal to 1.00% of
the aggregate amount of the applicable Term Loans outstanding immediately prior
to such amendment that are subject to an effective pricing reduction pursuant to
such Repricing Event.

Notwithstanding anything to the contrary contained in this Agreement, the
appliacble Borrower may rescind or postpone any notice of prepayment under
Section 2.05(a) if such prepayment would have resulted from a refinancing of all
or a portion of the Facilities, which refinancing shall not be consummated or
shall otherwise be delayed.

(b) Mandatory Prepayments.

(i) If for any reason the aggregate Revolving Credit Exposure of all Lenders
under the Revolving Credit Facility at any time exceeds the aggregate Revolving
Credit Commitments then in effect (including, for the avoidance of doubt, as a
result of the termination of the Revolving Credit Commitments on the Maturity
Date with respect thereto), the Lead Borrower shall promptly prepay or cause to
be promptly prepaid Revolving Credit Loans and/or Cash Collateralize the L/C

 

88



--------------------------------------------------------------------------------

Obligations in an aggregate amount equal to such excess; provided, that the Lead
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Credit Loans, the aggregate Revolving Credit Exposures exceed the
aggregate Revolving Credit Commitments.

(ii) [Reserved].

(iii) Dispositions and Casualty Events. (A) Subject to Section 2.05(b)(iii)(B)
and 2.05(b)(vii), if (x) Holdings or any of its Restricted Subsidiaries receives
Net Cash Proceeds from Dispositions made pursuant to Sections 7.05(j), 7.05(n),
7.05(p), 7.05(q), 7.05(s) and 7.05(x) in any fiscal year or (y) any Casualty
Event occurs, which in the aggregate results in the realization or receipt by
Holdings or such Restricted Subsidiary of Net Cash Proceeds, the Borrowers shall
make a prepayment, in accordance with Section 2.05(b)(iii)(C), of an aggregate
principal amount of Term Loans equal to such Net Cash Proceeds; provided, if
after giving pro forma effect to such Disposition or Casualty Event and the
application of the Net Cash Proceeds thereof (x) the First Lien Senior Secured
Leverage Ratio is less than or equal to 4.50:1.00 but greater than 4.00:1.00,
the Borrowers shall make a prepayment equal to 50% of such Net Cash Proceeds or
(y) the First Lien Senior Secured Leverage Ratio is less than 4.00:1.00, the
Borrowers shall make a prepayment equal to 0% of such Net Cash Proceeds;
provided, no such prepayment shall be required pursuant to this
Section 2.05(b)(iii)(A) with respect to such portion of such Net Cash Proceeds
that the Lead Borrower shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(iii)(B); provided, further, if at the time that any such
prepayment would be required, the Borrowers are required to offer to repurchase
Permitted First Priority Refinancing Debt, Permitted Alternative Incremental
Facilities Debt (to the extent secured by Liens on the Collateral on a pari
passu basis with the Obligations) and the Permitted Refinancing of any such
Indebtedness (to the extent secured by Liens on the Collateral on a pari passu
basis with the Obligations), in each case pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of any such
Disposition or Casualty Event of, or with respect to, any property or assets
constituting Collateral (such Permitted First Priority Refinancing Debt,
Permitted Alternative Incremental Facilities Debt (or the Permitted Refinancing
of any such Indebtedness) required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Borrowers may apply (or have Holdings apply,
as the case may be) such net proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, such Indebtedness shall be
prepaid no more ratably than amounts applied to prepay Term Loans); provided,
the portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.05(b)(iii) shall be reduced accordingly; provided, further, that
to the extent the holders of Other Applicable Indebtedness decline to have such
Other Applicable Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 

89



--------------------------------------------------------------------------------

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition or any Casualty Event for which the Borrowers are required to
make a prepayment pursuant to Section 2.05(b)(iii)(A), at the option of the
Borrowers, the Borrowers (or Holdings as the case may be) may reinvest an amount
equal to all or any portion of such Net Cash Proceeds in assets useful for
Holdings or its Subsidiaries’ business (other than working capital, except for
short-term capital assets) which investment may include the repair, restoration
or replacement of the applicable assets within (x) twelve (12) months following
receipt of such Net Cash Proceeds or (y) if any Borrower or Holdings or any of
its Restricted Subsidiaries enters into a legally binding commitment to reinvest
such Net Cash Proceeds within twelve (12) months following receipt thereof, one
hundred eighty (180) days after the twelve (12) month period that follows
receipt of such Net Cash Proceeds; provided, if any Net Cash Proceeds are not so
reinvested by the deadline specified in clause (x) or (y) above, as applicable,
or if any such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested, an amount equal to such Net Cash Proceeds shall be applied, in
accordance with Section 2.05(b)(iii)(C), to the prepayment of the Term Loans as
set forth in this Section 2.05.

(C) On each occasion that the Borrowers must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(iii), the Borrowers shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(iii)(B), within eight (8) Business Days of
the deadline specified in clause (x) or (y) thereof, as applicable, or of the
date the Borrowers reasonably determine that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(vi) below, of the principal
amount of Term Loans in an amount equal to such Net Cash Proceeds realized or
received.

(iv) Issuance of Indebtedness. If Holdings or any of its Restricted Subsidiaries
incurs or issues any (x) Refinancing Term Loans, (y) Indebtedness in connection
with a Permitted Debt Exchange pursuant to Section 2.17 or (z) Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrowers shall cause to be prepaid an aggregate principal amount of Term Loans
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date that is five (5) Business Days after the receipt of such Net Cash Proceeds;
provided that Net Cash Proceeds of amounts described in clause (x) or (y) above,
shall be applied to the applicable Class or Classes of Term Loans which are
intended to be refinanced with the proceeds of such Indebtedness as directed by
the Lead Borrower. If the Borrowers obtain any Refinancing Revolving Credit
Commitments, the Borrowers shall, concurrently with the receipt thereof,
terminate Revolving Credit Commitments in an equivalent amount pursuant to
Section 2.06.

(v) Except as otherwise provided in any Refinancing Amendment, extension
amendment or Incremental Facility Amendment or in connection with Indebtedness
incurred pursuant to Section 7.03(y) or any Refinancing Term Loans, each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied to
each Class of Term Loan as the Lead Borrower shall direct and with each such
Class ratably across the other Classes of Term Loans with the same maturity and
prepayment premium as each such

 

90



--------------------------------------------------------------------------------

Class, and applied ratably to the remaining installments thereof as directed by
the Lead Borrower (or, absent such direction by the Lead Borrower, pro rata in
direct order of maturity pursuant to Section 2.07(a) following the applicable
prepayment event). Each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentage subject to clause (vi) of
this Section 2.05.

(vi) The Lead Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(ii) and (iii) of this Section 2.05(b) at any time at least five (5) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Lead Borrower’s prepayment notice and
of such Appropriate Lender’s Applicable Percentage of the prepayment. Each
Appropriate Lender may reject all or a portion of its Applicable Percentage of
any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clauses (ii) or (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Lead Borrower no later than 2:00 p.m. (New York
City time) three (3) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be first applied to any mandatory prepayments under
Section 2.05(b) of the Second Lien Credit Agreement (or equivalent provision
under any other document governing the Second Lien Term Loans and any Permitted
Refinancing thereof); provided that if the lenders with respect to such
Indebtedness elect to reject all or a portion of any such amount in accordance
with the terms of the Second Lien Credit Agreement (or any documentation
governing the Second Lien Term Loans and any Permitted Refinancing thereof), the
remaining amount thereof may be retained by the Lead Borrower (such retained
amounts, “Retained Declined Proceeds”).

(vii) Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a
Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(iii) (a “Restricted Disposition”) or the Net Cash Proceeds of
any Casualty Event of a Restricted Subsidiary (a “Restricted Casualty Event”)
would be prohibited or delayed by applicable local law from being distributed or
otherwise transferred to the Borrowers, the realization of receipt of the
portion of such Net Cash Proceeds so affected will not be taken into account in
measuring the Borrowers’ obligation to repay Term Loans at the times provided in
Section 2.05(b)(ii), or the Borrowers shall not be required to make a prepayment
at the time provided in Section 2.05(b)(iii), as the case may be, for so long,
but only so long, as the applicable local law will not permit such distribution
or other transfer (the Borrowers hereby agreeing to cause the applicable
Restricted Subsidiary to promptly take all commercially reasonable actions
available under the applicable local law to permit such distribution or
transfer), and once such distribution or transfer of any of such affected Net
Cash Proceeds is permitted under the applicable local law, an amount equal to
such Net Cash Proceeds permitted to be distributed or transferred (net of
additional taxes payable or reserved against as a result thereof) will be
promptly (and in

 

91



--------------------------------------------------------------------------------

any event not later than ten (10) Business Days after such repatriation is
permitted) taken into account in measuring the Borrowers’ obligation to repay
the Term Loans pursuant to this Section 2.05(b) to the extent provided herein
and (ii) to the extent that the Lead Borrower has determined in good faith (as
set forth in a written notice delivered to the Administrative Agent) that
distribution or transfer of any or all of the Net Cash Proceeds of any
Restricted Disposition or any Restricted Casualty Event would have a material
adverse tax consequence (taking into account any foreign tax credit or benefit
received in connection with such distribution or transfer) with respect to such
Net Cash Proceeds, the amount of the Net Cash Proceeds so affected shall not be
taken into account in measuring the Borrowers’ obligation to repay Term Loans
pursuant to this Section 2.05(b).

(c) Interest, Funding Losses, Prepayment Premiums, Etc. All prepayments under
this Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan on a date
other than the last day of an Interest Period therefor, any amounts owing in
respect of such Eurocurrency Rate Loan, as applicable, pursuant to
Section 2.05(a)(iii) and Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the appliacble Borrower
may, in its sole discretion, deposit with the Administrative Agent the amount of
any such prepayment otherwise required to be made hereunder until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Lead Borrower
or any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Such deposit shall constitute cash collateral
for the Eurocurrency Rate Loans to be so prepaid; provided, the Lead Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, Holdings, the Borrowers and
the Restricted Subsidiaries shall have the right at any time and from time to
time to prepay one or more Classes of Term Loans to the Lenders at a discount to
the par value of such Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.05(d); provided, (A) no proceeds from Revolving Credit Loans shall be
used to consummate any such Discounted Voluntary Prepayment, (B) any Discounted
Voluntary Prepayment shall be offered to all Lenders of such Class on a pro rata
basis, (C) after giving effect to the Discounted Voluntary Prepayment, the
aggregate Outstanding Amount of all Term Loans that are held by Sponsor
Affiliated Lenders (other than Affiliated Debt Funds) shall not exceed 25% of
the aggregate Outstanding Amount of the Term Loans then outstanding and (D) the
Lead Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Lead Borrower (1) stating that no Default or Event of Default has occurred
and is continuing or would result from the Discounted Voluntary Prepayment,
(2) stating that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.05(d) has been satisfied and (3) specifying the
aggregate principal amount of Term Loans of any Class offered to be prepaid
pursuant to such Discounted Voluntary Prepayment.

 

92



--------------------------------------------------------------------------------

(ii) To the extent the Borrowers seek to make a Discounted Voluntary Prepayment,
the Lead Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F hereto (each, a “Discounted Prepayment
Option Notice”) that Holdings, a Borrower or a Restricted Subsidiary desires to
prepay Term Loans of one or more specified Classes in an aggregate principal
amount specified therein by the Lead Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $1,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment
(A) the Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a
discount range (which may be a single percentage) selected by the Lead Borrower
with respect to such proposed Discounted Voluntary Prepayment equal to a
percentage of par of the principal amount of the Loans to be prepaid (the
“Discount Range”), and (C) the date by which Lenders are required to indicate
their election to participate in such proposed Discounted Voluntary Prepayment,
which shall be at least five (5) Business Days from and including the date of
the Discounted Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit G hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be prepaid held by
such Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Lead Borrower, shall determine
the applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Lead Borrower if the Lead Borrower has selected a single percentage pursuant
to Section 2.05(d)(ii)) for the Discounted Voluntary Prepayment or
(B) otherwise, the highest Acceptable Discount at which the Borrowers can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
Outstanding Amount of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans. Any Lender with
outstanding Term Loans to be prepaid whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Loans at
any discount to their par value within the Applicable Discount.

 

93



--------------------------------------------------------------------------------

(iv) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided, if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit H hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
2:00 p.m. (New York City time) three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Lead Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrowers may withdraw
or modify their offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrowers after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require any Borrower to undertake
any Discounted Voluntary Prepayment.

 

94



--------------------------------------------------------------------------------

(ix) Notwithstanding anything to the contrary herein, the Administrative Agent
shall be under no obligation to act as manager for any Discounted Voluntary
Prepayment and, at the Lead Borrower’s request, shall retain an agent or
sub-agent to act in such capacity at the Lead Borrower’s expense.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The applicable Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided,
(i) any such notice shall be received by the Administrative Agent two
(2) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $100,000 or any whole
multiple of $100,000 in excess thereof, (iii) the Lead Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolver
Outstandings would exceed the aggregate Revolving Credit Commitments, and
(iv) if, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, such
sublimit shall be automatically reduced by the amount of such excess. The amount
of any such Revolving Credit Commitment reduction shall not be applied to the
Letter of Credit Sublimit unless otherwise specified by the applicable Borrower.
Notwithstanding the foregoing, the applicable Borrower may rescind or postpone
any notice of termination of the Commitments if such termination would have
resulted from a refinancing of all or a portion of the Facilities, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Initial Term B Commitment of each Initial Term B Lender shall
be automatically and permanently reduced to $0 upon the making of such Initial
Term B Lender’s Initial Term B Loans pursuant to Section 2.01(a). The Delayed
Draw Term Loan Commitment of each Delayed Draw Term Lender shall be
automatically and permanently reduced in full upon the earlier to occur of
(i) the Delayed Draw Funding Date and (ii) December 31, 2019. The Revolving
Credit Commitments (other than any Extended Revolving Credit Commitments) shall
terminate on the applicable Maturity Date. Any Extended Revolving Credit
Commitments shall terminate on the respective maturity dates applicable thereto.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Applicable Revolving Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans.

(i) Subject to adjustment pursuant to Section 2.05, the Borrowers shall repay
their respective poritons of the Initial Term B Loans on the last Business Day
of each March, June, September and December (commencing on June 30, 2019) in the
principal amount of Initial Term Loans equal to (i) the aggregate outstanding
principal amount of such Initial Term Loans immediately after closing on the
Closing Date multiplied by (ii)

 

95



--------------------------------------------------------------------------------

0.25%. The Borrowers shall repay to the Administrative Agent for the ratable
account of the Initial Term B Lenders holding the Initial Term B Loan on the
Maturity Date for the Initial Term B Loan, the aggregate principal amount of the
Initial Term B Loan outstanding on such date.

(ii) [reserved].

(iii) Subject to adjustments pursuant to Section 2.05, the Lead Borrower shall
repay the Delayed Draw Term Loans, if any, on the last Business Day of each
March, June, September and December (commencing on the last Business Day of the
first full fiscal quarter ended after the Delayed Draw Funding Date) in the
principal amount of such Delayed Draw Term Loans equal to an amount determined
by the Administrative Agent and the Lead Borrower in order to ensure the Delayed
Draw Term Loans will be treated as fungible with the Initial Term Loans. The
Lead Borrower shall repay to the Administrative Agent for the ratable account of
the Delayed Draw Term Lenders holding the Delayed Draw Term Loan on the Maturity
Date for the Delayed Draw Term Loan, the aggregate principal amount of the
Delayed Draw Term Loan outstanding on such date.

(iv) [reserved].

(v) In the event any Incremental Term Loans, Refinancing Term Loans or Extended
Term Loans are made, such Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans, as applicable, shall be repaid by the applicable Borrower
in the amounts and on the dates set forth in the definitive documentation with
respect thereto and on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Lead Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), the Initial Term B Loans, the
Delayed Draw Term Loans and Revolving Credit Facility shall, at the option of
the Lead Borrower, bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to (x) the Eurocurrency Rate for
such Interest Period plus the Applicable Rate or (y) Base Rate for such Interest
Period plus the Applicable Rate.

(b) During the continuance of an Event of Default under Sections 8.01(a) (with
respect to any principal, interest or fees), (f) or (g), the applicable Borrower
shall pay interest on such past due amounts hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on such past due
amounts (including interest on past due interest) shall be due and payable upon
demand to the fullest extent permitted by and subject to applicable Laws,
including in relation to any required additional agreements.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

96



--------------------------------------------------------------------------------

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

Section 2.09 Fees, Closing Payments and Exit Payments. In addition to certain
fees described in Sections 2.03(g) and (h):

(a) Applicable Revolving Commitment Fee. The Lead Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Revolving Credit Availability, a per annum commitment fee
equal to the Applicable Revolving Commitment Fee on the average daily unused
portion of the Revolving Credit Commitments. The Applicable Revolving Commitment
Fee shall accrue at all times from the Closing Date until the Maturity Date for
the Revolving Credit Facility, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The Applicable Revolving
Commitment Fee shall be calculated quarterly in arrears.

(b) Other Fees and Closing Payments. The Lead Borrower shall pay to the Agents
such fees or closing payments or other payments as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
or (as applicable) closing payments or other payments shall be fully earned when
paid and/or (in the case of closing payments) deducted from any funded amount
and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Lead Borrower and the applicable Agent).

(c) Exit Payments.

(i) Upon the earliest to occur of (i) the Deleveraging Event, (ii) any
refinancing, in whole or in part, including pursuant to a Refinancing Amendment
or with the proceeds of Credit Agreement Refinancing Indebtedness, of the
Revolving Credit Commitments and (iii) the date of an acceleration of, or the
occurrence of an event which gives right to the right of the Revolving Lenders
to accelerate the Revolving Credit Loans (and termination of the Revolving
Commitments) (any of the foregoing, the “Revolving Exit Payment Trigger”), the
Lead Borrower shall pay, or cause to be paid, to each Revolving Credit Lender
with a Revolving Credit Commitment on the date of the occurrence of the
Revolving Exit Payment Trigger, the Revolving Facility Exit Payment. The
Revolving Facility Exit Payment shall be payable on a pro rata basis to the
Revolving Credit Lenders in accordance with their percentage of the Revolving
Credit Commitments as of the date of such payment.

(ii) Upon the earliest to occur of (i) the Deleveraging Event, (ii) a Repricing
Event, (iii) any refinancing, in whole or in part, including pursuant to a
Refinancing Amendment or with the proceeds of Credit Agreement Refinancing
Indebtedness, of the Term Loans or (iv) the date of an acceleration of, or the
occurrence of an event which gives rise to the right of the Term Lenders to
accelerate the Term Loans (any of the foregoing, the “Term Loan Exit Payment
Trigger”), the applicable Borrower shall pay, or cause to be paid, (x) to each
Initial Term B Lender with an Initial Term B Loan on the date of the occurrence
of a Term Loan Exit Payment Trigger, the Initial Term B Loan Exit Payment and
(y) to each Delayed Draw Term Lender with a Delayed Draw Term

 

97



--------------------------------------------------------------------------------

Loan on the date of the occurrence of the Term Loan Exit Payment Trigger, the
Delayed Draw Term Loan Exit Payment. The Initial Term B Loan Exit Payment and
the Delayed Draw Term Loan Exit Payment shall each be payable on a pro rata
basis to the Initial Term B Lenders and Delayed Draw Term Lenders, respectively,
as of the date of such payment. For the avoidance of doubt, any Initial Term B
Loan Exit Payment and Delayed Draw Term Loan Exit Payment payable as a result of
a Repricing Event shall be in addition to any prepayment premium set forth in
Section 2.05(a)(ii).

Notwithstanding the foregoing, in connection with a request for a consent,
waiver or amendment of the type set forth in Section 3.07(d), the applicable
Borrower shall pay, or cause to be paid, an amount equal to each Lender entitled
to an Exit Payment, including each Non-Consenting Lender, an amount equal to its
pro rata portion of the Exit Payments as of the date of such consent, waiver or
amendment.

Section 2.10 Computation of Interest, Fees and Closing Payments. All
computations of interest for Base Rate Loans at times when the Base Rate is
based on the Prime Rate shall be made on the basis of a year of three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred sixty (360)-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on such Loan, or any portion thereof, for the day on
which such Loan or such portion is paid; provided, any such Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by one or more entries in the
Register. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of manifest error.
Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender or its registered assigns,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
Register and the accounts and records of any Lender in respect of such matters,
the Register shall be conclusive in the absence of manifest error.

 

98



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the applicable Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided, the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrowers under this
Agreement and the other Loan Documents.

Section 2.12 Payments Generally.

(a) Subject to Section 3.01, all payments to be made by the Borrowers shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office and in immediately available
funds not later than 2:00 p.m. (New York City time) on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Applicable
Lending Office. All payments received by the Administrative Agent after
2:00 p.m. (New York City time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue;
provided, that for the avoidance of doubt, any payment which is received by the
Administrative Agent later than 2:00 p.m. (New York City time) on the applicable
due date shall not constitute an Event of Default hereunder so long as such
payment is received by the Administrative Agent prior to 5:00 p.m. (New York
City time) on such due date.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if any Borrower failed to make such payment, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand the portion of
such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Administrative Agent in connection with the
foregoing. It being understood that nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment or to prejudice any
rights which the Administrative Agent or any Borrower may have against any
Lender as a result of any default by such Lender hereunder; and

 

99



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by such Administrative Agent in connection with the foregoing. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at the interest rate
applicable to such Loan. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make reimbursement payments under
Section 9.07 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make reimbursement payments under
Section 9.07 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth

 

100



--------------------------------------------------------------------------------

in Section 8.04. If the Administrative Agent receives funds for application to
the Obligations of the Loan Parties under or in respect of the Loan Documents
under circumstances for which the Loan Documents do not specify the manner in
which such funds are to be applied, the Administrative Agent may, but shall not
be obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

(h) Each Loan shall be repaid, whether pursuant to Section 2.05 or otherwise, in
the currency in which such Loan was made.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or its participations in L/C Obligations,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (i) notify the
Administrative Agent of such fact, and (ii) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, (x) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this Section 2.13 shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Obligations to any assignee or participant
or the application of Cash Collateral pursuant to and in accordance with the
express terms of this Agreement. The Borrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of
demonstrable error) of participations purchased under this Section 2.13 and will
in each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Notice. At any time and from time to time, subject to the terms and
conditions set forth herein, the Lead Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), (i) increase the amount of Term Loans of any
Class or add one or more additional tranches of term loans (any

 

101



--------------------------------------------------------------------------------

such Term Loans or additional tranche of term loans, the “Incremental Term
Loans”) and/or (ii) add one or more increases in the Revolving Credit
Commitments (the “Incremental Revolving Credit Commitments” and, together with
the Incremental Term Loans, the “Incremental Facilities”).

(b) Ranking. Each Incremental Facility that is guaranteed may not be guaranteed
by any Person that is not a Loan Party and each Incremental Facility that is
secured cannot be secured by any assets that do not constitute Collateral that
secures the Obligations hereunder. Any Incremental Revolving Credit Commitments
shall become part of the Revolving Credit Facility and, accordingly, shall rank
pari passu in right of payment and with respect to security with the existing
commitments under the Revolving Credit Facility. Any other Incremental Facility
may, at the discretion of the Lead Borrower, (i) rank pari passu in right of
payment with the Initial Term B Loans and the Delayed Draw Term Loans, (ii) be
subordinated in right of payment to the Initial Term B Loans and the Delayed
Draw Term Loans, (iii) be secured on a pari passu basis with the Initial Term B
Loans and the Delayed Draw Term Loans or (iv) be secured on a junior basis to
the Initial Term B Loans and Delayed Draw Term Loans; provided that if
subordinated or secured on a junior basis, such Incremental Facility may not be
incurred under the Loan Documents and the holders of such Indebtedness or a Debt
Representative acting on behalf of the holders of such Indebtedness shall become
party to or otherwise become subject to the provisions of (x) to the extent the
Second Lien Term Loans are still outstanding at the time of incurrence, the
Intercreditor Agreement or (y) if the Second Lien Term Loans are no longer
outstanding, another Junior Lien Intercreditor Agreement or Subordination
Agreement, as applicable.

(c) Size.

(i) Notwithstanding anything to contrary herein, the aggregate principal amount
of all Incremental Facilities incurred on any date (other than Refinancing Term
Loans and Refinancing Revolving Credit Commitments), shall not exceed the sum of
(i) the Fixed Amount plus (ii) the Ratio Amount in each case on such date prior
to the incurrence of such Incremental Facilities. Unless the Lead Borrower
elects otherwise, each Incremental Facility will be deemed incurred first under
clause (b) of the Fixed Amount, to the extent permitted and thereafter under the
Ratio Amount to the extent permitted, with the balance incurred under clause
(a) of the definition of “Fixed Amount”; provided that the Lead Borrower may not
elect to incur an Incremental Facility under the Ratio Amount prior to
incurrence of available Incremental Facility capacity under clause (b) of the
Fixed Amount.

(ii) The Ratio Amount will be calculated:

(A) without giving effect to any Incremental Facilities incurred under clause
(a) of the Fixed Amount that are incurred substantially simultaneously therewith
(but including, for the avoidance any Incremental Facilities incurred under
clause (b) of the Fixed Amount that are incurred substantially simultaneously
therewith); and

(B) to give Pro Forma Effect to any Permitted Acquisition consummated in
connection therewith and all other Specified Transactions (but excluding for the
purposes of cash netting the cash proceeds of any such Incremental Term Loans or
Incremental Revolving Credit Commitments) assuming for such purposes that the
entire amount of any such Incremental Revolving Credit Commitments then incurred
were fully funded.

 

102



--------------------------------------------------------------------------------

(iii) Each Incremental Facility shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than $5,000,000 in case
of Incremental Term Loans or $5,000,000 in case of Incremental Revolving Credit
Commitments or such other amount as reasonably agreed by the Administrative
Agent; provided, such amount may be less than the applicable minimum amount if
such amount represents all the remaining availability hereunder as set forth
above.

(d) Incremental Lenders. Incremental Facilities may be provided by any
additional bank, financial institution, existing Lender or other Person (any
such bank, financial institution, existing Lender or other Person being called
an “Additional Lender”) and, if not already a Lender and if such Incremental
Facility is to be documented pursuant to this Agreement, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Lead Borrower, such Additional Lender, the
Administrative Agent and, in the case of any Incremental Revolving Credit
Commitments, each L/C Issuer; provided that the consent of the Administrative
Agent and, in the case of Incremental Revolving Credit Commitments and the L/C
Issuer (in each case, not to be unreasonably withheld, delayed or conditioned)
will be required with respect to any such Additional Lender if such consent
would be required under Section 10.07 for an assignment to such Additional
Lender; provided further that no Incremental Term Loans may be provided by a
Sponsor Affiliated Lender unless, after giving effect to such Incremental Term
Loans, the aggregate Outstanding Amount of all Term Loans that are held by
Sponsor Affiliated Lenders (other than Affiliated Debt Funds) does not exceed
25% of the aggregate Outstanding Amount of the Term Loans then outstanding
(determined as of the time of such purchase). At the election of the Lead
Borrower, commitments in respect of any Incremental Term Loans or Incremental
Revolving Credit Commitments may become Commitments under this Agreement. The
Lead Borrower agrees to provide the GS Investor Lenders (or other applicable GS
Investors on behalf of any GS Investor Lenders) with a bona fide right of first
offer to provide a pro rata share of any Incremental Term Loans or Incremental
Revolving Credit Commitments in proportion to each GS Investor Lender’s
outstanding balance of Term Loans or Revolving Credit Commitments, as applicable
(and any GS Investor Lenders’ proportion may be provided by other applicable GS
Investors). If the applicable GS Investor Lenders (or other applicable GS
Investors) are unwilling to provide such Incremental Term Loans or Incremental
Revolving Credit Commitments promptly upon request or if the Lead Borrower is
not willing to agree to the terms, conditions and economics proposed by such GS
Investor Lenders (or other applicable GS Investors), the Lead Borrower may, in
its sole discretion, retain any other Persons to provide such Incremental
Facilities on terms, conditions and economics agreed with such other Persons.
Any existing Lender offered or approached to provide a portion of the
Incremental Facilities may elect or decline, in its sole discretion, to provide
a portion thereof.

(e) Incremental Facility Amendments; Use of Proceeds. No Incremental Facility
Amendment shall require the consent of any Lenders other than the Additional
Lenders with respect to such Incremental Facility Amendment. An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.14. An Incremental Facility Amendment may at the
election of the Lead Borrower effect such amendments as may be reasonably
necessary or advisable so that such Incremental Term Loans and the applicable
existing Term Loans from the

 

103



--------------------------------------------------------------------------------

same Class of Term Loans are fungible with other outstanding Term Loans,
including by (i) extending or adding “call protection” to any existing tranche
of Term Loans, including amendments to Section 2.05(a), and (ii) amending the
schedule of amortization payments relating to any existing tranche of Term
Loans, including amendments to Section 2.07 (provided, any such amendment will
not decrease any amortization payment to any lender that would have otherwise
been payable to such Lender immediately prior to the effectiveness of the
applicable Incremental Facility Amendment); provided, such amendments are not
materially adverse to the existing Term Lenders (as determined in good faith by
the Lead Borrower). Unless otherwise specifically provided herein, all
references in Loan Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to Loans made pursuant to Incremental
Facilities, respectively, made pursuant to this Agreement. This Section 2.14
shall supersede any provisions in Section 2.13 or Section 10.01 to the contrary.
The proceeds of any Incremental Facilities will be used for general corporate
purposes (including Permitted Acquisitions and to refinance outstanding
Revolving Credit Loans).

(f) Conditions. The availability of an Incremental Facility under this Agreement
will be subject solely to the condition that upon the effectiveness of such
Incremental Facility Amendment, (i) in the case of an Incremental Facility that
will be used to fund or finance Permitted Acquisition or other permitted
Investments, no Event of Default under Sections 8.01(a), (f), and (g) has
occurred and is continuing or shall result therefrom and (ii) in the case of
Incremental Facility that will be used for any other purpose, no Default or
Event of Default has occurred and is continuing or shall result therefrom.

(g) Terms. Each Incremental Facility Amendment will set forth the amount and
terms of the relevant Incremental Facility. The terms of each tranche of
Incremental Term Loans will be as agreed by the Lead Borrower and the Additional
Lenders; provided,

(i) the final maturity date (other than Extendable Bridge Loans) will be no
earlier than (1) the latest Maturity Date then applicable to the then existing
Term Loans or (2) in the case of any Incremental Term Loans that are junior in
right to payment or security with the then existing Term Loans, 91 days after
the Latest Maturity Date then applicable to the Term Loans (provided that the
Lead Borrower may incur Incremental Term Loans with a final Maturity Date
earlier than the date specified in clause (1) or (2), as applicable, in an
aggregate amount not to exceed the then-available Inside Maturity Amount);

(ii) the Weighted Average Life to Maturity will be no shorter than the Weighted
Average Life to Maturity of the Term Loans (subject to exceptions for Extendable
Bridge Loans, the then-available Inside Maturity Amount and amortization in an
aggregate annual amount of up to 1% of the original principal amount incurred)
and any Incremental Term Loans secured on a junior basis to the Term Loans shall
not require any amortization payments;

(iii) (a) such Incremental Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than pro rata basis) in any voluntary
or mandatory repayments or prepayments of the Term Loans and (b) such
Incremental Term Loans shall not have any mandatory prepayment, redemption and
repurchase provisions other than to the extent substantially the same as the
mandatory prepayment provisions governing the Term Loans (or otherwise
reasonably satisfactory to the Principal Investor Representative or, if after
the Disposition Date, the Required Lenders);

 

104



--------------------------------------------------------------------------------

(iv) if any financial maintenance covenant is added for the benefit of any
Incremental Term Loans no consent shall be required from the Administrative
Agent, the Principal Investor Representative or any Term Lender to the extent
that such financial maintenance covenant is (1) also added for the benefit of
the existing Term Loans or (2) applicable only after the Latest Maturity Date of
the then existing Term Loans;

(v) to the extent such terms and documentation are not consistent with the Term
Loans (except to the extent permitted by clauses (f), (h) and this clause (g)),
they are reasonably satisfactory to the Administrative Agent and Principal
Investor Representative or, if after a Disposition Date, the applicable Required
Lenders (except for covenants or other provisions (a) that are not materially
more restrictive on the Lead Borrower (as reasonably determined by the Lead
Borrower), (b) applicable only, in the case of Incremental Term Loans, to the
periods after the latest maturity date of the Term Loans or any other
Incremental Term Loans existing at the time such Incremental Term Loans are
incurred or (c) are offered for inclusion for the benefit of the existing Term
Loans).

(h) Pricing. The pricing, interest rate margins, discounts, premiums, rate
floors, fees and (subject to Section 2.14(g)) maturity and amortization schedule
shall be as determined by the Lead Borrower and the Additional Lenders;
provided, with respect to any Incremental Term Loans that constitute MFN
Qualified Term Loan, the proceeds of which are incurred after the Closing Date,
if the Margin relating to such MFN Qualified Term Loans exceeds the Margin
relating to the then outstanding Term Loans immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.75%, the Margin relating to the then outstanding Term Loans shall be adjusted
to be equal to the Margin relating to such MFN Qualified Term Loans minus 0.75%;
provided, (x) if the MFN Qualified Term Loans include an interest rate floor
greater than the floor applicable to the respective then existing Term Loans,
such differential between interest rate floors shall be equated to the Margin
for purposes of determining whether an increase to the Margin under the then
existing Term Loans shall be required, but only to the extent an increase in the
interest rate floor in the then existing Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Rate) applicable to the then existing Term Loans
shall be increased to the extent of such differential between interest rate
floors and (y) to the extent that the Eurocurrency Rate, as applicable, for a
three month interest period on the closing date of any such MFN Qualified Term
Loans (A) is less than the floor applicable to the respective then existing Term
Loans, the amount of such difference shall be deemed added to the interest
margin for the then existing Term Loans solely for the purpose of determining
whether an increase in the interest rate margins for the then existing Term
Loans shall be required and (B) is less than the interest rate floor, if any,
applicable to any such MFN Qualified Term Loans, the amount of such difference
shall be deemed added to the interest rate margins for such MFN Qualified Term
Loans.

(i) Adjustments to Revolving Credit Loans. Any Incremental Revolving Credit
Commitments shall be (x) on the same terms and pursuant to same documentation
applicable to the Revolving Credit Facility or (y) subject to term and pursuant
to conditions reasonably satisfactory to the Principal Investor Representative
or, if after a Disposition Date, the applicable Required Lenders (in each case,
other than covenants, events of default or other terms offered for inclusion in
the Loan Documents for all Lenders (which may be included solely with the
consent of the applicable Incremental Revolving Lenders)). Upon each increase in
the Revolving Credit Commitments pursuant to this Section 2.14, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each

 

105



--------------------------------------------------------------------------------

Lender providing a portion of the Incremental Revolving Credit Commitment (each,
an “Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate participations hereunder in Letters of Credit
will equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment. Additionally, if any Revolving Credit Loans are outstanding
at the time any Incremental Revolving Credit Commitments are established, the
Revolving Credit Lenders immediately after effectiveness of such Incremental
Revolving Credit Commitments shall purchase and assign at par such amounts of
the Revolving Credit Loans outstanding at such time as the Administrative Agent
may require such that each Revolving Credit Lender holds its Applicable
Percentage of all Revolving Credit Loans outstanding immediately after giving
effect to all such assignments. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

Section 2.15 Extensions of Term Loans, Revolving Credit Commitments and Delayed
Draw Term Loan Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower to all Lenders of any Class of Term Loans, any Class of
Revolving Credit Commitments, any Class of Delayed Draw Term Loan Commitments or
any Class of the Delayed Draw Term Loans, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans, Revolving Credit Commitments, Delayed Draw Term Loan Commitments or the
Delayed Draw Term Loans of the applicable Class) and on the same terms to each
such Lender, such Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Credit Commitments and/or Delayed Draw Term Loan Commitments
and/or the Delayed Draw Term Loans of the applicable Class and otherwise modify
the terms of such Term Loans, Revolving Credit Commitments, Delayed Draw Term
Loans and/or Delayed Draw Term Loan Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans, Revolving Credit
Commitments, Delayed Draw Term Loans and/or Delayed Draw Term Loan Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans or the Delayed Draw Term Loans) (each, an
“Extension,” and each group of Term Loans, Revolving Credit Commitments, Delayed
Draw Term Loans or Delayed Draw Term Loan Commitments, as applicable, in each
case as so extended, as well as the original Term Loans, the original Revolving
Credit Commitments, the original Delayed Draw Term Loans and the original
Delayed Draw Term Loan Commitments (in each case not so extended), being a
separate Class of Term Loans from the Class of Term Loans from which they were
converted, being a separate Class of the Delayed Draw Term Loans from the
Class of the Delayed Draw Term Loans from which they were converted, any
Extended Revolving Credit Commitments (as defined below) shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, and any Extended Delayed Draw
Term Loan Commitments (as defined below) shall constitute a separate Class of
Delayed Draw Term Loan Commitments from the Class of Delayed Draw Term Loan
Commitments from which they were converted, it being understood that an
Extension may be in the form of an increase in the amount of any outstanding
Class of Term Loans, Revolving Credit Commitments, Delayed Draw Term Loans or
Delayed Draw Term Loan Commitments otherwise satisfying the criteria set forth
below), so long as the following terms are satisfied:

 

106



--------------------------------------------------------------------------------

(i) except as to interest rates, fees and final maturity (which shall be
determined by the Lead Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment extended pursuant to
an Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms (or terms not materially less favorable
to existing Lenders holding Revolving Credit Commitments) as the original
Revolving Credit Commitments (and related outstandings) (other than covenants,
events of default or other terms offered for inclusion in the Loan Documents for
all Lenders (which may be included solely with the consent of the applicable
extending Revolving Credit Lenders)); provided, at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different maturity dates;

(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Lead Borrower and set forth in the relevant Extension Offer),
the Delayed Draw Term Loan Commitment of any Delayed Draw Term Lender that
agrees to an extension with respect to such Delayed Draw Term Loan Commitment
(an “Extending Delayed Draw Lender”) extended pursuant to an Extension (an
“Extended Delayed Draw Term Loan Commitment”), and the related outstandings,
shall be a Delayed Draw Term Loan Commitment (or related outstandings, as the
case may be) with the same terms (or terms not materially less favorable to
existing Lenders holding Delayed Draw Term Loan Commitments) as the original
Delayed Draw Term Loan Commitments (and related outstandings) (other than
covenants, events of default or other terms offered for inclusion in the Loan
Documents for all Lenders (which may be included solely with the consent of the
applicable Extending Delayed Draw Lenders)); provided, at no time shall there be
Delayed Draw Term Loan Commitments hereunder (including Extended Delayed Draw
Term Loan Commitments and any original Delayed Draw Term Loan Commitments) which
have more than three different maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iv), (v) and (vi), be
determined by the Lead Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender that agrees to an extension with respect to
such Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the Class of Term Loans
subject to such Extension Offer (except for covenants or other provisions
(a) that are not materially more restrictive on the applicable Borrower (as
reasonably determined by such Borrower), (b) contained therein applicable only
to periods after the latest Maturity Date applicable to the Term Loans then
existing or (c) are offered for inclusion for the benefit of all Lenders);

(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the then latest Maturity Date of Term Loans, hereunder (but may be later than
such Maturity Date);

 

107



--------------------------------------------------------------------------------

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended (subject to exceptions for amortization in an aggregate annual amount
of up to 1% of the original principal amount extended);

(vi) any Extended Term Loans may participate (a) subject to clause (b) below, on
a pro rata basis or a less than pro rata basis (but not greater than pro rata
basis) in any voluntary or mandatory repayments or prepayments or (b) on a
greater than pro rata basis in the case of any voluntary or mandatory repayments
or prepayment of Term Loans, as applicable, that do not have the same maturities
and prepayment premium, in each case as specified in the respective Extension
Offer;

(vii) if the aggregate principal amount of the Class of Term Loans (calculated
on the face amount thereof), Revolving Credit Commitments or Delayed Draw Term
Loan Commitments, as the case may be, in respect of which Term Lenders or
Revolving Credit Lenders or Delayed Draw Term Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans, Revolving Credit Commitments or Delayed Draw
Term Loan Commitments of such Class, as the case may be, offered to be extended
by the applicable Borrower pursuant to such Extension Offer, then the Term
Loans, Revolving Credit Commitments or Delayed Draw Term Loan Commitments of
such Class, as the case may be, of such Term Lenders, Revolving Credit Lenders
or Delayed Draw Term Lenders, as the case may be, shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Term Lenders,
Revolving Credit Lenders or Delayed Draw Term Lenders, as the case may be, have
accepted such Extension Offer; and

(viii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the applicable Borrower.

(b) With respect to all Extensions consummated by the applicable Borrower
pursuant to this Section 2.15, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.05 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided, such Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in such
Borrower’s sole discretion and may be waived by such Borrower) of Term Loans,
Revolving Credit Commitments or Delayed Draw Term Loan Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.15 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans, Extended Revolving Credit
Commitments and/or Extended Delayed Draw Term Loan Commitments on the such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.

(c) No consent of any Lender, the L/C Issuer or the Administrative Agent shall
be required to effectuate any Extension, other than (A) the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans,
Revolving Credit Commitments and/or Delayed Draw Term Loan Commitments (or a
portion thereof) and (B) with respect to any

 

108



--------------------------------------------------------------------------------

Extension of the Revolving Credit Commitments, the consent of the L/C Issuer (if
the L/C Issuer is being requested to issue letters of credit with respect to the
Extended Revolving Credit Commitments). All Extended Term Loans, Extended
Revolving Credit Commitments, Extended Delayed Draw Term Loan Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that have the same guarantees as, and are secured by
the Collateral on a pari passu basis with, all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the applicable Borrower as may be
necessary in order to establish new Classes, tranches or sub-tranches in respect
of Revolving Credit Commitments, Delayed Draw Term Loan Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and such
Borrower in connection with the establishment of such new Classes, tranches or
sub-tranches, in each case on terms consistent with this Section 2.15. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent). For the avoidance of doubt, no Lender shall be obligated
to extend their Commitment, except in their sole discretion.

(d) In connection with any Extension, the applicable Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15. The
Administrative Agent shall promptly notify the Lenders of each Extension notice.

(e) This Section 2.15 will supersede any provisions of Sections 2.13, 10.01 and
10.09.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Applicable Revolving Commitment Fee shall cease to accrue on any of the
Revolving Credit Commitments of such Defaulting Lender pursuant to
Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders, the Required Revolving Credit Lenders or
Required Delayed Draw Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01); provided, any waiver, amendment or modification of a type
described in clause (a), (b) or (c) of the first proviso in Section 10.01 that
would apply to the Commitments or Obligations owing to such Defaulting Lender
shall require the consent of such Defaulting Lender with respect to the
effectiveness of such waiver, amendment or modification with respect to the
Commitments or Obligations owing to such Defaulting Lender;

(c) if any L/C Obligations exist at the time a Revolving Credit Lender becomes a
Defaulting Lender then:

 

109



--------------------------------------------------------------------------------

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure plus such Defaulting Lender’s L/C Obligations
does not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Lead Borrower shall within three (3) Business Days
following notice by the Administrative Agent Cash Collateralize for the benefit
of the L/C Issuer only the Lead Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Obligations are outstanding;

(iii) if the Lead Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Lead Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.03(h) with respect to such Defaulting Lender’s L/C Obligations during
the period such Defaulting Lender’s L/C Obligation are Cash Collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are increased pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.09(a) and 2.03(h) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the L/C Issuer or
any other Lender hereunder, all letter of credit fees payable under
Section 2.03(h) with respect to such portion of such Defaulting Lender’s L/C
Obligations shall be payable to the L/C Issuer until and to the extent that such
L/C Obligations are reallocated and/or Cash Collateralized; and

(d) so long as a Revolving Credit Lender is a Defaulting Lender, the L/C Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it has received assurances satisfactory to it that non-Defaulting Lenders will
cover the related exposure and/or cash collateral will be provided by the Lead
Borrower in accordance with Section 2.16(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.16(c)(i) (and such
Defaulting Lender shall not participate therein).

If the Lead Borrower, the Administrative Agent and L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments, whereupon, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of a Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

110



--------------------------------------------------------------------------------

Section 2.17 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrowers to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrowers, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrowers may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Lead Borrower, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of
each applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans, so refinanced,
except by an amount equal to any unpaid accrued interest, fees, expenses,
commissions, underwriting discounts and premiums payable in connection with such
Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the Latest Maturity Date for
the Class or Classes of Term Loans being exchanged; provided, notwithstanding
the foregoing, scheduled amortization payments (however denominated, including
scheduled offers to repurchase) of such Permitted Debt Exchange Notes shall be
permitted so long as the Weighted

 

111



--------------------------------------------------------------------------------

Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of the Class or Classes of Term Loans being
exchanged (subject to exceptions for amortization in an aggregate annual amount
of up to 1% of the original principal amount extended);

(v) no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor that
shall have previously or substantially concurrently Guaranteed the Obligations;

(vi) if such Permitted Debt Exchange Notes are secured (A) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Obligations unless
such assets substantially concurrently secure the Obligations and (B) the
holders of such Indebtedness or a Debt Representative acting on behalf of the
holders of such Indebtedness shall become party to or otherwise become subject
to the provisions of (x) to the extent the Second Lien Term Loans are
outstanding, the Intercreditor Agreement or (y) the extent the Second Lien Term
Loans are no longer outstanding, another Junior Lien Intercreditor Agreement
and/or a Subordination Agreement, as applicable;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Maturity Date of the Class or
Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided, if such Permitted Debt Exchange
Notes contain any financial maintenance covenants, such covenants shall not be
tighter than (or in addition to) those contained in this Agreement (unless such
covenants are also added for the benefit of the Lenders under this Agreement, in
which case any requirement to so comply shall not require the consent of any
Lender or Agent hereunder);

(viii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans exchanged under each applicable Class by the Borrowers pursuant
to any Permitted Debt Exchange shall automatically be cancelled and retired by
the Borrowers on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrowers for
immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Lead Borrower and the
Administrative Agent, the next scheduled Interest Payment Date with respect to
such Term Loans (with such interest accruing until the date of consummation of
such Permitted Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrowers pursuant to such Permitted Debt Exchange Offer, then the Borrowers
shall exchange Term Loans under the relevant Class tendered by such Lenders
ratably up to such maximum based on the

 

112



--------------------------------------------------------------------------------

respective principal amounts so tendered, or, if such Permitted Debt Exchange
Offer shall have been made with respect to multiple Classes without specifying a
maximum aggregate principal amount offered to be exchanged for each Class, and
the aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by any Borrowers pursuant to such
Permitted Debt Exchange Offer, then the Borrowers shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Lead Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Lead Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) The Borrowers may at their election specify (A) as a condition (a “Minimum
Tender Condition”) to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Lead Borrower’s discretion) of Term Loans of any or all
applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Debt Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Lead Borrower’s discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange. The Administrative Agent and
the Lenders hereby acknowledge and agree that the provisions of Sections 2.05,
2.06 and 2.13 do not apply to the Permitted Debt Exchange and the other
transactions contemplated by this Section 2.17 and hereby agree not to assert
any Default or Event of Default in connection with the implementation of any
such Permitted Debt Exchange or any other transaction contemplated by this
Section 2.17.

(c) In connection with each Permitted Debt Exchange, the Lead Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Lead Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17; provided, the terms
of any Permitted Debt Exchange Offer shall provide that the date by which the
relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than five (5) Business Days following
the date on which the Permitted Debt Exchange Offer is made. The Lead Borrower
shall provide the final results of such Permitted Debt Exchange to the
Administrative Agent no later than three (3) Business Days prior to the proposed
date of effectiveness for such Permitted Debt Exchange (or such shorter period
agreed to by the Administrative Agent in its sole discretion) and the
Administrative Agent shall be entitled to conclusively rely on such results.

 

113



--------------------------------------------------------------------------------

(d) The Borrowers shall be responsible for compliance with, and hereby agree to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrowers’ compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

Section 2.18 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrowers may obtain,
from any Lender or any Additional Refinancing Lender (provided, Sponsor
Affiliated Lenders may not provide Refinancing Revolving Credit Commitments),
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans (or unused Delayed Draw Term Loan Commitments) or the Revolving
Credit Loans (or unused Revolving Credit Commitments) then outstanding under
this Agreement (which for purposes of this Section 2.18(a) will be deemed to
include any then outstanding Refinancing Term Loans, Incremental Term Loans,
Refinancing Revolving Credit Loans and Incremental Revolving Credit Loans), in
the form of Refinancing Term Loans, Refinancing Term Commitments, Refinancing
Revolving Credit Commitments and Refinancing Revolving Credit Loans pursuant to
a Refinancing Amendment; provided, notwithstanding anything to the contrary in
this Section 2.18 or otherwise, with respect to Refinancing Revolving Credit
Commitments:

(i) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Refinancing
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (iii) of
this proviso below)) of Loans with respect to Refinancing Revolving Credit
Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments;

(ii) subject to the provisions of Section 2.03(n) to the extent dealing with
Letters of Credit that mature or expire after a maturity date when there exist
Extended Revolving Credit Commitments with a longer maturity date, all Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(n), without giving effect to
changes thereto on an earlier maturity date with respect to Letters of Credit
theretofore incurred or issued);

(iii) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Lead
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class; and

(iv) assignments and participations of Refinancing Revolving Credit Commitments
and Refinancing Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.

 

114



--------------------------------------------------------------------------------

(b) No Lender shall be obligated to provide any Credit Agreement Refinancing
Indebtedness, unless it so agrees.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in
Section 4.03 and, to the extent reasonably requested by the Persons providing
the applicable Refinancing Loans, such other conditions as the parties thereto
may agree.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.18, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.18 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.19 Borrower Agent. The U.S. Borrower hereby designates the Lead
Borrower as its representative and agent for all purposes under the Loan
Documents, including requests for Loans, designation of interest rates, delivery
or receipt of communications, preparation and delivery of Borrower Materials,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Collateral Agent or any Lender. The Lead Borrower hereby accepts such
appointment. The Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notices of Borrowings) delivered by
the Lead Borrower on behalf of the U.S. Borrower. The Administrative Agent, the
Collateral Agent and the Lenders may give any notice or communication with the
U.S. Borrower hereunder to the Lead Borrower on behalf of the U.S. Borrower.
Each of the Administrative Agent, the Collateral Agent and each Lender shall
have the right, in its reasonable discretion, to deal exclusively with the Lead
Borrower for any or all purposes under the Loan Documents. The U.S. Borrower
agrees that any notice, election, communication, delivery, representation,
agreement, action, omission or undertaking made on its behalf by the Lead
Borrower shall be binding upon and enforceable against the U.S. Borrower.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

 

115



--------------------------------------------------------------------------------

(a) Except as provided in this Section 3.01, any and all payments by any
Borrower (the term Borrower under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable withholding agent shall be required by any
Laws to deduct or withhold any Taxes from or in respect of any sum payable under
any Loan Document to any Agent or any Lender, (i) if such Taxes are Indemnified
Taxes or Other Taxes, the sum payable by the applicable Borrower or applicable
Guarantor shall be increased as necessary so that after all required deductions
and withholdings for Indemnified Taxes or Other Taxes have been made (including
deductions and withholdings applicable to additional sums payable under this
Section 3.01), each Lender (or, in the case of a payment made to an Agent for
its own account, such Agent) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) such applicable
withholding agent shall make such deductions and withholdings, (iii) such
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment by such
applicable withholding agent (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), such applicable
withholding agent shall furnish to the Lead Borrower and such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, without duplication of any amounts payable pursuant to
Section 3.01(a), the Borrowers agree to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrowers agree to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction in
respect of amounts payable under this Section 3.01) payable by such Agent and
such Lender and (ii) any reasonable and documented out-of-pocket expenses
arising therefrom or with respect thereto, in each case whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Lead Borrower by a Lender (with a copy to
the Administrative Agent), or by an Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.

(d) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by any Borrower or any Guarantor pursuant to this Section 3.01, it shall
promptly remit an amount equal to such refund to the applicable Borrower as soon
as practicable after it is determined that such refund pertains to Indemnified
Taxes or Other Taxes (but only to the extent of indemnity payments made, or
additional amounts paid, by any Borrower or any Guarantor under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus, in each case, any interest included in such refund by the
relevant taxing authority attributable thereto), net of all reasonable
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the applicable Borrower,
upon the request of the Lender or Agent, as the case may be, agrees to return an
amount equal to such refund (plus any applicable interest,

 

116



--------------------------------------------------------------------------------

additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant taxing authority. Notwithstanding the
foregoing, in no event will a Lender or Agent be required to pay any amount to
any Borrower pursuant to this paragraph (d) the payment of which would place
such Lender or Agent in a less favorable net after-Tax position than such Lender
or Agent would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any Tax refund or to make available its Tax
returns or disclose any information relating to its Tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of a Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.07 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in this
Section 3.01(e) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.

(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Lead Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions), at the Borrowers’ expense, to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event; provided, such efforts are made on terms that, in the judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage, and provided, further,
nothing in this Section 3.01(f) shall affect or postpone any of the Obligations
of the Borrowers or the rights of such Lender pursuant to Section 3.01(a) or
(c).

(g) Each Lender shall, at such times as are reasonably requested by the Lead
Borrower or the Administrative Agent, provide the Lead Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Lead Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. In addition, any Lender, if reasonably requested by the Lead
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is

 

117



--------------------------------------------------------------------------------

subject to backup withholding or information reporting requirements. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any material respect, deliver promptly to the
Lead Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing, in the event that any borrower
of the Obligations for U.S. federal income tax purposes is a United States
person (as defined in Section 7701(a)(30) of the Code),

(i) each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Lead Borrower and the
Administrative Agent on or before the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Lead Borrower or the Administrative Agent), copies of executed
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(ii) each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or about the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:

(A) two copies of properly completed and duly executed IRS Form W-8BEN or Form
W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party;

(B) two copies of properly completed and duly executed IRS Form W-8ECI (or any
successor forms);

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit I to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to a Borrower as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) two copies of properly completed and duly executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor forms); or

 

118



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner, two copies of properly
completed and duly executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(iii) each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or about the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), copies of properly completed and duly executed versions
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
applicable Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(iv) each Lender or Administrative Agent shall deliver to the applicable
Borrower (and the Administrative Agent, in the case of a Lender) at the time or
times prescribed by law and at such time or times reasonably requested by the
applicable Borrower (or the Administrative Agent, in the case of a Lender) such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower (or the Administrative Agent, in
the case of a Lender) as may be necessary for the applicable Borrower (and the
Administrative Agent, in the case of a Lender) to comply with their FATCA
obligations and to determine the amount, if any, to deduct and withhold from
such payment.

Notwithstanding any other provision of this clause (g), a Lender or
Administrative Agent shall not be required to deliver any form that such Lender
or Administrative Agent is not legally eligible to deliver.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority that is a court, statutory board or commission has
asserted that it is unlawful, for any Lender or its Applicable Lending Office to
make, maintain or fund, or has imposed material restrictions on the authority of
such Lender that make it impracticable for such Lender to make, maintain or
fund, Eurocurrency Rate Loans or to determine or charge interest rates based
upon the Eurocurrency Rate as contemplated by this Agreement, then, on notice
thereof by such Lender to the Lead Borrower through the Administrative Agent, in
respect of Eurocurrency Rate Loans, as applicable, any obligation of such Lender
to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (A) the Lead
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent) prepay such Eurocurrency Rate Loans that have become unlawful or if
applicable and such Loans are denominated in Dollars and are Eurocurrency Rate
Loans, convert all of such Lender’s Eurocurrency Rate Loans to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans

 

119



--------------------------------------------------------------------------------

to such day, or promptly, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (B) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate in Dollars, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Lead Borrower shall also pay accrued interest
on the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Applicable Lending Office if such designation will avoid
the need for any such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrowers to make any payment of interest with respect to any of
the Revolving Credit Exposure or other amount payable to the Administrative
Agent or any Revolving Credit Lender in an amount or calculated at a rate that
would be prohibited by any Law then, notwithstanding such provision, such amount
or rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by any applicable law or so result in a receipt by the Administrative
Agent or such Revolving Credit Lender of interest with respect to its Revolving
Credit Exposure at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Revolving Credit Lender under
Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Revolving Credit
Lender that would constitute interest with respect to the Revolving Credit
Exposure for purposes of any applicable law.

Section 3.03 Inability to Determine Rates.

Subject to Section 1.15, if in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof, (a) the Administrative
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank Eurocurrency market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan or (ii) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or in connection with
an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Lead Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods, as applicable) and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or,

 

120



--------------------------------------------------------------------------------

failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein or (B) if such
Loans are not Revolving Credit Loans, converted such request into a request for
a Borrowing in an alternative rate mutually acceptable to the Borrowers and the
applicable Lenders; provided, that if the Borrowers and the applicable Lenders
cannot agree within a reasonable time on an alternative rate for such Loans, the
Borrowers may, at their discretion, either (x) prepay such Loans or (y) maintain
such Loans outstanding, in which case, the interest rate payable to the
applicable Lender on such Loans will be the rate determined by the
Administrative Agent (and, prior to the Disposition Date with respect to the
Initial Term B Loans and the Delayed Draw Term Loans, as determined by the GS
Investor Lenders) as its cost of funds to fund a Borrowing of such Loans with
maturities comparable to the Interest Period applicable thereto (which shall not
be less than zero) plus the Applicable Rate. In each case of the preceding
clauses (A) and (B), such conversion shall be deemed to occur either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Lead Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Lead Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its Applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Lead
Borrower written notice thereof.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan or issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes indemnifiable under
Section 3.01, (ii) Excluded Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes”, (iii) Connection Income Taxes or (iv) reserve
requirements contemplated by Section 3.04(c)), then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
(provided, such Lender need not be required to disclose any price sensitive or
confidential information or to the extent prohibited by law or regulation) such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction; provided, in the case of any Change in Law only applicable as a
result of the proviso set forth in the definition thereof, such Lender will only
be compensated for such amounts that would have otherwise been imposed under the
applicable increased cost provisions and only to the extent the applicable
Lender is imposing such charges on other similarly situated borrowers under
comparable syndicated credit facilities.

 

121



--------------------------------------------------------------------------------

(b) If any Lender determines that as a result of any Change in Law (regarding
capital or liquidity requirements or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Applicable Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital or liquidity requirements and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail (provided, such Lender need not
be required to disclose any price sensitive or confidential information or to
the extent prohibited by law or regulation) the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) Business Days after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent demonstrable error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, the Lead Borrower shall have received at least fifteen
(15) Business Days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) Business Days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable fifteen (15) days
after receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Lead Borrower, use commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event; provided, such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.04(e) shall affect or postpone any of
the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

122



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrowers;

including any loss or expense (excluding loss of anticipated profits or margin)
actually arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Lead Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02,
Section 3.03 or Section 3.04, the Borrowers shall not be required to compensate
such Lender for any amount incurred more than one hundred eighty (180) days
prior to the date that such Lender notifies the Lead Borrower of the event that
gives rise to such claim; provided, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue Eurocurrency Rate Loans from one
Interest Period to another, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided, such suspension shall not affect the right of such Lender to receive
the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to such
conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

 

123



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Lead Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted to
Eurocurrency Rate Loans, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender receives additional amounts or requests
reimbursement for amounts owing pursuant to Section 3.01 or Section 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrowers may, on prior written notice
to the Administrative Agent and such Lender, replace such Lender by requiring
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
waiver or amendment) to one or more Eligible Assignees; provided, neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender or other such Person; and provided, further, (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, (x) the applicable Eligible Assignees shall have agreed
to the applicable departure, waiver or amendment of the Loan Documents and
(y) pay such replaced Lender all amounts due pursuant to Section 2.05(a)(i), if
applicable.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
as applicable (provided, the failure of any such Lender to execute an Assignment
and Assumption shall not render such assignment invalid and such assignment
shall be recorded in the Register) and (ii) deliver Notes, if any, evidencing
such Loans to the Borrowers or Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitments and outstanding Loans and
participations in L/C Obligations, as applicable, (B) all obligations of the
Loan Parties owing to the assigning Lender relating to the

 

124



--------------------------------------------------------------------------------

Loan Documents and participations so assigned shall be paid in full by the
assignee Lender or the Loan Parties (as applicable) to such assigning Lender
concurrently with such assignment and assumption, any amounts owing to the
assigning Lender (other than a Defaulting Lender) under Section 3.05 as a
consequence of such assignment shall have been paid by the Borrowers to the
assigning Lender and (C) upon such payment and, if so requested by the assignee
Lender, the assignor Lender shall deliver to the assignee Lender the appropriate
Note or Notes executed by the Borrowers, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that the Lead Borrower or the Administrative Agent have
requested that the Lenders (A) consent to an extension of the Maturity Date of
any Class of the Loans or Commitments as permitted by Section 2.15, (B) a
consent to a refinancing of any Class of Loans or Commitments permitted by
Section 2.18, (C) a consent to a Permitted Debt Exchange permitted by
Section 2.17, or (D) (i) consent to a departure or waiver of any provisions of
the Loan Documents, (ii) such consent, waiver or amendment in question requires
the agreement of all affected Lenders (or any other amount in excess of 50.1%)
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, in each case, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, termination of the Loan Documents and any
assignment of rights by or replacement of a Lender or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Closing Date. The agreement of each Lender to make Credit
Extensions on the Closing Date is subject solely to the satisfaction or waiver
by the GS Initial Investors prior to or concurrently with the making of the
Credit Extensions on the Closing Date, of the following conditions precedent:

 

  (a)

The Administrative Agent and the GS Initial Investors shall have received this
Agreement, the Intercreditor Agreement, the Security Agreements listed on
Schedule 1.01B and the Guaranty, in each case, dated as of the Closing Date,
duly executed and delivered by a Responsible Officer of each of the Loan Parties
party thereto.

 

125



--------------------------------------------------------------------------------

  (b)

The Administrative Agent and the GS Initial Investors shall have received a
Committed Loan Notice in accordance with Section 2.02 (at least three
(3) Business Days prior to the Closing Date or such shorter period as the GS
Initial Investors may agree) and a Letter of Credit Application, if applicable;
provided that the Lead Borrower shall use commercially reasonable efforts to
provide a notice of the anticipated occurrence of the Credit Extension of the
Initial Term B Loans at least fifteen (15) Business Days (or such shorter period
as the GS Initial Investors holding the Initial Term B Commitments at such time
agree) prior to the date of such Credit Extension.

 

  (c)

The Borrowers shall have confirmed pursuant to clause (n) below to the
Administrative Agent and the GS Initial Investors that the following
transactions have been consummated or will be consummated substantially
concurrently with the initial Credit Extensions:

 

  i.

The Closing Date Acquisition (which shall have been consummated (or will be
consummated substantially concurrently with the initial Credit Extensions on the
Closing Date) in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any modifications, amendments,
consents or waivers thereto, other than those modifications, amendments, waivers
or consents by the Lead Borrower that are not materially adverse to the interest
of the Lenders in their capacities as such, unless consented to by the GS
Initial Investors in writing (in each case, such consent not to be unreasonably
withheld, delayed or conditioned) provided that (a) any reduction or reductions
in the total purchase price under the Acquisition Agreement of less than 15% in
the aggregate will be deemed not to be materially adverse to the Lenders,
(b) any reduction or reductions in the total purchase price under the
Acquisition Agreement of equal to or greater than 15% in the aggregate will be
deemed not to be materially adverse to the Lenders so long as any such reduction
in excess thereof is allocated (i) 50%, to reduce the amount of the Equity
Contribution to the extent it exceeds the required amount set forth in the
definition thereof and (ii) unless the GS Initial Investors otherwise consent,
50% to reduce the amount of (x) the Initial Term B Loans and (y) the Second Lien
Term Loans, on a ratable basis and (c) any amendment, modification or waiver to
the definition of “Material Adverse Effect” in the Acquisition Agreement shall
be deemed materially adverse to the interests of the Lenders);

 

  ii.

the Equity Contribution; and

 

  iii.

the Closing Date Acquisition Guarantee and Lien Release.

 

  (d)

The Administrative Agent and GS Initial Investors shall have received, (i) the
Unaudited Financial Statements, (ii) the Audited Financial Statements and
(iii) a pro forma consolidated balance sheet and related pro forma consolidated
income statement of Holdings and its Subsidiaries (based on the Audited
Financial Statements and the Unaudited Financial Statements) as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period for which financial statements have been delivered to
satisfy the condition set forth in the preceding clause 4.01(d)(i) or (ii), in
each case, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statement), it being
understood that any purchase accounting adjustments may be preliminary in nature
and be based only on estimate determined by Holdings (the financial statements
described in this clause 4.01(d)(iii), the “Pro Forma Financial Statements”);
provided, that no financial statements or Pro Forma Financial Statements
required to be delivered pursuant to this Section 4.01(d) will be required to
(x) be prepared in compliance with Regulation S-X of the Securities Act or
(y) include adjustments for purchase accounting (including adjustments of the
type contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

 

126



--------------------------------------------------------------------------------

  (e)

The Borrowers shall have paid all closing payments and other amounts
(a) required to be paid pursuant to the Fee and Closing Payment Letter and
(b) reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter, to the extent invoiced in
reasonable detail at least two (2) Business Days prior to the Closing Date.

 

  (f)

The Administrative Agent and the GS Initial Investors shall have received a
solvency certificate from the chief financial officer of Holdings substantially
in the form attached hereto as Exhibit L, or, at the Lead Borrower’s option, a
solvency opinion from an independent investment bank or valuation firm of
nationally recognized standing, with respect to solvency on the Closing Date on
a consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby.

 

  (g)

The Administrative Agent and the GS Initial Investors shall have received a
certificate of a Responsible Officer of the applicable Loan Parties dated the
Closing Date and certifying:

 

  i.

that attached thereto is (x) a true and complete copy of the charter or other
similar organizational document of such Loan Party, and each amendment thereto,
certified (as of a date reasonably near the Closing Date) as being a true and
correct copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which such Loan Party is organized and (y) a
true and complete copy of the bylaws, operating agreement, partnership agreement
or other similar organizational document of such Loan Party, and each amendment
thereto;

 

  ii.

that attached thereto is a true and complete copy of resolutions of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which it is a party or any other document delivered in connection herewith on
the Closing Date and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and

 

  iii.

as to the incumbency and specimen signature of each Responsible Officer
executing the Loan Documents specified in Section 4.01(a) (together with a
certificate of another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to this
Section 4.01(g)).

 

  (h)

The Administrative Agent and the GS Initial Investors shall have received
reasonably satisfactory customary legal opinions of (i) DLA Piper LLP (US), New
York, California, Delaware and Florida counsel to the Loan Parties and
(ii) Higgs & Johnson, Bahamian counsel to the Loan Parties.

 

  (i)

The Collateral Agent shall have received the certificates representing the
Equity Interests (if such Equity Interests are certificated) of each Borrower,
together with an undated stock power for such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

 

  (j)

The Administrative Agent and the GS Initial Investors shall have received a good
standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of the Borrowers’ and
the Guarantors’ respective jurisdiction of organization dated a recent date
prior to the Closing Date, which such good standing certificate shall be
attached to the certificate delivered pursuant to Section 4.01(g).

 

127



--------------------------------------------------------------------------------

  (k)

Since the date of Acquisition Agreement, there shall have been no Material
Adverse Effect (as defined in the Acquisition Agreement).

 

  (l)

All documentation and other information required by regulatory authorities under
(i) applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act and (ii) the
Beneficial Owner Regulation shall have been provided not later than the date
that is three (3) Business Days prior to the Closing Date in the case of clause
(i) and five (5) Business Days prior to the Closing Date in the case of clause
(ii), in each case, as has been reasonably requested in writing by the
Administrative Agent and the GS Initial Investors at least ten (10) Business
Days prior to the Closing Date.

 

  (m)

The Administrative Agent and the GS Initial Investors shall have received:

 

  i.

certificates, if any, representing the Equity Interests, to the extent received
by Holdings after the SPAC’s use of commercially reasonable efforts to receive
such certificates without undue burden or expense, of each wholly owned U.S.
Subsidiary to the extent required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers executed in blank (or
stock transfer forms, as applicable) and instruments evidencing any pledged debt
set out in the Security Agreements (accompanied by allonges or other instrument
of transfer, as applicable),

 

  ii.

copies of proper financing statements (or the equivalent thereof), filed or duly
prepared for filing under the Uniform Commercial Code (or the equivalent
thereof) in all United States jurisdictions or Covered Jurisdictions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the Liens on assets of Holdings, each Borrower and each Subsidiary
Guarantor created under the Security Agreements listed on Schedule 1.01B,
covering the Collateral described in such Security Agreements, and

 

  iii.

evidence that all other actions, recordings and filings of or with respect to
the Security Agreement that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect and protect the Liens created thereby
(subject to the exceptions set forth in the definition of “Collateral and
Guarantee Requirement”) or in the case of an exempted company, as may be
required by Law to record the granting of such Liens, shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including receipt of duly executed payoff letters,
customary lien searches, and copies of an exempted company’s register of
mortgages and charges).

 

  (n)

The Administrative Agent and the GS Initial Investors shall have received a
certificate of a Responsible Officer of each Borrower dated as of the Closing
Date and certifying as to the matters set forth in Sections 4.01(c) and
(k) above and (o) below.

 

  (o)

The Specified Acquisition Agreement Representations and Specified
Representations will be true and correct in all material respects (or, if
qualified by materiality, in all respects).

 

  (p)

(i) Prior to, or substantially concurrently with the funding of the Initial Term
B Loans and the Revolving Credit Loans borrowed on the Closing Date, the Lead
Borrower shall have received the net cash proceeds of the Second Lien Term Loans
and (ii) the Lead Borrower shall have delivered to Administrative Agent an
executed copy of the Second Lien Loan Documents to be entered into on the
Closing Date.

 

128



--------------------------------------------------------------------------------

  (q)

On the Closing Date, Holdings and its Subsidiaries shall have (i) repaid in full
all existing third party debt (except as otherwise permitted to be incurred or
outstanding hereunder and under any other Loan Documents), (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent customary payoff documentation
(including lien releases, UCC-3 termination statements and other customary
documentation) necessary to release all Liens securing existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date, and (iv) made arrangements satisfactory to Administrative
Agent and Arranger with respect to the cancellation of any letters of credit
outstanding thereunder or the issuance of Letters of Credit to support the
obligations of Holdings and its Subsidiaries with respect thereto.

There are no conditions, implied or otherwise, to the making of Credit
Extensions on the Closing Date other than as set forth in the preceding clauses
(a) through (q) and upon satisfaction or waiver by the GS Initial Investors of
such conditions the Credit Extensions will be made by the Lenders.

Section 4.02 Conditions to Delayed Draw Term Facility Credit Extension. The
obligation of each Lender to make a the Delayed Draw Term Loan is subject solely
to the satisfaction (or waiver) by each Delayed Draw Term Lender of the
following express conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided, to the extent such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and the Lenders holding Delayed Draw Term Loan
Commitments shall have received a Committed Loan Notice in accordance with
Section 2.02 (at least four (4) Business Days prior to the date of such Credit
Extension (or such shorter period as the Delayed Draw Term Lenders holding
Delayed Draw Term Loan Commitments at such time agree)); provided that the Lead
Borrower shall use commercially reasonable efforts to provide a notice of the
anticipated occurrence of the Credit Extension under the Delayed Draw Term
Facility at least fifteen (15) Business Days (or such shorter period as the
Delayed Draw Term Lenders holding Delayed Draw Term Loan Commitments at such
time agree) prior to the date of such Credit Extension.

(d) The payment by (or on behalf of) the Borrowers of any closing payments and
all other amounts, including fees, expenses and any other amounts, then due in
connection with such Credit Extension.

Section 4.03 Conditions to Certain Subsequent Credit Extensions. The obligation
of each Lender to make a Credit Extension after the Closing Date (other than
(i) under an Incremental Facility, (ii) Committed Loan Notices requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans or (iii) under the Delayed Draw Term Facility) is subject to the
satisfaction of the following conditions precedent except as otherwise agreed
between the Lead Borrower and the Administrative Agent:

 

129



--------------------------------------------------------------------------------

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided, to the extent that such representations and warranties specifically
refer to an earlier date, they shall be true and correct in all material
respects as of such earlier date; provided, further that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates;

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom; and

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

ARTICLE V

Representations and Warranties

Holdings and the Borrowers represent and warrant to the Agents and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and, where applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause
(b)(i), (c), (d) or (e), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
under the Loan Documents), or require any payment to be made under (i) any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i) or violation referred to in clause (c), to the extent that such conflict,
breach, contravention, payment or violation could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

130



--------------------------------------------------------------------------------

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to create and perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws or other Laws affecting creditors’ rights
generally and by general principles of equity and principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

Section 5.05 Financial Statements; No Material Adverse Effect.

(a)        (i) The Audited Financial Statements and Unaudited Financial
Statements fairly present in all material respects the financial condition of
Holdings and its Subsidiaries as of the dates thereof on a consolidated basis,
and the results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise disclosed to the Administrative Agent and the GS Initial Investors
prior to the Closing Date; provided, that no audited financial statements shall
be required to (x) be prepared in compliance with Regulation S-X of the
Securities Act or (y) include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

 

  (ii)

The Pro Forma Financial Statements, copies of which have heretofore been
furnished to the Administrative Agent, have been prepared giving effect (as if
such events had occurred on such date or at the beginning of such periods, as
the case may be) to the Transactions. The Pro Forma Financial Statements have
been prepared in good faith, based on assumptions believed by Holdings to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of
Holdings and its Subsidiaries as at September 30, 2018 and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

131



--------------------------------------------------------------------------------

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of changes in GAAP or IFRS, or the respective
interpretation thereof, and that such restatements will not result in a Default
under the Loan Documents.

Section 5.06 Litigation. Except as set forth on Schedule 5.06 or any amendment
thereto, there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Holdings, threatened in writing or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
Holdings, any Borrower or any Restricted Subsidiary or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected, if adversely determined, to have a Material Adverse
Effect.

Section 5.07 Ownership of Property; Liens; Insurance. Each Loan Party and each
of its Restricted Subsidiaries has good and insurable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all property necessary in the ordinary conduct of its business, free and
clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, Liens permitted under the Loan Documents and any Liens
and privileges arising mandatorily by Law and except where the failure to have
such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The properties of
Holdings and each of the Restricted Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductible
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning or leasing similar properties in localities where
the applicable Person operates.

Section 5.08 Environmental Compliance. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

(a) there are no pending or, to the knowledge of Holdings, threatened claims,
actions, suits, notices of violation, notices of potential responsibility or
proceedings by or against Holdings or any Restricted Subsidiary with respect to
any actual or alleged Environmental Liability or responsibility for violation
of, or otherwise relating to, any applicable Environmental Law;

(b) there has been no Release of Hazardous Materials by any of the Loan Parties
or any other Restricted Subsidiary at, on, under or from any location in a
manner which would reasonably be expected to give rise to any Environmental
Liability;

(c) neither Holdings nor any Restricted Subsidiary is undertaking, or has
completed, either individually or together with other persons, any investigation
or remedial action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law;

(d) all Hazardous Materials transported from any property currently or, to the
knowledge of either Borrower or their respective Restricted Subsidiaries,
formerly owned or operated by any Loan Party or any other Subsidiary for
off-site disposal have been disposed of in compliance with Environmental Law;

(e) none of the Loan Parties nor any other Restricted Subsidiary has
contractually assumed any Environmental Liability or obligation under or
relating to any applicable Environmental Law; and

 

132



--------------------------------------------------------------------------------

(f) the Loan Parties and each other Restricted Subsidiary and their respective
businesses, operations and properties are, and since January 1, 2016, have been
in compliance with all applicable Environmental Laws.

Section 5.09 Taxes. The Loan Parties and each Restricted Subsidiary have timely
filed all federal, provincial, state, municipal, foreign and other Tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other Taxes or stamp duties levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP and, except for failures to file or pay as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The Lead Borrower is a disregarded entity of Holdings
for U.S. federal income tax purposes.

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan and Foreign Plan is
in compliance with the applicable provisions of ERISA, the Code and other
federal or state Laws and applicable foreign laws, respectively.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses
(i) through (iii) of this Section 5.10, as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.11 Labor Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and the Borrowers, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Holdings
or any of its Subsidiaries or to the best knowledge of Holdings and the
Borrowers, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving Holdings or any of its Subsidiaries, and
(c) to the best knowledge of Holdings and the Borrowers, no union representation
question existing with respect to the employees of Holdings or any of its
Subsidiaries and, to the best knowledge of Holdings and the Borrowers, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests. As of the Closing Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in each Borrower and each of Holdings’ other Subsidiaries have been
validly issued, are fully paid and non-assessable (other than pledged equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non-assessable) and, on the Closing Date, all Equity Interests
owned directly or indirectly by Holdings or any other Loan Party are owned free
and clear of all Liens except (i)

 

133



--------------------------------------------------------------------------------

those created under the Collateral Documents, (ii) those Liens permitted under
Sections 7.01(c), (p), (y) (solely with respect to modifications, replacements,
renewals or extensions of Liens permitted by Sections 7.01(c) and (p)) and
(ii) and (iii) any nonconsensual Lien that is permitted under Section 7.01. As
of the Closing Date, Schedule 5.12 together with any amendment thereto sets
forth the name and jurisdiction of organization or incorporation of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrowers and
any of their Subsidiaries in each of their Subsidiaries, including the
percentage of such ownership and (c) identifies each Person the Equity Interests
of which are required to be pledged on the Closing Date pursuant to the
Collateral and Guarantee Requirement.

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry margin stock within the meaning of Regulation U issued by the FRB or for
any purpose that violates Regulation U or Regulation X of the FRB.

(b) Neither of the Borrowers nor any Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

Section 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains when furnished any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided, with respect to projected financial information, Holdings represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation; it being understood that
such projections may vary from actual results and that such variances may be
material.

Section 5.15 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, trade secrets and other intellectual property rights
that are reasonably necessary for the operation of their respective businesses
as currently conducted (collectively, “IP Rights”), and, to the knowledge of
either Borrower, without infringement or violation of the rights of any Person.
No claim or litigation regarding any such IP Rights, is pending or, to the
knowledge of either Borrower, threatened against any Loan Party or Subsidiary.

Section 5.16 Solvency. On the Closing Date, after giving effect to the
Transactions, Holdings and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.17 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable first priority (to the extent such concept exists
under applicable Law) Liens (subject to Liens permitted under the Loan Documents
and any Liens and privileges arising mandatorily by Law) on, and security
interests in, the Collateral (except as such enforceability may be limited by
Debtor Relief Laws or other Laws affecting creditors’ rights generally and by
general principles of equity and principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law); and, (i) when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable

 

134



--------------------------------------------------------------------------------

Laws (which filings or recordings shall be made to the extent required by any
Collateral Document) and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Collateral
Document), such Collateral Document will constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Loan Parties in
such Collateral, in each case subject to no Liens other than the applicable
Liens permitted under the Loan Documents and any Liens and privileges arising
mandatorily by Law.

Section 5.18 Patriot Act; Anti-Money Laundering Laws.

(a) To the extent applicable, each of Holdings and each of its Subsidiaries is
in compliance, in all material respects, with the USA Patriot Act.

(b) Each of Holdings, the Borrowers and their Subsidiaries is in compliance, in
all material respects, with applicable anti-money laundering laws and
regulations, including, but not limited to, the Bank Secrecy Act, as amended by
Title III of the USA PATRIOT Act (collectively, the “Anti-Money Laundering
Laws”).

(c) The use of proceeds of any Credit Extension will not violate in any material
respect Anti-Money Laundering Laws.

Section 5.19 Anti-Corruption Laws. None of Holdings, the Borrowers or any other
Subsidiary of Holdings or any of the respective directors, officers, or to the
knowledge of Holdings or either Borrower, employees, agents or Affiliates of any
of the foregoing has taken, directly or indirectly, any action that would
constitute or give rise to a violation of applicable Anti-Corruption Laws. The
Borrowers will not use, directly or indirectly, any part of the proceeds of any
Credit Extension in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.

Section 5.20 Sanctioned Persons. None of Holdings, the Borrowers or any other
Subsidiaries of Holdings or any of the respective directors, officers, or to the
knowledge of Holdings or either Borrower, employees, agents or Affiliates of any
of the foregoing is the subject or target of any economic or financial sanctions
administered by the United States (including those administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
Department of State), the European Union and each of its member states, the
United Nations Security Council, the United Kingdom (including those
administered by the Office of Financial Sanctions Implementation of Her
Majesty’s Treasury) or any other relevant national or supra-national
governmental authority that administers economic or financial sanctions
applicable to Holdings and its Subsidiaries (collectively, “Sanctions”); and the
Borrowers will not use, directly or indirectly, any part of the proceeds of any
Credit Extension or otherwise make available such proceeds to any Person, for
the purpose of financing activities of or with any Person that, at the time of
such financing, is the subject or target of any Sanctions in violation of
Sanctions, or in any manner that would constitute or give rise to a violation of
Sanctions by any party hereto, including any Lender.

Section 5.21 Use of Proceeds. The Borrowers will use the proceeds of any Credit
Extension in accordance with Section 6.11.

Section 5.22 Classification as Priority Lien Obligations; etc.. The Obligations
constitute “Senior Lien Obligations” under and as defined in the Intercreditor
Agreement and the subordination provisions set forth in the Intercreditor
Agreement are legally valid and enforceable against the parties

 

135



--------------------------------------------------------------------------------

thereto, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditor’s rights generally. Except for the Obligations there are no other
“Senior Lien Obligations”. Except for the Collateral Agent, there is no, and
there shall not at any time be any, other “Initial Senior Lien Collateral Agent”
under and as defined in the Intercreditor Agreement. The Collateral Agent is the
“Initial Senior Lien Collateral Agent” under the Intercreditor Agreement.

Section 5.23 Material Contracts. Schedule 1.01D contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrowers shall, and shall (except in the case of the covenants set forth in
Section 6.01, Section 6.02 and Section 6.03) cause each Restricted Subsidiary
to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, accompanied by customary management discussion and analysis, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than solely with respect to, or resulting solely from (i) an upcoming
maturity date under any indebtedness occurring within one year from the time
such opinion is delivered or (ii) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period) or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings commencing with the first fiscal quarter ending after the Closing Date,
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Holdings and its Subsidiaries in accordance with GAAP,
subject only to normal year-end adjustments and the absence of footnotes and
accompanied by customary management discussion and analysis; and

 

136



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable consolidated financial
statements of Holdings, any direct or indirect parent of Holdings that, directly
or indirectly, holds all of the Equity Interests of Holdings or (B) Holdings’
(or any direct or indirect parent thereof, as applicable) Form 10-K or 10-Q, as
applicable, filed with the SEC or (C) following an election by Holdings pursuant
to Section 1.03, the applicable financial statements determined in accordance
with IFRS; provided, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of Holdings such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and its Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Holdings;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
files with the SEC or with any Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Restricted
Subsidiaries (other than in the ordinary course of business) that could
reasonably be expected to result in a Material Adverse Effect;

(d) no later than ninety (90) days following the first day of each fiscal year
of Holdings (commencing with the first day of the fiscal year of Holdings ending
December 31, 2020), an annual budget (on a quarterly basis) for such fiscal year
in form customarily prepared by a Borrower or Holdings, as applicable;

(e) promptly after the furnishing thereof, copies of any notices received by any
Loan Party (other than in the ordinary course of business) in connection with
any Indebtedness with an outstanding principal amount in excess of the Threshold
Amount on an individual basis;

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request;

 

137



--------------------------------------------------------------------------------

(g) promptly after delivery by any Loan Party to the Second Lien Agent or any
lender under the Second Lien Credit Agreement, or receipt by any Loan Party from
the Second Lien Agent or any lender under the Second Lien Credit Agreement, of
any notice, report, or other documentation (including any amendments,
supplements, consent letters, waivers, forbearances, restatements or
modifications to the terms of or in connection with any Second Lien Loan
Document) required to be delivered under the Second Lien Credit Agreement (other
than notices or documents required to be delivered under Section 2 of such
agreement or any other document which in the good faith determination of
Holdings is either administrative or ministerial in nature or not relevant to
the Lenders)), a copy of such notice, report or other documentation to the
extent such notice, report or documentation has not otherwise been delivered
pursuant to this Agreement;

(h) as soon as practicable and in any event no later than ninety (90) days after
the beginning of each fiscal year beginning with the fiscal year ending
December 31, 2019, a consolidated plan and financial forecast for such fiscal
year (a “Financial Plan”), including (i) a forecasted consolidated balance sheet
and forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for such fiscal year and each quarter of such fiscal year, and
an explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for each quarter of such fiscal year;

(i) simultaneously with the delivery of the Compliance Certificate required to
be delivered pursuant to Section 6.02(a), a list of new Material Contracts of
Holdings and its Restricted Subsidiaries as of the end of the most recently
completed fiscal quarter or fiscal year of Holdings, as applicable, and entered
into since the previously delivered Compliance Certificate (or, with respect to
the first Compliance Certificate delivered after the Closing Date, since the
Closing Date); and

(j) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Holdings or any
parent thereof may file or be required to file, copies of any report, filing or
communication with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

Documents required to be delivered pursuant to Section 6.01 or 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided: (x) upon written request by the Administrative Agent, Holdings
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (y) Holdings shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Holdings with any such request
by a Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

138



--------------------------------------------------------------------------------

Each of Holdings and the Borrowers hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of Holdings or the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Holdings
and its Subsidiaries, or the respective securities of any of the foregoing, if
Holdings or its respective Subsidiaries, as applicable, were public reporting
companies, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of Holdings and the
Borrowers hereby agrees that they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be deemed to have
authorized the Administrative Agent, the GS Investors, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings and its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws if Holdings or
its respective Subsidiaries, as applicable, were public reporting companies
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action
Holdings propose to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
with respect to any Environmental Liability) pending against Holdings, any
Borrower or any of their Restricted Subsidiaries that could reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect;

(c) of the occurrence of any ERISA Event or that could reasonably be expected to
have a Material Adverse Effect; and

(d) the occurrence of any Default of Event of Default under any Material
Contract to the extent such Default of Event of Default could reasonably be
expected to have a Material Adverse Effect.

Section 6.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses

 

139



--------------------------------------------------------------------------------

and franchises necessary or desirable in the normal conduct of its business,
except in the case of clauses (a) (other than with respect to the Borrowers) and
(b) (i) to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.05 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.06 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons. If any portion of any improved Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by the Flood Insurance Laws, Holdings
shall, or shall cause each Loan Party which is a U.S. Subsidiary to,
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent and the Lenders as requested evidence
of such compliance in accordance with the Flood Insurance Laws in such form
reasonably acceptable to the Administrative Agent and the Lenders. Such
insurance (excluding business interruption insurance) maintained in the United
States or any Covered Jurisdiction shall name the Collateral Agent as additional
insured or lender’s loss payee, as applicable.

Section 6.07 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws and ERISA), except if the failure to comply therewith could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; provided, however, that this Section 6.07 shall not apply to
compliance with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions, which compliance is addressed in Section 6.17 below.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, each Borrower or such Restricted Subsidiary, as the case may be.

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, managers, officers, and independent public accountants, all at the
reasonable expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to Holdings; provided, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent

 

140



--------------------------------------------------------------------------------

on behalf of the Lenders, may exercise rights of the Administrative Agent and
the Lenders under this Section 6.09 and the Administrative Agent shall not
exercise such rights more often than one (1) time during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrowers’ expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
Holdings the opportunity to participate in any discussions with Holdings’
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.09, none of Holdings or any Restricted Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 6.10 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that, subject to the time periods set forth below
and Section 6.12(b), the Collateral and Guarantee Requirement continues to be
satisfied, including, subject to the limitations set forth in the Collateral and
Guarantee Requirement:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.13
of any existing direct or indirect Wholly-Owned Subsidiary as a Restricted
Subsidiary (other than an Excluded Subsidiary) or any Restricted Subsidiary that
is an Excluded Subsidiary ceasing to be an Excluded Subsidiary:

(i) within ninety (90) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Restricted Subsidiary in detail reasonably satisfactory to the Administrative
Agent;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements, legal opinions
and other security agreements and documents or joinders or supplements thereto
(including without limitation, with respect to Mortgages, the documents listed
in paragraph (f) of the definition of “Collateral and Guarantee Requirement”),
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent (consistent with the
Mortgages, Security Agreements and other Collateral Documents in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

141



--------------------------------------------------------------------------------

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated and to
the extent possession of such certificate by the Collateral Agent is required
pursuant to the terms of the Security Agreements) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (if applicable) instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to the extent required by applicable Law, to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected first priority (to the extent such concept exists under
applicable law) Liens (subject to Liens permitted under the Loan Documents and
any Liens and privileges arising mandatorily by Law) required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws or other Laws affecting creditors’ rights generally and by general
principles of equity and principles of good faith and fair dealing (regardless
of whether enforcement is sought in equity or at law)); and

(ii) as promptly as practicable after the request therefor by the Collateral
Agent and to the extent in the possession of Holdings or its Subsidiaries,
deliver to the Collateral Agent with respect to each Material Real Property, any
existing title reports, title insurance policies and surveys or environmental
assessment reports; and

(b) after the Closing Date, promptly after the acquisition or construction of
any Material Real Property by any Loan Party, if such Material Real Property
shall not already be subject to a perfected first priority (to the extent such
concept exists under applicable law) Lien (subject to Liens permitted under the
Loan Documents and any Liens and privileges arising mandatorily by Law) under
the Collateral Documents pursuant to the Collateral and Guarantee Requirement
and is required to be, Holdings shall give notice thereof to the Administrative
Agent and within ninety (90) days of such acquisition (or such longer period as
the Administrative Agent may agree in its reasonable discretion) shall cause
such real property to be subjected to a Lien to the extent required by the
Collateral and Guarantee Requirement and will take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, including, as applicable, the actions referred to in paragraph (f) of the
definition of “Collateral and Guarantee Requirement”; provided that this clause
(b) shall be subject to the last sentence of such paragraph (f).

Section 6.11 Use of Proceeds. The Borrowers will use the proceeds of the Initial
Term B Loans, together with the proceeds of any Revolving Credit Loans drawn on
the Closing Date (which draws of Revolving Credit Loans shall not exceed (a) an
amount sufficient to fund any working capital requirements, (b) an amount not to
exceed $5 million sufficient to fund the Transaction Expenses payable

 

142



--------------------------------------------------------------------------------

on the Closing Date and (c) an additional amount not to exceed $10 million
(which such amount shall be incurred in connection with the payment of payroll
expenses and other ordinary course expenses)), to directly or indirectly finance
a portion of the Transactions. The proceeds of the Revolving Credit Loans drawn
after the Closing Date will be used only for general corporate purposes, and the
Letters of Credit will be used only for general corporate purposes, in each
case, including capital expenditures, Permitted Acquisitions, Restricted
Payments, refinancing of Indebtedness and any other transactions not prohibited
by this Agreement. The proceeds of the Delayed Draw Term Loans will be used for
general corporate purposes, including capital expenditures, Permitted
Acquisitions, Restricted Payments, refinancing of Indebtedness and any other
transactions not prohibited by this Agreement.

The Borrowers will not use, directly or indirectly any part of the proceeds of
any Credit Extension (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in violation of applicable Anti-Corruption Laws, (ii) in violation
of Anti-Money Laundering Laws or (iii) for the purpose of financing activities
of or with any Person that, at the time of such financing, is the subject or
target of any Sanctions, or in any manner that would constitute or give rise to
a violation of Sanctions by any party hereto, including any Lender.

Section 6.12 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent, may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents.

(b) Each of Holdings and each Borrower hereby agrees to deliver, or cause to be
delivered, to Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent, the items described on Schedule 6.12(b)
within the time periods set forth thereon with respect to such items, or such
later time as may be agreed to by Administrative Agent in its sole discretion.
All conditions precedent, representations and warranties and affirmative and
negative covenants contained in this Agreement and the other Loan Documents
shall be deemed modified to the extent necessary to effect the actions set forth
on Schedule 6.12(b) (and to permit the taking of the actions set forth on
Schedule 6.12(b) within the time periods required therein, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true or there would be a breach of an
affirmative or negative covenant because the actions set forth on Schedule
6.12(b) were not taken on the Closing Date, the respective representation and
warranty shall be required to be true and correct in all material respects and
affirmative and negative covenants shall be required to be complied with at the
time the respective action is taken (or was required to be taken) in accordance
with the foregoing provisions of this Section 6.12(b) and (y) all
representations and warranties and affirmative and negative covenants relating
to the Collateral Documents shall be required to be true immediately after the
actions required to be taken by this Section 6.12(b) have been taken (or were
required to be taken) and the parties hereto acknowledge and agree that the
failure to take any of the actions required above, within the relevant time
periods set forth on Schedule 6.12(b), shall give rise to an immediate Event of
Default pursuant to this Agreement.

Section 6.13 Designation of Subsidiaries.

 

143



--------------------------------------------------------------------------------

(a) Subject to Section 6.13(b) below, Holdings may at any time designate any
Restricted Subsidiary (other than the Borrowers) as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary, which such
re-designation will only be permitted once per each fiscal year of Holdings;
provided that no subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the Second Lien Credit
Agreement (or any equivalent provision under any documentation governing the
Second Lien Credit Agreement and any Permitted Refinancing thereof). The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by Holdings therein at the date of designation in an
amount equal to the fair market value of Holdings investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) Holdings may not (x) designate any Restricted Subsidiary as an Unrestricted
Subsidiary, or (y) designate an Unrestricted Subsidiary as a Restricted
Subsidiary, (A) in each case unless (i) no Default or Event of Default exists or
would result therefrom and (ii) Holdings shall be in pro forma compliance with
the Financial Covenant (whether or not the Financial Covenant is then in
effect), and (B) in the case of clause (x) only, the Subsidiary to be so
designated does not (directly, or indirectly through its Subsidiaries) own any
Equity Interests or Indebtedness of, or own or hold any Lien on any property of,
any Borrower or any Restricted Subsidiary (unless such Restricted Subsidiaries
are concurrently designated as Unrestricted Subsidiaries); provided, in the case
of clause (x) above, such Subsidiary shall have been or will promptly be
designated an “Unrestricted Subsidiary” for the purposes of any other
Indebtedness in aggregate principal amount in excess of the Threshold Amount to
the extent any such designation can be made under the documentation governing
such Indebtedness.

Section 6.14 Payment of Taxes. The Loan Parties will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all Taxes
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis, and all lawful claims which, if unpaid,
may reasonably be expected to become a lien or charge upon any properties of the
Loan Parties or any of the Restricted Subsidiaries not otherwise permitted under
this Agreement; provided, none of the Loan Parties nor any of the Restricted
Subsidiaries shall be required to pay any such Tax or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected, individually or in the aggregate, to constitute a
Material Adverse Effect. The Lead Borrower will remain a disregarded entity of
Holdings for U.S. federal income tax purposes.

Section 6.15 [Reserved].

Section 6.16 [Reserved].

Section 6.17 Compliance with Anti-Terrorism Laws and Anti-Corruption Laws. Each
of Holdings and the Borrowers will, and will cause each of its Subsidiaries to,
comply with: (i) Anti-Money Laundering Laws, (ii) Anti-Corruption Laws and
(iii) Sanctions. Holdings will maintain in effect and enforce, and will procure
that each of its subsidiaries maintains in effect and enforces, policies,
procedures and internal controls designed to promote and achieve compliance by
each of Holdings, the Borrowers, their respective Subsidiaries and their
respective directors, officers, employees and agents with applicable Anti-Money
Laundering Laws, Anti-Corruption Laws and Sanctions.

 

144



--------------------------------------------------------------------------------

Section 6.18 Performance of Material Contracts. Perform and observe the material
terms and provisions of each Material Contract, maintain each Material Contract
in full force and effect, and enforce the material provisions of each Material
Contracts; provided that, any Material Contract may be amended, modified,
supplemented or replaced so long as (i) any such amendment, modification,
supplement or replacement could not reasonably be expected to have a Material
Adverse Effect and (ii) the Lead Borrower provides to the Administrative Agent
an updated schedule of Material Contracts, if applicable, promptly following any
such amendment, modification, supplement or replacement.

Section 6.19 Lender Conference Calls. At the reasonable request of the
Administrative Agent or, prior to the Disposition Date, the Principal Investor
Representative, after the date of delivery of the financial information required
pursuant to Section 6.01(b), Holdings will hold and participate in a quarterly
conference call or teleconference at a time selected by Holdings and reasonably
acceptable to the Administrative Agent and, prior to the Disposition Date, the
Principal Investor Representative, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter of
Holdings and its Subsidiaries.

Section 6.20 Credit Enhancements. If the Second Lien Agent or any lender under
the Second Lien Credit Agreement receives any additional guaranty, letter of
credit, or any other credit enhancement after the Closing Date, Holdings and its
Restricted Subsidiaries shall grant the same to the Administrative Agent for and
the Collateral Agent for the benefit of the Secured Parties or the Lenders, as
applicable.

Section 6.21 Access to Information for GS Investor Lenders. In addition to the
information, reporting and inspection rights provided to the Lenders in this
Article VI, for so long as the GS Investor Lenders hold Loans or commitments
under the Facilities, Holdings agrees to (i) deliver to the GS Investor Lenders
as soon as available, and in any event within 30 days after the end of each
month ending after the Closing Date, commencing with the month in which the
Closing Date occurs, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such month and the related consolidated statements
of income, stockholders’ equity and cash flows of Holdings and its Restricted
Subsidiaries for such month and for the period from the beginning of the then
current fiscal year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, and the corresponding figures from the Financial Plan for
the current fiscal year, to the extent prepared on a monthly basis, all in
reasonable detail, (ii) upon the reasonable request by the GS Investor Lenders,
provide the GS Investor Lenders with reasonable opportunity to participate in
discussions with management of Holdings, the Borrowers and their respective
Restricted Subsidiaries, (iii) as soon as practicable, supply to the GS Investor
Lenders copies of any documents, information or other materials in respect of
board meetings of Holdings and its Restricted Subsidiaries where decisions
relating to the business strategy of Holdings and its Restricted Subsidiaries
are made and/or key matters relating to the business of Holdings and its
Restricted Subsidiaries are discussed (including, without limitation, monthly
operating results, financial performance, potential acquisitions and
divestitures) that are provided to the board of directors of Holdings or any of
its Restricted Subsidiaries (provided, prior to the delivery of such documents,
information or other materials, Holdings may redact certain information which it
considers (acting reasonably and in good faith) to be (a) a conflict of
interest, a breach of attorney-client privilege, a breach of fiduciary duty of
any board member or a breach of confidentiality obligations to third parties or
(b) of a sensitive or confidential nature (including for the avoidance of doubt,
any matters of a propriety nature, such as inventions, trade secrets and
know-how any details or discussion regarding any potential or actual refinancing
or restructuring plans)) and (iv) provide to Holdings reasonably detailed and
internally-prepared calculations of Total Leverage Ratio, the Secured Leverage
Ratio and the First Lien Senior Secured Leverage Ratio and Consolidated EBITDA
with respect to any four consecutive fiscal quarter period in which Holdings
must satisfy a Total Leverage Ratio, Secured Leverage Ratio or First Lien Senior
Secured Leverage Ratio or Consolidated EBITDA threshold for purposes of taking
an action under this Agreement prior to the consummation of such action.

 

145



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrowers shall not, nor shall the Borrowers permit any Restricted Subsidiary
to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) (i) Liens pursuant to any Loan Document and (ii) Liens pursuant to the
Second Lien Loan Documents;

(b) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(c) Liens existing set forth on Schedule 7.01(c) plus replacements, additions,
accessions and improvements thereto and any income or profile thereof or
proceeds thereof or of the foregoing;

(d) Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days or (ii) that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, lessors, materialmen, repairmen, construction contractors or other
like Liens and Liens imposed by operation of law arising in the ordinary course
of business (i) which secure amounts not overdue for a period of more than
thirty (30) days or if more than thirty (30) days overdue, are unfiled (or if
filed have been discharged or stayed) and no other action has been taken to
enforce such Lien or (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(f) (i) pledges, deposits or Liens arising in the ordinary course of business in
connection with workers’ compensation, payroll taxes, unemployment insurance,
social security and other similar laws or regulations and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, any Borrower or any Restricted Subsidiary;

(g) Liens on deposits incurred in the ordinary course of business to secure the
performance of bids, trade contracts, governmental contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including letters of credit or bankers acceptances in lieu of any such
bonds or to support the issuance thereof) (including those to secure health,
safety and environmental obligations);

 

146



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and any exception on the Mortgage Policies issued in
connection with the Mortgaged Property;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and in respect of which Holdings or any affected Restricted
Subsidiary has set aside on its books reserves in accordance with GAAP with
respect thereto;

(j) Liens securing Indebtedness permitted under Section 7.03(g); provided,
(i) such Liens attach concurrently with or within three hundred sixty-five
(365) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided, further,
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(k) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business that
do not (i) interfere in any material respect with the business of Holdings or
any Restricted Subsidiary, taken as a whole, or (ii) secure any Indebtedness;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(m) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection and
(ii) in favor of a banking or other financial institution encumbering deposits
or other funds maintained with a financial institution (including the right of
setoff) and which are within the general parameters customary in the banking
industry (including margin deposits);

(n) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment or acquisition to be applied against the purchase
price for such Investment or acquisition, as applicable, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment, acquisition or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(o) Liens in favor of Holdings or a Restricted Subsidiary;

 

147



--------------------------------------------------------------------------------

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.13),
in each case after the date hereof; provided, (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g), (z) or (aa) (to
the extent such Indebtedness is assumed);

(q) any interest or title of a lessor or sublessor under leases or subleases of
real property entered into by Holdings or any Restricted Subsidiary in the
ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(s) Liens that are contractual or common law rights of pledge or rights of
setoff (i) relating to the establishment of depository relations with banks or
other financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit, sweep accounts or other bank
products of Holdings or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings or any Restricted Subsidiary or (iii) relating to purchase orders and
other agreements entered into with customers of Holdings or any Restricted
Subsidiary in the ordinary course of business;

(t) any Lien granted by any Loan Party in its capacity as trustee in respect of
client monies, securities, or other assets;

(u) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or other similar filings in non-U.S. jurisdictions);

(v) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made or other security
provided in the ordinary course of business to secure liability to insurance
carriers or under self-insurance arrangements in respect of such obligations;

(w) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary;

(x) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of banker’s acceptance or
documentary letters of credit issued for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(y) the modification, replacement, renewal or extension of any Lien permitted by
clauses (c), (j), (p), (cc), (gg) and (hh) of this Section 7.01; provided,
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated

 

148



--------------------------------------------------------------------------------

into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, (B) property that under the written arrangements under which
the original Lien arose, could secure and (C) proceeds and products of the
foregoing, (ii) that individual financings provided by a lender may be
cross-collateralized to other financings provided by such lender or its
affiliates and (iii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(z) ground leases in respect of real property on which facilities owned or
leased by Holdings or any Restricted Subsidiary are located;

(aa) Liens on equity interests or property of a Non-Loan Party or JV Entity
securing permitted Indebtedness or other permitted obligations of such Non-Loan
Party and Liens on Equity Interests of any JV Entity (together with assets
related thereto and the proceeds or products of any of the foregoing) (i)
securing obligations of such joint venture or (ii) pursuant to the relevant
joint venture agreement or arrangement;

(bb) Liens solely on any cash earnest money deposits made by Holdings or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(cc) Liens securing Indebtedness permitted pursuant to Sections 7.03(b) and
7.03(v); provided, such Liens may be either a Lien on the Collateral that is
pari passu with the Lien securing the Obligations in respect of the Initial Term
B Loans and Delayed Draw Term Facility or a Lien ranking junior to the Lien on
the Collateral securing such Obligations (but may not be secured by any assets
that are not Collateral) and, in any such case if such Indebtedness is not
incurred under any Loan Document, the holders of such Indebtedness or a Debt
Representative acting on behalf of the holders of such Indebtedness shall become
party to the Intercreditor Agreement or otherwise become subject to the
provisions of (i) in the case of a Lien on the Collateral that is pari passu
with the Lien securing the Obligations in respect of the Initial Term B Loans
and Delayed Draw Term Loans, a First Lien Intercreditor Agreement and the
Intercreditor Agreement, or (ii) in the case of a Lien ranking junior to the
Lien on the Collateral, (A) if the Second Lien Term Loans are outstanding at the
time such Lien is granted, the Intercreditor Agreement and (B) otherwise,
another Junior Lien Intercreditor Agreement;

(dd) Liens securing Indebtedness permitted pursuant to Section 7.03(n) that rank
pari passu or junior to the Liens securing the Obligations in respect of the
Initial Term B Loans and Delayed Draw Term Facility;

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at the time of such incurrence, when taken together with the
aggregate principal amount of all Indebtedness secured by other Liens in
reliance on this Section 7.01(ee) and outstanding at such time, not to exceed
the greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA of Holdings
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period;

(ff) any Lien arising as a result of a disposal permitted by Section 7.05;

(gg) Liens securing Indebtedness permitted pursuant to Section 7.03(z) (to the
extent such (A) Liens are on Collateral (i) that is pari passu with the Lien
securing the Obligations in respect of the Initial Term B Loans and Delayed Draw
Term Loans, the holders of such Indebtedness or a Debt Representative acting on
behalf of the holders of such Indebtedness shall

 

149



--------------------------------------------------------------------------------

become party to a First Lien Intercreditor Agreement and, to the extent the
Second Lien Term Loans are outstanding at the time such Lien is granted, the
Intercreditor Agreement or (ii) in the case of a Lien ranking junior to the Lien
on the Collateral, if the Second Lien Term Loans are outstanding at the time
such Lien is granted the holders of such Indebtedness or a Debt Representative
acting on behalf of the holders of such Indebtedness shall become party to the
Intercreditor Agreement and otherwise, another Junior Lien Intercreditor
Agreement and (B) Indebtedness is originally incurred to finance a Permitted
Acquisition); provided, to the extent such Indebtedness is a term loan facility
of the Loan Parties and such Lien is pari passu with the Lien securing the
Obligations in respect of the then existing Term Loans, the terms set forth in
the proviso in Section 2.14(h) shall have been complied with as if such
Indebtedness was considered an Incremental Term Loan which is a MFN Qualified
Term Loan;

(hh) Liens securing Indebtedness permitted pursuant to Section 7.03(x);
provided, such Liens may be either a Lien on the Collateral that is pari passu
with the Lien securing the Obligations in respect of the Initial Term B Loans
and Delayed Draw Term Facility or a Lien ranking junior to the Lien on the
Collateral securing such Obligations (but may not be secured by any assets that
are not Collateral) and, in any such case, the holders of such Indebtedness or a
Debt Representative acting on behalf of the holders of such Indebtedness shall
become party to or otherwise become subject to the provisions of (i) in the case
of a Lien on the Collateral that is pari passu with the Lien securing the
Obligations in respect of the Initial Term B Loans and Delayed Draw Term Loans,
a First Lien Intercreditor Agreement, and, to the extent the Second Lien Term
Loans are outstanding at the time such Lien is granted, the Intercreditor
Agreement and (ii) in the case Lien on the Collateral ranking junior to the Lien
securing the Obligations in respect of the Initial Term B Loans and Delayed Draw
Term Loans, (A) if the Second Lien Term Loans are outstanding at the time such
Lien is granted, the Intercreditor Agreement and (B) otherwise, another Junior
Lien Intercreditor Agreement;

(ii) Liens on cash and Cash Equivalents used to defease or satisfy and discharge
Indebtedness; provided, such defeasance or satisfaction of Indebtedness is not
prohibited hereunder;

(jj) cash collateralization of letters of credit;

(kk) other Liens and privileges arising mandatorily by Law;

(ll) Liens on Securitization Assets arising in connection with a Qualified
Securitization Financing;

(mm) non-exclusive licenses or sublicenses of IP Rights granted to others in the
ordinary course of business; and

(nn) any interest or title of a licensor or sublicensor under licenses or
sublicenses of IP Rights entered into by Holdings or any Restricted Subsidiary
in the ordinary course of business.

The expansion of Liens by virtue of accretion or amortization of original issue
discount, the accrual or payment of interest, fees and other amounts in the form
of Indebtedness, and increases in the amount of Indebtedness outstanding solely
as a result of fluctuations in the exchange rate of currencies will not be
deemed to be an incurrence of Liens or Indebtedness for purposes of this
Section 7.01.

 

150



--------------------------------------------------------------------------------

If any Liens securing obligations are incurred to refinance Liens securing
obligations initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated EBITDA, and such refinancing would cause the
percentage of Consolidated EBITDA to be exceeded if such calculation based on
Consolidated EBITDA was made on the date of such refinancing, such percentage of
Consolidated EBITDA will not be deemed to be exceeded to the extent the
principal amount of such obligations secured by such newly incurred Liens does
not exceed the sum of (i) the principal amount of such Indebtedness plus
(ii) the aggregate amount of accrued but unpaid interest, fees, underwriting
discounts, defeasance costs, premiums (including tender premiums) and other
costs and expenses (including original issue discount, upfront fees or similar
fees) incurred in connection with such refinancing. If any Liens securing
obligations are incurred to refinance Liens securing obligations initially
incurred in reliance on a basket measured by a fixed dollar amount, such fixed
dollar basket will be deemed not to be exceeded to the extent the principal
amount of such obligations secured by such newly incurred Liens does not exceed
the sum of (i) the principal amount of such Indebtedness plus (ii) the aggregate
amount of accrued but unpaid interest, fees, underwriting discounts, defeasance
costs, premiums (including tender premiums) and other costs and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with such refinancing.

Section 7.02 Investments. Make any Investments, except:

(a) Investments by Holdings or any Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made and bank deposits in the ordinary
course of business;

(b) loans or advances to current or former officers, directors, managers,
partners, consultants, independent contractors and employees (or any respective
existing spouses or future spouses of the foregoing) of Holdings or its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(or any direct or indirect parent thereof) (provided, the proceeds of any such
loans and advances shall be contributed to the Lead Borrower in cash as common
equity), (iii) the proceeds of which are used to pay taxes owed in connection
with the vest of Equity Interests in Holdings (or any direct or indirect parent
thereof) and (iv) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount not to exceed, in any calendar year,
$500,000 (net of any returns or prepayments).

(c) asset purchases (including purchases of inventory, supplies and materials)
and the acquisition, licensing or contribution of IP Rights, in each case in the
ordinary course of business;

(d) Investments by and among Holdings and the Restricted Subsidiaries; provided,
Investments by Loan Parties in Non-Loan Parties under this clause (d) and clause
j below shall not exceed, as of the date any such Investment is made (i) an
amount equal to (x) the greater of (A) $5,000,000 and (B) 10% of Consolidated
EBITDA of Holdings (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period as of the date such Investment is made minus
(y) the aggregate amount of any Investments previously made in reliance on this
clause (d)(i) and outstanding at such time plus (ii) an amount equal to (x) any
returns of capital or sale proceeds actually received in cash in respect of any
such Investments made pursuant to this clause (d) (which amount shall not exceed
the amount of such Investment valued at cost at the time such Investment was
made) minus (y) the aggregate amount of any Investments previously made in
reliance on this clause (d)(ii) and outstanding at such time; provided, any such
amounts under this clause (ii) shall not increase the Available Amount, it being
understood that any returns

 

151



--------------------------------------------------------------------------------

of capital or sale proceeds actually received in cash in respect of any such
Investments in excess of the amount of such Investment valued at cost at the
time such Investment was made shall increase the Available Amount (to the extent
such excess amount of returns or proceeds would otherwise increase the Available
Amount pursuant to the definition thereof);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to
Section 7.02) under Section 7.01, Section 7.03, Section 7.04, Section 7.05 and
Section 7.06, respectively;

(g) Investments in existence on the Closing Date and any modification,
replacement, renewal, reinvestment or extension of such Investment; provided,
the amount of any Investment permitted pursuant to this Section 7.02(g) is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment as of the Closing Date or as otherwise permitted
by this Section 7.02;

(h) Investments in Swap Contracts;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of Holdings (including as
a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided, (i) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing immediately prior to the execution of the binding
agreement governing such Permitted Acquisition (and, in the case of any
Permitted Acquisition prior to the Disposition Date, no Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) shall have occurred and be continuing
immediately after consummation of such Permitted Acquisition), (ii) (1) after
giving effect to any such purchase or other acquisition, the Total Leverage
Ratio calculated on a Pro Forma Basis as of the end of the then most recently
ended Test Period does not exceed 4.00:1.00, (2) the acquisition consideration
allocated to such Persons that do not become Guarantors or assets that do not
become Collateral shall not exceed, when aggregated with Investments by Loan
Parties in Non-Loan Parties under clause (d) above, in the aggregate an amount
equal to (x) the greater of (A) $5,000,000 and (B) 10% of Consolidated EBITDA of
Holdings (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period as of the date such Investment is made and (iii) if
required by the Collateral and Guarantee Requirement, the property, assets and
businesses acquired in such purchase or other acquisition shall become
Collateral or such acquired Subsidiary shall become a Guarantor
contemporaneously with the consummation of such Permitted Acquisition (or such
later date as the Administrative Agent may agree);

(k) the Transactions and any Investments made to effect the Transactions;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit, prepayment and customary trade arrangements with
customers;

 

152



--------------------------------------------------------------------------------

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments (as valued at cost at the time each such Investment is made and
including all related commitments for future Investments) in an amount for such
Investment not exceeding the Available Amount at the time of such Investment;
provided no Event of Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing;

(o) capital expenditures in respect Holdings or any Restricted Subsidiary in
accordance with GAAP (other than any expenditure that involves the acquisition,
whether by purchase, merger or otherwise of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or
division of, any Person);

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to such direct or indirect parent in accordance with Section 7.06;
provided, any such loan or advance shall reduce the amount of such applicable
Restricted Payment thereafter permitted under Section 7.06 by a corresponding
amount (if such applicable provision of Section 7.06 contains a maximum amount);

(r) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation or company or other Person merged into Holdings or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(s) Guarantee Obligations of Holdings or any Restricted Subsidiary in respect of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness;

(t) Investments made from the net cash proceeds received by Holdings after the
Closing Date pursuant to contributions to the common equity capital or issuances
of Qualified Equity Interests of Holdings (other than Cure Amounts) that are
used by Holdings or a Restricted Subsidiary substantially contemporaneously to
make such Investment (and to the extent not otherwise used under this Agreement
or applied to the Available Amount) and Investments made in exchange for
Qualified Equity Interests of any direct or indirect parent of Holdings (and to
the extent not otherwise used under this Agreement or applied to the Available
Amount);

(u) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding as of the date any such Investment is made (i) the
greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA of Holdings
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period as of the date such Investment is made, plus (ii) an amount equal to
any returns of capital or sale proceeds actually received in cash in respect of
any such Investments made pursuant to this clause (u) (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made); provided, any such amounts

 

153



--------------------------------------------------------------------------------

under this clause (ii) shall not increase the Available Amount, it being
understood that any returns of capital or sale proceeds actually received in
cash in respect of any such Investments in excess of the amount of such
Investment valued at cost at the time such Investment was made shall increase
the Available Amount (to the extent such excess amount of returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof);

(v) Investments in JV Entities and Unrestricted Subsidiaries under this clause
(v) in an aggregate amount, as valued at cost at the time each such Investment
is made not exceeding (i) the greater of (x) $5,000,000 and (y) 10% of
Consolidated EBITDA of Holdings (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period as of the date such Investment is
made, plus (ii) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments made pursuant to
this clause (v) (which amount shall not exceed the amount of such Investment
valued at cost at the time such Investment was made); provided, any such amounts
under this clause (ii) shall not increase the Available Amount, it being
understood that that any returns of capital or sale proceeds actually received
in cash in respect of any such Investments in excess of the amount of such
Investment valued at cost at the time such Investment was made shall increase
the Available Amount (to the extent such excess amount of returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof);

(w) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing (provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as customary Investments in a Securitization Subsidiary
in connection with a Qualified Securitization Financing) and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

(x) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
Holdings;

(y) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”; provided, such Investments were not
incurred in contemplation of such redesignation; and

(z) additional Investments; provided, after giving Pro Forma Effect thereto the
Total Leverage Ratio for the then most recently ended Test Period (calculated on
a Pro Forma Basis) does not exceed 4.00:1.00 (which, at the option of Holdings,
may be tested at the time of execution of a binding agreement governing such
Investment); provided that, immediately before and immediately after giving Pro
Forma Effect to such Investment (which, to the extent following the Disposition
Date, may be determined at the option of Holdings at the execution of a binding
agreement governing such Investment), no Event of Default under Section 8.01(a),
(f) or (g) shall have occurred and be continuing;

provided that, notwithstanding anything in this Section 7.02 to the contrary, no
Material Contract owned by any Loan Party may be contributed as an Investment by
any Loan Party to any non-Loan Party.

 

154



--------------------------------------------------------------------------------

To the extent an Investment is permitted to be made by a Loan Party directly in
or to any Restricted Subsidiary or any other Person who is not a Loan Party
(each such person, a “Target Person”) under any provision of this Section 7.02,
such Investment may be made by advance, contribution or distribution by a Loan
Party to a Restricted Subsidiary or Holdings, and further substantially
contemporaneously advanced or contributed to a Restricted Subsidiary for
purposes of making the relevant Investment in the Target Person without
constituting an Investment for purposes of Section 7.02 (it being understood
that such Investment must satisfy the requirements of, and shall count towards
any thresholds in, a provision of this Section 7.02 as if made by the applicable
Loan Party directly in or to the Target Person).

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (z) above, Holdings shall, in its
sole discretion, classify and reclassify or later divide, classify or reclassify
such Investment (or any portion thereof) and will only be required to include
the amount and type of such Investment in one or more of the above clauses.

For purposes of determining compliance with any dollar denominated restriction
on the making of Investments, the Dollar Equivalent of such Investment
denominated in a foreign currency will be calculated based on the relevant
currency exchange rate in effect on the date such Investment was made.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings and any of its Subsidiaries under (i) the Loan
Documents and (ii) the Second Lien Loan Documents;

(b) Credit Agreement Refinancing Indebtedness and any Permitted Refinancing
thereof, in each case, of the Loan Parties;

(c) [reserved];

(d) Indebtedness as listed on Schedule 7.03 and any Permitted Refinancing
thereof; provided that all such Indebtedness of any Loan Party owed to a
Non-Loan Party shall be subject to the applicable subordination terms set forth
in the Intercompany Note or as otherwise reasonably acceptable to the
Administrative Agent;

(e) Guarantee Obligations of Holdings or any Restricted Subsidiary in respect of
Indebtedness of Holdings or any of its Restricted Subsidiaries otherwise
permitted hereunder; provided, if the Indebtedness being guaranteed is
subordinated to the Obligations, such Guarantee Obligation shall be subordinated
to the Guarantee of the Obligations; provided further that no Guarantee by any
Restricted Subsidiary of the Second Lien Term Loans or any Subordinated Debt
shall be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Loan Document Obligations pursuant to the [Guarantee
Agreement].

(f) Indebtedness of Holdings or any Restricted Subsidiary owing to Holdings or
any Restricted Subsidiary; provided that (i) all such Indebtedness of any Loan
Party owed to any Restricted Subsidiary that is not a Loan Party shall be
subject to the applicable subordination terms set forth in the Intercompany Note
or as otherwise reasonably acceptable to the Administrative Agent and (ii) in
the case of any Indebtedness of any such Restricted Subsidiary that is not a
Loan Party owing to Holdings, any Borrower or any other Loan Party, such
Indebtedness is permitted pursuant to Section 7.02;

 

155



--------------------------------------------------------------------------------

(g) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets (provided, such Indebtedness is incurred
concurrently with or within three hundred sixty-five (365) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks, in the
case of clauses (i) and (ii), in an aggregate principal amount not to exceed at
any one time outstanding at the time of any incurrence thereof the greater of
(x) $3,000,000 and (y) 7.5% of Consolidated EBITDA of Holdings (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period at
the time of incurrence thereof and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(h) Indebtedness in respect of Swap Contracts not for speculative purposes;

(i) [reserved];

(j) Indebtedness representing deferred compensation or stock based compensation
to employees of Holdings (or any direct or indirect parent of Holdings) and its
Restricted Subsidiaries;

(k) Indebtedness to current or former officers, directors, partners, managers,
consultants, independent contractors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings (or any direct or indirect parent thereof) permitted by
Section 7.06 in an aggregate principal amount outstanding at any time not to
exceed $500,000;

(l) Indebtedness incurred by Holdings or any Restricted Subsidiary in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification
obligations, obligations in respect of purchase price (including earn-outs and
adjustments), incentive, non-compete, consulting or other similar obligations or
guarantees securing the performance of Holdings or any Restricted Subsidiary in
connection therewith;

(m) Indebtedness consisting of obligations of Holdings or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case incurred in the ordinary course;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Holdings or any Restricted Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims;

 

156



--------------------------------------------------------------------------------

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, or tenant
improvement loans, in each case in the ordinary course of business or consistent
with past practice;

(r) guarantees of the obligations of suppliers, customers, franchisees, lessors
and licensees of Holdings or any Restricted Subsidiary incurred in the ordinary
course of business;

(s) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) arising in respect of the discounting of receivables, which does not exceed,
at any one time outstanding at the time of any such incurrence, the greater of
(x) $3,000,000 and (y) 7.5% of Consolidated EBITDA of Holdings (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period at
the time of such incurrence;

(u) Indebtedness incurred by a Non-Loan Party, and guarantees thereof by
Non-Loan Parties, combined with the aggregate principal amount of Indebtedness
that may be incurred or assumed pursuant to clauses (x) and (z) of this
Section 7.03 (including any such Indebtedness assumed in connection with a
Permitted Acquisition or other permitted Investment), in an aggregate principal
amount not to exceed, at any one time outstanding, at the time of any such
incurrence, the greater of (x) $2,000,000 and (y) 5% of Consolidated EBITDA of
Holdings (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period at the time of such incurrence;

(v) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) of any Borrower and guarantee
thereof by any Loan Party that ranks pari passu or junior to the Obligations in
respect of the Initial Term B Loans and Delayed Draw Term Facility to the extent
that any Borrower shall have been permitted to incur such Indebtedness pursuant
to, and such Indebtedness shall be deemed to be incurred in reliance on,
Section 2.14 and to the extent such Indebtedness is (I) (x) in the form of MFN
Qualified Term Loans and (y) secured on a pari passu basis with the then
existing Term Loans, shall be subject to Section 2.14(h) and (II) secured on a
pari passu or junior basis with the Lien securing the Second Lien Term Loans, to
the extent the Second Lien Term Loans are outstanding as of the date of such
incurrence such Indebtedness shall be deemed incurred in reliance on
Section 2.14 or Section 7.03(v) of the Second Lien Credit Agreement, as
applicable; provided, (A) such Indebtedness shall not mature earlier than
(1) the Maturity Date applicable to the Term Loans or (2) in the case of
Indebtedness that is junior in right to payment or security to with the then
existing Term Loans, 91 days after the Latest Maturity Date then applicable to
the Term Loans (provided that a Borrower may incur Indebtedness with a final
Maturity Date earlier than the date specified in clauses (1) or (2), as
applicable, in the aggregate amount not to exceed the then-available Inside
Maturity Date), (B) as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
that of the Term Loans (subject to exceptions under customary Extendable Bridge
Loans or, in the case of Indebtedness secured on a pari passu basis with the
Term Loans, to permit amortization in an aggregate annual amount of up to 1% of
the original principal amount incurred, (C) no Person is a borrower or guarantor
with respect to such Indebtedness unless such Person is a Borrower or a
Guarantor which shall have previously or substantially concurrently Guaranteed
the Obligations, (D) the affirmative and negative covenants, events of default
and mandatory prepayments of such Indebtedness shall not be materially more
restrictive to Holdings and its Restricted Subsidiaries than those set forth in
the Loan Documents taken as a whole (as determined by Holdings) (other than with
respect to economic terms and prepayment or redemption provisions and customary

 

157



--------------------------------------------------------------------------------

change of control and asset disposition offers), except for covenants, events of
default or mandatory prepayments applicable only to those periods after the
Latest Maturity Date under the Facilities or that are offered for inclusion in
the Loan Documents, (E) if such Indebtedness is secured, it shall not be secured
by any assets of Holdings or any Restricted Subsidiary that does not constitute
Collateral and (F) (x) if such Indebtedness comprises junior lien or unsecured
notes or loans, may not be prepaid except to the extent that prepayments of such
debt are (i) permitted hereunder and (ii) to the extent required hereunder or
pursuant to the terms of any such Indebtedness that is secured on a pari passu
basis with the Term Loans, first made or offered to the Term Loans and any such
Permitted Alternative Incremental Facilities Debt that is secured on a pari
passu basis with the Term Loans; and (y) if such Indebtedness is secured on a
pari passu basis with the Term Loans (1) if such Indebtedness has the same
maturity, mandatory prepayments and prepayment premiums as any Term Loans, then
prepayments shall be made on a pro rata basis or less than pro rata basis (but
not greater than a pro rata basis) with such Term Loans or (2) if such
Indebtedness does not have the same maturity and prepayment premiums as any Term
Loans, then prepayments may be made on a greater than pro rata basis with such
Term Loans (such Indebtedness incurred pursuant to this clause (v) being
referred to as “Permitted Alternative Incremental Facilities Debt”) (in each
case, other than pursuant to a refinancing transaction permitted hereunder or
with respect to greater than pro rata payments to an earlier maturing tranche);
provided, Permitted Alternative Incremental Facilities Debt may be incurred or
issued in the form of an Extendable Bridge Loans, in which case, clauses (A) and
(B) of the first proviso of this clause (v) shall not prohibit the inclusion of
customary terms for “bridge” facilities, including customary mandatory
prepayment, repurchase or redemption provisions (clauses (A) through (F) hereof
are collectively the “Required Ratio Debt Terms”); and (ii) any Permitted
Refinancing thereof;

(w) additional Indebtedness in an aggregate principal amount not to exceed, at
any one time outstanding at the time of such incurrence, the greater of (x)
$5,000,000 and (y) 10% of Consolidated EBITDA of Holdings (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period at the
time of such incurrence;

(x) Permitted Ratio Debt and any Permitted Refinancing thereof;

(y) Indebtedness in respect of Permitted Debt Exchange Notes incurred pursuant
to a Permitted Debt Exchange in accordance with Section 2.17 and any Permitted
Refinancing thereof;

(z) Indebtedness incurred to finance a Permitted Acquisition or assumed in
connection with any Permitted Acquisition; provided that, (A) if such
Indebtedness is secured on a pari passu basis with the Obligations in respect of
the Initial Term B Loans and Delayed Draw Term Loans, the First Lien Senior
Secured Leverage Ratio calculated on a Pro Forma Basis as of the end of the most
recent Test Period at the time of such incurrence does not exceed 4.00:1.00, (B)
if such Indebtedness is secured on a pari passu or junior basis with the Lien
securing the Second Lien Term Loans), the Secured Leverage Ratio calculated on a
Pro Forma Basis as of the end of the most recent Test Period at the time of such
incurrence does not exceed 4.25:1.00, (C) if such Indebtedness is unsecured, the
Total Leverage Ratio calculated on a Pro Forma Basis as of the end of the most
recent Test Period at the time of such incurrence does not 4.50:1.00, (D) other
than any Indebtedness incurred by a Non-Loan Party, such Indebtedness shall
comply with the Required Ratio Debt Terms (other than with respect to
Indebtedness assumed in connection with a Permitted Acquisition or other
permitted Investment which Indebtedness shall only comply with clauses (A) and
(B) of the definition of “Required Ratio Debt Terms”) and (E) the maximum
aggregate principal amount of Indebtedness that may be incurred pursuant to this
clause (z) and

 

158



--------------------------------------------------------------------------------

clause (u) and clause (x) above by Non-Loan Parties (including any such
Indebtedness assumed in connection with a Permitted Acquisition or other
permitted Investment) shall not exceed at any one time outstanding at the time
of such incurrence, the greater of (x) $5,000,000 and (y) 10% of Consolidated
EBITDA of Holdings (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period at the time of such incurrence and (ii) any
Permitted Refinancing thereof;

(aa) Indebtedness assumed in connection with any Permitted Acquisition or
similar acquisition that is a permitted Investment in an aggregate principal
amount not to exceed at any one time outstanding at the time of such assumption
thereof the greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA of
Holdings (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period at the time of incurrence thereof and so long as such
Indebtedness was not incurred in contemplation of such Permitted Acquisition or
permitted Investment, as applicable, and such Indebtedness is not guaranteed by
Holdings or any Restricted Subsidiary (other than by any Person who becomes a
Restricted Subsidiary in connection with the foregoing and its subsidiaries) and
any Permitted Refinancing thereof;

(bb) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing;

(cc) to the extent constituting Indebtedness, Investments permitted pursuant to
Section 7.02 (other than Section 7.02 (f) or (y));

(dd) [reserved];

(ee) Indebtedness incurred by Holdings or any of its Subsidiaries as a result of
any guarantee or indemnity provided by Holdings, any Borrower or any of their
respective Subsidiaries for the obligations of Holdings, any Borrower or any of
their respective Subsidiaries in connection with such entity claiming exemption
from audit, the preparation and filing of its accounts or other similar
exemptions; and

(ff) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (ee) above;

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (cc) above (other than with
respect to clause (bb)), Holdings shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided, all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a) of this Section 7.03.

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies, in each case, shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.03 or Section 7.01(ee).

 

159



--------------------------------------------------------------------------------

For purposes of determining compliance with any dollar denominated restriction
on the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency will be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided, if such Indebtedness is issued to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable dollar denominated restriction to be exceeded if calculated at the
current currency exchange rate in effect on the date of such refinancing, such
dollar denominated restriction will be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of accrued but unpaid interest, fees, underwriting discounts, defeasance
costs, premiums (including tender premiums) and other costs and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with such refinancing.

The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date will be the principal amount
thereof that would be shown on a balance sheet of Holdings dated such date
prepared in accordance with GAAP.

For purposes of determining compliance with this Section 7.03, if any
Indebtedness is refinanced in reliance on a basket measured by reference to a
percentage of Consolidated EBITDA, and such refinancing would cause the
percentage of Consolidated EBITDA to be exceeded if calculated based on the
Consolidated EBITDA on the date of such refinancing, such percentage of
Consolidated EBITDA will not be deemed to be exceeded to the extent the
principal amount of such obligations secured by such newly incurred Indebtedness
does not exceed the sum of (i) the principal amount of such Indebtedness plus
(ii) the aggregate amount of accrued but unpaid interest, fees, underwriting
discounts, defeasance costs, premiums (including tender premiums) and other
costs and expenses (including original issue discount, upfront fees or similar
fees) incurred in connection with such refinancing.

If any Indebtedness securing obligations are incurred to refinance Indebtedness
initially incurred in reliance on a basket measured by a fixed dollar amount,
such fixed dollar basket will be deemed not to be exceeded to the extent the
principal amount of such newly incurred Indebtedness does not exceed the sum of
(i) the principal amount of such Indebtedness plus (ii) the aggregate amount of
accrued but unpaid interest, fees, underwriting discounts, defeasance costs,
premiums (including tender premiums) and other costs and expenses (including
original issue discount, upfront fees or similar fees) incurred in connection
with such refinancing.

Section 7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) Holdings or any Restricted Subsidiary (other than the Borrowers) may merge
or amalgamate with (i) any Borrower (including a merger or amalgamation the
purpose of which is to reorganize such Borrower under the laws of a Permitted
Jurisdiction); provided such Borrower shall be the continuing or surviving
Person in a Permitted Jurisdiction, as applicable, or (ii) any one or more other
Restricted Subsidiaries (other than the Borrowers); provided, when any
Restricted Subsidiary that is a Loan Party is merging or amalgamating with
another Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person, as applicable, or as otherwise permitted under Section 7.02;

 

160



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) (A) any Restricted Subsidiary (other than the Borrowers) may
liquidate, dissolve or wind up, or (B) any Restricted Subsidiary may change its
legal form, in each case, if in either case, Holdings determines in good faith
that such action is in the best interests of Holdings and its Subsidiaries and
is not materially disadvantageous to the Lenders (as determined by Holdings in
good faith and in consultation with the Administrative Agent);

(c) any Restricted Subsidiary (other than the Borrowers) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided, if the transferor in such a transaction
is a Loan Party, then either (i) the transferee must be a Loan Party, (ii) to
the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary that is not a Loan
Party in accordance with Section 7.02 and Section 7.03, respectively, or
(iii) if the transferee is a non-Loan Party, in accordance with Section 7.05;

(d) so long as no Default or Event of Default exists or would result therefrom
(and treating any Indebtedness that becomes an obligation of any Surviving
Entity or any of its Restricted Subsidiaries as a result of such transaction as
having been incurred at the time of such transaction), a Borrower may
consolidate with or merge with or into any other Person (whether or not such
Borrower is the surviving Person), or sell, assign, convey, transfer, lease or
otherwise dispose of its properties and assets (or permit any of its Restricted
Subsidiaries to enter into any such transaction or series of transactions) if
such transaction or series of transactions, in the aggregate, would result in a
sale, assignment, conveyance, transfer, lease or disposition to any other Person
or group of Persons of all or substantially all of the properties and assets of
such Borrower and its Restricted Subsidiaries; provided:

(i) either (x) such Borrower shall be the continuing or surviving corporation or
(y) the Person (if other than a Borrower) formed by such consolidation or into
which a Borrower is merged or the Person which acquires by sale, assignment,
conveyance, transfer, lease or disposition all or substantially all of the
properties and assets of such Borrower and its Restricted Subsidiaries on a
consolidated basis (for the purposes of this Section 7.04(d), the “Surviving
Entity”) shall be a Person duly organized and validly existing under the laws of
a Permitted Jurisdiction and such Person expressly assumes all the obligations
of such Borrower under this Agreement and the other Loan Documents to which it
is a party pursuant to agreements reasonably satisfactory to the Administrative
Agent (and the Guarantees or direct borrowing obligations, as applicable, will
be confirmed as applying to such Surviving Entity’s obligations);

(ii) such Borrower shall be organized in a Permitted Jurisdiction;

(iii) if requested by the Administrative Agent, the Surviving Entity shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such consolidation, merger, amalgamation or transfer
and all supplemental Loan Documents comply with this Agreement;

(iv) the Surviving Entity shall provide any documentation and other information
about such Surviving Entity as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the USA PATRIOT Act and Beneficial Ownership Regulation;

 

161



--------------------------------------------------------------------------------

(v) to the extent constituting a Disposition to a Restricted Subsidiary that is
not a Loan Party, such Disposition is for fair market value as reasonably
determined by Holdings in good faith; and

(vi) after giving effect to such transaction or series of transactions, Holdings
shall be a Guarantor.

(e) so long as no Default exists or would result therefrom, Holdings or any
Restricted Subsidiary may merge or amalgamate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided, when Holdings
or any Restricted Subsidiary that is a Loan Party is merging or amalgamating
with another Person, either Holdings or such Restricted Subsidiary shall be the
continuing or surviving Person, as applicable, or the continuing or surviving
Person shall be in compliance with Section 6.10, if applicable;

(f) [reserved];

(g) a merger, amalgamation, dissolution, winding up, liquidation, consolidation
or Disposition, the purpose of which is to effect a Disposition permitted
pursuant to Section 7.05, may be effected; provided, in any such transaction
involving any Borrower, such Borrower shall be the continuing or surviving
Person or shall not have been merged, amalgamated, dissolved, wound up,
liquidated, consolidated or Disposed of;

(h) Permitted Acquisitions and other Investments permitted pursuant to
Section 7.02; and

(i) dispositions of Investments to JV Entities permitted pursuant to
Section 7.05(j).

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, used, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Holdings
or any Restricted Subsidiary;

(b) Dispositions of inventory, goods and other assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any IP Rights that in the reasonable judgment of Holdings are no
longer economically practicable to maintain or useful in the conduct of the
business of Holdings and its Restricted Subsidiaries, as a whole, to lapse or go
abandoned in the ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are applied within
three hundred sixty-five (365) days of receipt to the purchase price of such
replacement property;

(d) Dispositions of property to Holdings or any Restricted Subsidiary; provided,
dispositions by a Loan Party to a Non-Loan Party shall, to the extent such
transaction constitutes an Investment, be deemed to be an Investment made
pursuant to, and subject to the limitations set forth in, Section 7.02;

 

162



--------------------------------------------------------------------------------

(e) Dispositions of assets that are made subject to a Capitalized Lease or
Attributable Indebtedness within three hundred sixty-five (365) days of the
acquisition, constructions, lease or improvement of the asset so financed;

(f) Dispositions permitted (other than by reference to Section 7.05) by
Section 7.02, Section 7.04 and Section 7.06 and Liens permitted by Section 7.01;

(g) Dispositions of cash and Cash Equivalents (or Investments that were Cash
Equivalents when made);

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
Holdings or any Restricted Subsidiary, taken as a whole;

(i) transfers of property subject to, and Dispositions that constitute, Casualty
Events;

(j) Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries to the extent required by, or made pursuant to customary buy/sell
arrangements between, the parties to such JV Entity or shareholders of such
non-Wholly-Owned Restricted Subsidiary set forth in shareholders agreements,
joint venture agreements, organizational documents or similar binding agreements
relating to such JV Entity or non-Wholly-Owned Restricted Subsidiary;

(k) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(l) Dispositions or discounts of receivables or notes receivable arising in the
ordinary course of business;

(m) the unwinding of any Swap Contract pursuant to its terms;

(n) Permitted Sale Leasebacks;

(o) Dispositions or sales of de minimis number of Equity Interests of a Non-U.S.
Subsidiary in order to qualify members of the governing body of such Subsidiary
pursuant to requirements of law;

(p) Dispositions not otherwise permitted pursuant to this Section 7.05;
provided, (i) such Disposition shall be for fair market value as reasonably
determined by Holdings in good faith, (ii) with respect to any Disposition
pursuant to this clause (p) for a purchase price in excess of $2,000,000,
Holdings or any Restricted Subsidiary shall receive not less than 75.0% of such
consideration in the form of cash or Cash Equivalents (provided, however, that
for the purposes of this clause (p)(ii), the following shall be deemed to be
cash: (A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of Holdings or any Restricted Subsidiary (other than
Subordinated Debt) and the valid release of Holdings or such Restricted
Subsidiary, by all applicable creditors in writing, from all liability on such
Indebtedness or other liability in connection with such Disposition,
(B) securities, notes or other obligations received by Holdings or any
Restricted Subsidiary from the transferee that are converted by Holdings or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Disposition, (C) Indebtedness (other than Subordinated Debt)
of any Restricted Subsidiary that is no longer a Restricted Subsidiary as a
result of such

 

163



--------------------------------------------------------------------------------

Disposition, to the extent that Holdings or any Restricted Subsidiary are
released from any Guarantee of payment of such Indebtedness in connection with
such Disposition and (D) aggregate non-cash consideration received Holdings or
any Restricted Subsidiary for all Dispositions under this clause (p) having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed, at
any time outstanding at the time of such applicable Disposition, the greater of
(x) $5,000,000 and (y) 10% of Consolidated EBITDA of Holdings (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period at
the time of such Disposition (net of any non-cash consideration converted into
cash and Cash Equivalents received in respect of any such non-cash
consideration) and (iii) Holdings or any Restricted Subsidiary, as applicable,
complies with the applicable provisions of Section 2.05;

(q) Dispositions not otherwise permitted pursuant to this Section 7.05 in an
aggregate amount not to exceed, in any calendar year, the greater of (x)
$2,000,000 and (y) 5% of Consolidated EBITDA of Holdings as of the last day of
the most recently ended Test Period at the time of such applicable Disposition;

(r) Holdings or any Restricted Subsidiary may surrender or waive contractual
rights and settle or waive contractual or litigation claims in the ordinary
course of business;

(s) Dispositions of non-core or obsolete assets acquired in connection with
Permitted Acquisitions;

(t) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater fair market value of usefulness to
the business of Holdings or any Restricted Subsidiary as a whole, as determined
in good faith by Holdings;

(u) [reserved];

(v) [reserved];

(w) any Disposition of Securitization Assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing;

(x) Dispositions of real property and other assets in connection with the
relocation of offices or executive officers or employees of Holdings or any
Subsidiary;

(y) non-exclusive licenses or sublicenses of IP rights in the ordinary course of
business;

(z) [intentionally omitted]; and

(aa) the sale by any Loan Party of any Equity Interests in any Non-Loan Party to
any Non-Loan Party.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than Holdings, any Borrower or any Subsidiary
Guarantor, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents and, if requested by Holdings, upon the certification by
Holdings that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed necessary or appropriate in order to
effect the foregoing, including for the avoidance of doubt, delivery of
documentation and filing (or authorizing the filing) of financing statement
amendments to effect the release of any such Liens.

 

164



--------------------------------------------------------------------------------

Section 7.06 Restricted Payments. Make, directly or indirectly, any Restricted
Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Holdings or other
Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to Holdings and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) Holdings may (or may make Restricted Payments to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Equity
Interests for another class of its (or such parent’s) Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided, any terms
and provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby and
(ii) Holdings, its or any of its direct or indirect parent’s may declare and
make dividend payments or other distributions payable solely in Qualified Equity
Interests;

(c) Restricted Payments made to consummate the Transactions;

(d) to the extent constituting Restricted Payments, Holdings and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02, Section 7.03(k), Section 7.04 or Sections 7.07(e)
and (n), and in each case, transactions in connection therewith;

(e) repurchases of Equity Interests in the ordinary course of business in
Holdings (or any direct or indirect parent thereof) or any Restricted Subsidiary
deemed to occur upon exercise of stock options, warrants, settlement or vesting
if such Equity Interests represent a portion of the exercise price of such
options, warrants, settlement or vesting;

(f) Holdings or any Restricted Subsidiary may, in good faith, pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect parent thereof held by any
future, present or former employee, director, advisor, manager, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of Holdings or any of its Subsidiaries pursuant to any
employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of Holdings (or any direct or indirect parent thereof) or
any Subsidiary; provided, such payments do not to exceed in any calendar year
the sum of (i) the greater of (x) $5,000,000 and (y) 10% of Consolidated EBITDA
of Holdings as of the last day of the most recently ended Test Period at the
time of such payment (provided, any unused portion of this clause (i) for any
calendar year may be carried forward to succeeding calendar years, so long as
the aggregate amount of all Restricted Payments made pursuant to this
Section 7.06(f)(i) in any calendar year (after giving effect to such carry
forward) shall not exceed the greater of (x) $7,500,000 and (y)

 

165



--------------------------------------------------------------------------------

15% of Consolidated EBITDA of Holdings as of the last day of the most recently
ended Test Period) plus (ii) the cash proceeds of keyman life insurance policies
received by Holdings or a Restricted Subsidiary after the Closing Date plus
(iii) the amount of net cash proceeds from the sale of Equity Interests in
Holdings and contributed to the Lead Borrower for the repurchase, retirement or
other acquisition or retirement for value of such Equity Interests held by an
employee, director, advisor, manager, officer or consultant to the extent not
otherwise used under this Agreement or applied to the Available Amount;
provided, cancellation of Indebtedness owing to Holdings or any of its
Subsidiaries from members of management of Holdings or any of its Restricted
Subsidiaries in connection with a repurchase of Equity Interests of Holdings
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

(g) Holdings and any Restricted Subsidiary may make Restricted Payments to any
direct or indirect holder of an Equity Interest in Holdings:

(i) [Reserved].

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including administrative, legal, accounting and
similar fees and expenses provided by third parties as well as trustee,
directors, managers and general partner fees) that are reasonable and customary
and incurred in the ordinary course of business and attributable to the
ownership or operations of Holdings and its Subsidiaries (including any
reasonable and customary indemnification claims made by directors, managers or
officers of Holdings attributable to the direct or indirect ownership or
operations of Holdings and its Subsidiaries) and fees and expenses otherwise due
and payable by Holdings or any Restricted Subsidiary and permitted to be paid by
Holdings or such Restricted Subsidiary under this Agreement not to exceed
$1,000,000 in any fiscal year;

(iii) the proceeds of which shall be used to pay franchise and excise taxes, and
other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided, (A) such Restricted Payment shall be made substantially concurrently
with the closing of such Investment and (B) Holdings or such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by or contributed to a Borrower
or a Restricted Subsidiary (provided, any such amounts under this clause (iv)(B)
shall not increase the Available Amount or otherwise increase any basket under
this Agreement that builds by amounts contributed to the Lead Borrower or any
Restricted Subsidiary) or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into it or a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.10;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

 

166



--------------------------------------------------------------------------------

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of any Borrower and its Restricted Subsidiaries;

(h) payments in the form of Equity Interests of Holdings (other than
Disqualified Equity Interests and to the extent not otherwise used under this
Agreement or applied to the Available Amount);

(i) Restricted Payments made to finance expenses properly incurred in connection
with the issuance or incurrence of a refinancing of Indebtedness permitted under
this Agreement;

(j) so long as no Event of Default is continuing or would result therefrom,
Restricted Payments made from the net cash proceeds received by Holdings after
the Closing Date pursuant to contributions to its common equity capital or
issuances of Equity Interests (other than Disqualified Equity Interests) of
Holdings (other than received as a Cure Amount and to the extent not otherwise
used under this Agreement or applied to the Available Amount) that are used
substantially contemporaneously to make such Restricted Payment;

(k) Holdings or any Restricted Subsidiary may pay any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement;

(l) Holdings or any Restricted Subsidiary may (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(m) so long as no Event of Default is continuing or would result therefrom,
Holdings or any Restricted Subsidiary may make additional Restricted Payments in
an amount not to exceed at the time of such Restricted Payment the greater of
(i) (x) $14,000,000 per annum so long as the Total Leverage Ratio, after giving
pro forma effect to such Restricted Payment, is less than or equal to 6.50:1.00
but greater than 5.00:1.00 or (y) $21,000,000 per annum so long as the Total
Leverage Ratio, after giving pro forma effect to such Restricted Payment, is
less than or equal to 5.00:1.00, in each case, minus the aggregate amount of
Restricted Payments made prior to such date in reliance on this clause (m), plus
(ii) additional Restricted Payments so long as the Total Leverage Ratio, after
giving pro forma effect to such Restricted Payment is less than 4.00:1.00;
provided that, Holdings shall be required to pay (or cause to be paid) all Exit
Payments set forth in Section 2.09(c), whether or not a Revolving Exit Payment
Trigger or Term Loan Payment Trigger has occurred, prior to the making of any
Restricted Payment pursuant to this clause (m)(ii); and

(n) Holdings or any Restricted Subsidiary may make additional Restricted
Payments in an individual amount not to exceed the then Available Amount;
provided, (i) at the time of any such Restricted Payment, no Event of Default
shall have occurred and be continuing or would result therefrom and (ii) at the
time of such Restricted Payment utilizing amounts pursuant to clause (a) of the
definition of “Available Amount” and after giving effect thereto and to the
incurrence of any Indebtedness in connection therewith, the Total Leverage Ratio
as of the end of the most recently ended Test Period at the time of such
Restricted Payment, on a Pro Forma Basis, would be equal to or less than
4.00:1.00.

 

167



--------------------------------------------------------------------------------

Section 7.07 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than:

(a) transactions between or among Holdings or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction;

(b) transactions on terms not less favorable to Holdings or any Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transactions and the payment of fees and expenses related to the
Transactions (including the issuance of Equity Interests to any officer,
director, manager, employee or consultant of Holdings or any of its Subsidiaries
in connection with the Transactions);

(d) (i) any purchase by Holdings of Equity Interests (other than Disqualified
Equity Interests) of the Lead Borrower or any contribution by Holdings to the
equity capital of the Lead Borrower and (ii) any issuance of Equity Interests
(other than Disqualified Equity Interests) of Holdings and any contribution by
any equity holder of Holdings to the equity capital of the Lead Borrower;

(e) [Reserved];

(f) payments or loans (or cancellation of loans) to any officer, director,
manager, employee or consultant of Holdings or any of its Subsidiaries that are
approved by a majority of Holdings’ board of directors, subject to the
limitations set forth in Section 7.02;

(g) loans and other transactions by and among the Loan Parties and/or one or
more Subsidiaries to the extent otherwise permitted under this Article VII;

(h) employment and severance arrangements between Holdings or any Restricted
Subsidiary and their respective officers and employees in the ordinary course of
business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) to the extent permitted by Sections 7.06(g)(iii), payments by Holdings and
its Restricted Subsidiaries pursuant to any tax sharing agreements among
Holdings (and any such direct or indirect parent thereof) and its Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of Holdings and its Restricted Subsidiaries;

(j) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of Holdings and its Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of any
Borrower and its Restricted Subsidiaries;

(k) transactions pursuant to agreements set forth on Schedule 7.07 or any
amendment thereto in effect as of the Closing Date or the date of delivering
such amendment pursuant to Section 6.12 and any amendment to such agreements to
the extent such an amendment is not adverse to the Lenders in any material
respect (as determined by Holdings in good faith);

 

168



--------------------------------------------------------------------------------

(l) Investments permitted pursuant to Section 7.02, Indebtedness permitted
pursuant to Section 7.03, transactions permitted pursuant to Section 7.04,
Dispositions permitted pursuant to Section 7.05, and Restricted Payments
permitted pursuant to Section 7.06 (other than, in each case, by reference to
this Section 7.07; provided that Restricted Payments made pursuant
Section 7.06(d) shall be permitted);

(m) assignments of Term Loans to Sponsor Affiliated Lenders to the extent
permitted pursuant to Section 10.07(j);

(n) [Reserved];

(o) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such transactions were not entered into in
contemplation of such redesignation;

(p) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing and any repurchase of Securitization
Assets pursuant to a Securitization Repurchase Obligation;

(q) royalty-free licenses of any of the Loan Parties’ or their Restricted
Subsidiaries’ trademarks, trade names and business systems by the Loan Parties
to Restricted Subsidiaries that are not Loan Parties; and

(r) transactions involving aggregate payments or consideration of less than
$1,000,000.

Section 7.08 Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner loans under any Subordinated Debt (other than
Indebtedness among any of Holdings and its Restricted Subsidiaries) or Junior
Financing Debt (including Indebtedness under the Second Lien Loan Documents) (it
being understood that payments of regularly scheduled interest (including
capitalization of interest), applicable high yield debt obligation payments and
mandatory prepayments under any such Subordinated Debt Documents or any such
documentation governing Junior Financing Debt, including the Second Lien Loan
Documents, shall not be prohibited by this clause), except for:

(i) the refinancing thereof with the Net Cash Proceeds of any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing);

(ii) the conversion thereof to Equity Interests (other than Disqualified Equity
Interests) of Holdings; and

(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an individual amount not to exceed:

(A) so long as no Event of Default is continuing or would result therefrom, the
net cash proceeds received by Holdings after the Closing Date pursuant to
contributions to its common equity capital or issuances of Equity Interests
(other than Disqualified Equity Interests) of Holdings (other than received as a
Cure Amount and to the extent not otherwise used under this Agreement or applied
to the Available Amount) that are used substantially contemporaneously to make
such prepayments, redemptions, purchases, defeasances and other payments; plus

 

169



--------------------------------------------------------------------------------

(B) so long as no Event of Default is continuing or would result therefrom,
together with other amounts made in reliance on this clause (B), the greater of
(x) $5,000,000 and (y) 10% of Consolidated EBITDA of Holdings (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period at
the time of such prepayments, redemptions, purchases, defeasances and other
payments; plus

(C) the Available Amount; provided, (i) if any such prepayment, redemption,
purchase, defesances or other payment is made utilizing amounts pursuant to
clause (a) of the definition of “Available Amount”, after giving Pro Forma
Effect thereto, the Total Leverage Ratio (calculated on a Pro Forma Basis) is
not greater than 4.00:1.00 as of the last day of the Test Period most recently
ended on or prior to the making of such prepayment, redemption, purchase,
defeasance and other payment and (ii) no Event of Default shall have occurred
and be continuing or would result therefrom; plus

(D) additional prepayments, redemptions, purchases, defeasances and other
payments; provided, after giving Pro Forma Effect thereto, (1) the Total
Leverage Ratio (calculated on a Pro Forma Basis) is not greater than 3.50:1.00
as of the last day of the Test Period most recently ended on or prior to the
making of such prepayment, redemption, purchase, defeasance and other payment
and (2) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

Section 7.09 Financial Covenant. Except with the written consent of the Required
Revolving Credit Lenders, permit the First Lien Senior Secured Leverage Ratio as
of the last day of any Test Period (commencing with the first full fiscal
quarter ending after the Closing Date) to be greater than 7.50:1.00.

Notwithstanding the foregoing, this Section 7.09 shall be in effect (and shall
only be in effect) as of the last day of any Test Period when the aggregate
amount of L/C Obligations and Revolving Credit Loans outstanding as of the end
of such fiscal quarter (with respect to L/C Obligations, excluding (x) undrawn
Letters of Credit in an aggregate principal amount equal to $ 1,000,000 and
(y) Letters of Credit then outstanding that have been Cash Collateralized)
exceeds 35% of the aggregate amount of all Revolving Credit Commitments (it
being understood that in all cases calculation of compliance with this
Section 7.09 shall be determined as of the last day of such Test Period).

Section 7.10 [Reserved].

Section 7.11 Nature of Business and Fiscal Year.

(a) Holdings and the Restricted Subsidiaries shall not otherwise engage in any
material lines of business other than those conducted by Holdings and the
Restricted Subsidiaries on the Closing Date after giving effect to the
Transactions or any similar, corollary, related, ancillary, incidental or
complementary business or business activities or a reasonable extension,
development or expansion thereof or ancillary thereto.

(b) For financial reporting purposes, Holdings and the Restricted Subsidiaries’
fiscal year shall not end on any date other than December 31 (other than any
Subsidiary acquired after the Closing Date); provided, however, that Holdings
may, upon written notice to the Administrative Agent, change their fiscal year
to any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, Holdings and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

170



--------------------------------------------------------------------------------

Section 7.12 Holdings Covenant. Notwithstanding anything contained herein to the
contrary, Holdings will not conduct, transact or otherwise engage in any active
business or operations other than through the Lead Borrower and its
Subsidiaries. The foregoing will not prohibit Holdings from taking actions
related to the following (and activities incidental thereto):

(a) its ownership of the Equity Interests of the Lead Borrower (and for the
avoidance of doubt, Holdings will not directly hold any Equity Interests other
than the Equity Interests of the Lead Borrower);

(b) the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance);

(c) the performance of its obligations with respect to the Facilities, other
Indebtedness permitted by this Agreement (but not, for the avoidance of doubt,
Indebtedness for borrowed money except to the extent permitted by clauses
(f) and (h) below or owed to any Borrower or any Subsidiary), the Acquisition
Agreement and the other agreements contemplated by the Acquisition Agreement;

(d) any offering of its common stock or any other issuance of its Equity
Interests;

(e) the making of Investments or Restricted Payments; provided that Holdings
will not be permitted to make Restricted Payments using the cash from any
Borrower or any Subsidiary unless such cash has been dividend or otherwise
distributed to Holdings as a permitted Restricted Payment pursuant to the terms
of Section 7.06;

(f) the incurrence of Permitted Holdings Debt and the HAC Loan;

(g) making contributions to the capital or acquiring Equity Interests of its
Subsidiaries;

(h) guaranteeing the obligations of each Borrower and its Subsidiaries;

(i) participating in tax, accounting and other administrative matters as a
member or parent of the consolidated group;

(j) holding any cash or property (including cash and property received in
connection with Restricted Payments made by the Borrowers, but excluding the
Equity Interests of any Person other than the Lead Borrower);

(k) providing indemnification to officers and directors;

(l) the making of Investments consisting of Cash Equivalents;

(m) the consummation of the Transactions; and

(n) activities incidental to the businesses or activities described above.

 

171



--------------------------------------------------------------------------------

Section 7.13 Amendments or Waivers of Organizational Documents and Certain
Related Agreements. Except as set forth in Section 7.14, no Loan Party shall,
nor shall it permit any of its Restricted Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organization Documents or any of its material rights under any related
agreement after the Closing Date without in each case obtaining the prior
written consent of the Principal Investor Representative, or if after the
Disposition Date, Required Lenders, to such amendment, restatement, supplement
or other modification or waiver, except, in each case, to the extent such
amendment, restatement, supplement or other modification could not reasonably be
expected to be adverse in any material respect to any Lenders.

Section 7.14 Amendments or Waivers with respect to Certain Indebtedness. To the
extent prohibited by the terms of any Intercreditor Agreement, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, amend or otherwise change
the terms of any documents governing Indebtedness secured by a Lien junior to
the Lien securing the Obligations or any Subordinated Debt Documents or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on such Indebtedness
in excess of 3% per annum, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon to the extent such earlier
date results in the weighted average life to maturity of such Indebtedness being
shorter than the weighted average life to maturity of the Initial Term B Loans,
change in a manner materially adverse to the Lenders the redemption, prepayment
or defeasance provisions thereof, change the subordination provisions of the
documents governing Indebtedness secured by a Lien junior to the Lien securing
the Obligations or the Subordinated Debt Documents (or, in each case, of any
guaranty thereof) in a manner materially adverse to the interests of the
Lenders, or if the effect of such amendment or change, together with all other
amendments or changes made simultaneously, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness (or a trustee or other representative on their
behalf) which would in each case be adverse in any material respect to the
ability of the Loan Parties to satisfy their payment obligations under this
Agreement.

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation or any other amount payable hereunder or with respect to any other
Loan Document, in each case, unless such failure to pay is caused by an
administrative or technical error; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a), Section 6.04
(solely with respect to each Borrower’s existence) or Section 6.11 or
(ii) Article VII; provided, an Event of Default under Section 7.09 is subject to
a cure pursuant to Section 8.05; provided, further, an Event of Default under
Section 7.09 shall not constitute an Event of Default for purposes of the Loan
Documents unless and until the Required Revolving Credit Lenders have actually
terminated the Revolving Credit Commitments and declared all Revolving Credit
Loans and all related Obligations to be immediately due and payable in
accordance with this Agreement and such declaration has not been rescinded on or
before the date the Term Lenders declare an Event of Default with respect to
Section 7.09; or

 

172



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by Holdings of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for forty-five (45) days
commencing upon the earlier of (x) receipt by Holdings of written notice thereof
by the Administrative Agent or the Required Lenders or (y) the knowledge thereof
by a Responsible Officer of Holdings (provided that the forty-five (45)-day
grace period shall not apply to Specified Representations or Specified
Acquisition Agreement Representations); or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness in excess of the Threshold Amount, or any other event occurs
(other than (i) with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts and (ii) any event requiring prepayment pursuant to customary asset
sale provisions), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, all such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all such Indebtedness to be made,
prior to its stated maturity; provided, this clause (e)(B) shall not apply to
secured Indebtedness that becomes due (or requires an offer to purchase) as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, such failure is
unremedied and is not waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver, debtor-in-possession,
insolvency practitioner or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days; or an order for relief is entered in any
such proceeding; or

 

173



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or is deemed unable to pay its debts as they
fall due for the purposes of any Debtor Relief Law, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Collateral Documents. Any material provision of any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or any Lender, or the satisfaction in
full of all the Obligations and termination of the Aggregate Commitments, ceases
to be in full force and effect or ceases to create a valid and perfected first
priority lien (to the extent such concept exists under applicable Law) Lien
(subject to Liens permitted under the Loan Documents and any Liens and
privileges arising mandatorily by Law) on a material portion of the Collateral
covered thereby; or any Loan Party contests in writing the validity or
enforceability of any material provision of any Collateral Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Collateral Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Collateral Document;

(j) Change of Control. There occurs any Change of Control; or

(k) ERISA. An ERISA Event occurs which has resulted or would reasonably be
expected to result in liability of a Loan Party in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.

Section 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b)(ii) unless the conditions of the second proviso
contained therein have been satisfied), the Administrative Agent may, with the
consent of the Required Lenders, and, at the request of the Required Lenders,
shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(iii) [reserved];

 

174



--------------------------------------------------------------------------------

(iv) require that the Lead Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(v) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, upon the occurrence of an Event of Default under Section 8.01(f) with
respect to any Borrower, all Commitments and the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Lead Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

(b) Subject to the first proviso in Section 8.01(b)(ii), if any Event of Default
under Section 8.01(b)(ii) with respect to Section 7.09 occurs and is continuing,
the Administrative Agent may and, at the request of the Required Revolving
Credit Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Revolving Credit Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document under or in respect of the
Revolving Credit Facility to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(iii) require that the Lead Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable Laws, in each case under or in respect of the Revolving
Credit Facility.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by Holdings, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Restricted Subsidiaries affected by such event
or circumstance referred to in such clause, shall exceed 5% of the Consolidated
EBITDA of Holdings and its Restricted Subsidiaries as of the then most recently
ended Test Period.

Section 8.04 Application of Funds. If (x) the circumstances described in
Section 2.12(g) have occurred or (y) after the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

175



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and L/C Issuer (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and obligations then owing under the Secured Hedge Agreements and the
Secured Cash Management Agreements, ratably among the applicable Secured Parties
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to any
other Secured Parties (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Fifth payable to them;

Sixth, to the payment of all other Obligations of the Borrowers that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.

Section 8.05 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that Holdings fails to comply with the requirement of the Financial
Covenant, from the last day of the Test Period until the expiration of the tenth
(10th) Business Day after the date on which financial statements with respect to
the Test Period in which such covenant is being measured are required to be
delivered pursuant to Section 6.01 (the “Cure Period”), Holdings shall have the
right to issue common Equity Interests (or other Qualified Equity Interests
reasonably acceptable

 

176



--------------------------------------------------------------------------------

to the Principal Investor Representative or, if after a Disposition Date, the
Administrative Agent) (the “Cure Right”), and contribute the proceeds therefrom
in the form of common Equity Interests (or other Qualified Equity Interests
reasonably acceptable to the Principal Investor Representative or, if after a
Disposition Date, the Administrative Agent) in Holdings and upon the receipt by
Holdings of net cash proceeds pursuant to the exercise of the Cure Right (the
“Cure Amount”), the Financial Covenant shall be recalculated, giving effect to a
pro forma increase to Consolidated EBITDA for such Test Period in an amount
equal to such Cure Amount; provided, (x) such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the Financial Covenant with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document
(including for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) and
(y) there shall be no pro forma reduction in Indebtedness (by netting or
otherwise) with any Cure Amounts for determining compliance with the Financial
Covenant for the fiscal quarter in which such Cure Right was exercised, except
to the extent that such proceeds are actually applied to repay Indebtedness
(which, in the case of any revolving facility (including, without limitation,
the Revolving Credit Facility) shall be accompanied by a corresponding permanent
reduction in the Commitments thereunder).

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, Holdings shall then be in compliance with the requirements of
the Financial Covenant during such Test Period (including for purposes of
Section 4.03), Holdings shall be deemed to have satisfied the requirements of
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided, (i) the Cure Right may be exercised on no more
than five (5) occasions, (ii) in each four fiscal quarter period, there shall be
at least two fiscal quarters in respect of which no Cure Right is exercised and
(iii) with respect to any exercise of the Cure Right, the Cure Amount shall be
no greater than the amount required to cause Holdings to be in compliance with
the Financial Covenant.

(c) For the avoidance of doubt, no Revolving Credit Lender or L/C Issuer, as
applicable, shall be required to fund any Revolving Credit Loans, or issue (or
increase) any Letters of Credit, as applicable, during such Cure Period until
the Cure Amount has been provided.

(d) Upon receipt by the Administrative Agent of a written notice, prior to the
end of the applicable Cure Period, that Holdings intends to exercise the Cure
Right in respect of a fiscal quarter, none of the Administrative Agent, the
Collateral Agent, the other Agents or the Lenders shall be permitted to
accelerate Loans held by them, to terminate the Commitments or to exercise
remedies against the Collateral solely on the basis of a failure to comply with
the requirements of the Financial Covenant, unless such failure is not cured
pursuant to the exercise of the Cure Right on or prior to the end of the
applicable Cure Period.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

 

177



--------------------------------------------------------------------------------

(a) Each Lender and each L/C Issuer hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent regardless of whether a Default has occurred and is
continuing. Without limiting the generality of the foregoing sentence, the use
of the term “agent” herein and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Article (other than the provisions of
Section 9.09 and Section 9.11) are solely for the benefit of the Administrative
Agent, the Lenders and each L/C Issuer, and neither Holdings nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions
(other than the provisions of Section 9.09 and Section 9.11).

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender and L/C
Issuer (if applicable)) and each L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of and as security agent
for (and to hold any security interest, charge or other Lien created by the
Collateral Documents for and on behalf of or on trust for or as agent under a
parallel debt structure for the benefit of) such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) and
Article X as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties and exercise its rights and powers under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through Affiliates,

 

178



--------------------------------------------------------------------------------

agents, employees or attorneys-in-fact, such sub-agents as shall be deemed
necessary by the Administrative Agent, and shall be entitled to advice of
counsel, both internal and external, and other consultants or experts concerning
all matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any Affiliates, agents,
employees or attorneys-in-fact, such sub-agents that it selects in the absence
of gross negligence, bad faith or willful misconduct. The exculpatory provisions
of this Article shall apply to any such Affiliates, agents, employees or
attorneys-in-fact, such sub-agents, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, including their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent (except for its own gross negligence, bad
faith or willful misconduct, as determined by the final and non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for (or shall have any duty to ascertain or inquire into) any
recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, the value or the
sufficiency of any Collateral or the satisfaction of any condition set forth in
Article IV or elsewhere herein or that the Liens granted to the Collateral Agent
have been properly or sufficiently created, perfected, protected, enforced or
entitled to any particular priority, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or for any
failure of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided, such Agent shall not be required to take any action that,
in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable requirements of
law. No Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), or in the absence of its own gross negligence, bad faith
or willful misconduct.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan

 

179



--------------------------------------------------------------------------------

Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or
Holdings referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. Subject to the other provisions of
this Article IX, the Administrative Agent shall take such action with respect to
any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided, unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
and each L/C Issuer acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender and each L/C Issuer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder. Each
Lender and each L/C Issuer also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports

 

180



--------------------------------------------------------------------------------

and other documents expressly required to be furnished to the Lenders by any
Agent herein, such Agent shall not have any duty or responsibility to provide
(and shall not be liable for the failure to provide) any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided, no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence, bad faith or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided,
no action taken in accordance with the directions of the Required Lenders (or
such other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence, bad faith or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any reasonable and documented costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of Holdings; provided, such
reimbursement by the Lenders shall not affect Holdings’ continuing reimbursement
obligations with respect thereto, if any. The undertaking in this Section 9.07
shall survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. The Administrative Agent,
the Lead Arranger and their respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though the Administrative Agent or the Lead Arranger,
as applicable, were not the Administrative Agent or the Lead Arranger, as the
case may be, hereunder and without notice to or consent, or any duty to accept
therefor to, of the Lenders. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent, the Lead Arranger or their respective
Affiliates may receive information regarding any Loan Party or any Affiliate of
a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
neither the Administrative Agent nor the Lead Arranger shall be under any
obligation to provide such information to them. With respect to its Loans, the
Administrative Agent and the Lead Arranger shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the Lead Arranger, as
applicable, and the terms “Lender” and “Lenders” include GS Lending Partners in
its individual capacity to the extent it is a Lender hereunder.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent and Collateral Agent upon thirty (30) days’ notice to the
Lenders and Holdings. If the Administrative Agent or the Collateral Agent is a
Defaulting Lender or an Affiliate of a Defaulting Lender, either the Required
Lenders or Holdings may, upon ten (10) Business Days’ notice, remove the

 

181



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent, as applicable. If the
Administrative Agent resigns under this Agreement or such notice of removal is
delivered, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which appointment of a successor agent shall require the
consent of Holdings at all times other than during the existence of an Event of
Default under Section 8.01(a), (f) or (g) (which consent of Holdings shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent or the
Administrative Agent receives notice of removal, then (x) in the case of a
resignation, the Administrative Agent may appoint, after consulting with the
Lenders and Holdings, a successor agent from among the Lenders and (y) in the
case of a removal, Holdings may, after consulting with the Required Lenders,
appoint a successor Administrative Agent. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring or removed
Administrative Agent and Collateral Agent and the term “Administrative Agent”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be (and the term “Collateral Agent” shall
mean such successor collateral agent and/or supplemental agent, as described in
Section 9.01(c)), and the retiring or removed Administrative Agent’s
appointment, powers and duties as the Administrative Agent and Collateral Agent
shall be terminated. After the retiring or removed Administrative Agent’s
resignation or removal hereunder as the Administrative Agent and Collateral
Agent, the provisions of this Article IX and Section 10.04 and Section 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent and Collateral Agent under this Agreement.
If no successor agent has accepted appointment as the Administrative Agent and
Collateral Agent by the date which is thirty (30) days following the retiring or
removed Administrative Agent’s notice of resignation or removal or Holdings
notify the Lenders that no qualifying Person has accepted the appointment, the
retiring or removed Administrative Agent’s resignation or removal, as
applicable, shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent and Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring or removed Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed). Upon the acceptance of any appointment as the
Administrative Agent and Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable under applicable Law,
or as the Required Lenders may reasonably request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring or removed Administrative Agent and Collateral Agent, and the retiring
or removed Administrative Agent and Collateral Agent shall, to the extent not
previously discharged, be discharged from its duties and obligations under the
Loan Documents. The fees payable by Holdings to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Holdings and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Sections 10.04 and 10.05 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent and its agents and sub-agents in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent.

Section 9.10 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Holdings) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

 

182



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.09 and Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator,
supervisor, administrator or administrative receiver or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders or the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided, any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required

 

183



--------------------------------------------------------------------------------

Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (f) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.11 Collateral and Guarantee Matters. The Lenders, the Secured Parties
and the L/C Issuer irrevocably agree:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet accrued
and payable), the expiration or termination of all Letters of Credit (or cash
collateralization or other arrangement with respect thereto reasonably
satisfactory to the applicable L/C Issuer) (the date on which the requirements
of this clause (i) are first satisfied, the “Termination Date”), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person, (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) or (d) below, (v) if the property subject to
such Lien becomes “Excluded Collateral” and (vi) in connection with any ground
lease entered into by Holdings or its Subsidiaries, to subordinate the Liens
held by the Administrative Agent or Collateral Agent to the rights and interests
of the holder of the leasehold estate under such ground lease or to any other
Lien thereon that, in each case, is permitted by Section 7.01(z);

(b) the Administrative Agent and the Collateral Agent, as applicable, are
authorized to release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Sections 7.01(j),
(k), (p), and (t);

(c) (i) if any Subsidiary Guarantor ceases to be a Restricted Subsidiary, or
becomes an Excluded Subsidiary (provided that no release shall occur if such
Subsidiary Guarantor becomes an Excluded Subsidiary by virtue of no longer being
a Wholly-Owned Restricted Subsidiary of a Loan Party unless it is no longer a
Subsidiary of any Loan Party or it is becoming a bona fide joint venture in a
transaction otherwise permitted hereunder), in each case as a result of a
transaction or designation permitted hereunder or a Change in Law, or (ii) so
long as no Event of Default has occurred and is continuing at such time, upon
the designation by the Lead Borrower of a Subsidiary Guarantor as a “Designated
Non-Guarantor Subsidiary,” in the case of each of clauses (i) and (ii) above
(x) such Subsidiary shall be automatically released from its obligations under
the Guaranty and (y) any Liens granted by such Subsidiary or Liens on the Equity
Interests of such Subsidiary (to the extent such Equity Interests have become
Excluded Equity or are being transferred to another Person) shall be
automatically released;

 

184



--------------------------------------------------------------------------------

(d) upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11;

(e) at the request of Holdings from time to time, the Administrative Agent and
the Collateral Agent will, and are hereby irrevocably authorized and directed by
the Lenders and the other Secured Parties to, in each case on behalf of such
Lender or other Secured Party and without any further consent, authorization or
other action by such Lender or other Secured Party, execute and deliver one or
more amendments, supplements or other modifications to the Collateral Documents
to:

(i) cure any ambiguity, omission, defect or inconsistency therein or reflect
changes of a minor, technical or administrative nature;

(ii) provide for Liens permitted by Section 7.01;

(iii) add to the Collateral;

(iv) make any changes necessary or desirable, in the good faith determination of
Holdings, in order to implement any transaction that is subject to Section 7.04
and is completed in compliance therewith;

(v) make any other change to the Collateral Documents to provide for additional
Indebtedness or other obligations that are permitted by the terms of this
Agreement to be secured by a Lien on the Collateral on a pari passu or junior
basis with the Liens securing the Obligations, including changes to the “Secured
Obligations” (or similar term) in the Collateral Documents (or any other term,
however described, relating to the obligations of the Loan Parties and the
Restricted Subsidiaries that are subject to the security interest granted
therein);

(vi) amend or modify any Collateral Document to the extent necessary to
(A) conform any restriction or limitation contained therein to any analogous
restriction or limitation contained in this Agreement or to eliminate any
restriction or limitation therein that is not contained in this Agreement except
to the extent such restriction or limitation is necessary to create, perfect,
preserve or enforce the security interest in the Collateral purported to be
created by such Collateral Document and (B) conform the Collateral and Guarantee
Requirement (including any amendment or other modification to exclude from the
Liens created or purported to be created by such Collateral Document any assets
that, in accordance with the Collateral and Guarantee Requirement, would not be
or would no longer be required to be subject to such Liens (it being understood
and agreed that such exclusion may provide that its effectiveness is delayed
until the satisfaction of any requirement set forth in the Collateral and
Guarantee Requirements that must be satisfied in order for such assets to not be
required, in accordance with the Collateral and Guarantee Requirements, to be
subject to such Liens)); and

 

185



--------------------------------------------------------------------------------

(vii) make any other change thereto that does not adversely affect the Lenders
or the other Secured Parties in any material respect; and

(viii) to enter into any First Lien Intercreditor Agreement, the Intercreditor
Agreement, any Junior Lien Intercreditor Agreement and any other intercreditor
agreement or subordination agreement expressly contemplated by this Agreement.

Section 9.12 Other Agents; Arrangers and Managers.

(a) None of the Lenders, the Agents or Lead Arranger shall have any right,
power, obligation, liability, responsibility or duty under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender hereunder and all such
Persons shall have the benefit of this Article IX. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any agency or fiduciary or trust relationship with any Lender,
Holdings, any Borrower or any of their respective Subsidiaries. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

(b) Each of the Loan Parties acknowledges and agrees that GS Lending Partners,
an affiliate of certain of the GS Investor Lenders, is acting as the Lead
Arranger in connection with the establishment of the Revolving Credit Facility
and the incurrence of Initial Term B Loans hereunder. Each of the Loan Parties
agrees not to assert any claim it might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result primarily from
GS Lending Partners acting as Lead Arranger hereunder, on the one hand, and the
GS Investor Lenders’ relationships with you as described and referred to herein
or in the other Loan Documents, on the other hand.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be

 

186



--------------------------------------------------------------------------------

exercised by or vested in or conveyed to the Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable
such Supplemental Administrative Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Section 10.04 and Section 10.05 that refer
to the Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, Holdings shall, or shall cause such Loan Party
to, execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent. In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may deduct or withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties, additions to Tax or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred, whether or not such Tax was correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.14. The agreements in
this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations. For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
(2) this Section 9.14 shall not limit or expand the obligations of Holdings, any
Borrower or any Guarantor under Section 3.01 or any other provision of this
Agreement.

Section 9.15 GS Investor Provision. Notwithstanding anything to the contrary
contained in this Agreement, at any time prior to the Disposition Date (i) all
discretionary determinations, waivers and consents that are referred to in this
Agreement or the Loan Document as being satisfactory (or reasonably
satisfactory) to the Administrative Agent or requiring the Administrative
Agent’s discretion, waiver or consent, shall mean for all purposes herein and in
the Loan Documents that such discretionary

 

187



--------------------------------------------------------------------------------

determinations, waivers and consents must be satisfactory (or reasonably
satisfactory) to the Required Lenders and requiring the Required Lenders
discretion, waiver and consent (or, in each case, the Administrative Agent at
the direction of the Required Lenders), including without limitation any
amendments, waivers or consents (including any such amendments, waivers or
consents that are minor, technical or administrative in nature), determinations
as to whether any applicable documentation (including intercreditor agreements
or subordination agreements) or other deliverable hereunder is in form and
substance satisfactory (or reasonably satisfactory) to the Administrative Agent
(which must be in form and substance satisfactory (or reasonably satisfactory)
to the Required Lenders), determinations as to collateral and guaranty matters
(including the Collateral and Guarantee Requirements) and extensions of time
periods in order to comply with the terms of this agreement and (ii) any
notices, certificates and other documents and information that would otherwise
be required to be delivered under this Agreement or any other Loan Document to
the Administrative Agent only will be required to be delivered to the
Administrative Agent and the GS Investor Lenders concurrently (provided that the
posting of any such information on IntraLinks, Debt X, SyndTrak Online or by
similar electronic means that are accessible by the Administrative Agent and the
GS Investor Lenders shall be deemed sufficient delivery for purposes of this
clause (ii)). Notwithstanding the foregoing, borrowing and conversion mechanics
(including consents to assignments or consents to a new Lender), interest rate
determinations, disbursements of funds, distribution of payments and maintenance
of a register and other purely administrative or mechanical matters under the
Loan Documents and actions under and related to Sections 1.08(c) and (d), 2.14
(other than Section 2.14(g)(v)), 2.15 (provided that notice under
Section 2.15(d) shall be provided to the GS Investor Lenders and the
Administrative Agent), 2.16, 2.17, 2.18 (other than with respect to clause
(iii) the definition of “Credit Agreement Refinancing Indebtedness”) and, solely
with respect to making modifications to the Intercreditor Agreement, any First
Lien Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any
other intercreditor agreement or subordination agreement expressly contemplated
by this Agreement that may be necessary to reflect the identity of any Debt
Representatives acceding to such applicable intercreditor or subordination
agreement and completing the information with respect to such Indebtedness
otherwise required to complete such forms attached hereto as Exhibit M or N with
respect to Indebtedness permitted under this Agreement, 10.24. Any discretionary
determinations, waivers or consents effected by a GS Investors may be requested
of the GS Investor at the following notice address (or such other contact and
notice information as may be specified to Holdings and Administrative Agent by
the GS Investor Lenders from time to time in writing): Kirsten Hagen at 200 West
Street, New York, NY 10282 (email: kirsten.hagen@gs.com).

Section 9.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of Holdings or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, Commitments or the Letters of Credit,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE

 

188



--------------------------------------------------------------------------------

96-23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments, the Letters of Credit and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the
Commitments, the Letters of Credit and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments, the Letters of Credit and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments, the Letters
of Credit and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Holdings or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender involved in the Loans, the Commitments, the Letters of
Credit and the Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement
or other Loan Documents, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Holdings or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, the Administrative Agent (to the extent that
such waiver, amendment or modification does not affect the rights, duties,
privileges or obligations of the Administrative Agent under this Agreement, the
Administrative Agent shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders; provided, to the extent such
waiver, amendment or modification was delivered to the Administrative Agent and
does not affect the rights, duties, privileges or obligations of the
Administrative Agent under this Agreement, the Administrative Agent’s failure to
so execute shall not impact the effectiveness of such waiver, amendment or
modification) and Holdings or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, no such amendment, waiver or
consent shall:

 

189



--------------------------------------------------------------------------------

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.03 or the waiver of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or Section 2.08, fees or
other amounts (other than default interest) without the written consent of each
Lender directly and adversely affected thereby (it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest);

(c) reduce the principal of, or (subject to Section 1.15) the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby (it being understood that any
change to the definition of “Total Leverage Ratio”, “Secured Leverage Ratio” or
“First Lien Senior Secured Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction in the rate of interest or fees;
provided, only the consent of the Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest at the Default Rate);

(d) (i) (x) change any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender, (y) change the
definition of “Required Delayed Draw Lenders” without the written consent of
each Delayed Draw Term Lender or (z) change the definition of “Required
Revolving Credit Lenders” without the written consent of each Revolving Credit
Lender or (ii) amend, waive or otherwise modify any term or provision of
Section 7.09, 8.01(b) (solely as it relates to Section 7.09), 8.05, or the
definition of “First Lien Senior Secured Leverage Ratio” (or any of its
component definitions (as used in such Sections but not as used in other
Sections of this Agreement)), without the written consent of the Required
Revolving Credit Lenders (and only the consent of the Required Revolving Credit
Lenders shall be required to amend, waive or otherwise modify any term or
provision of Section 7.09, 8.01(b) (solely as it relates to Section 7.09), 8.05,
the definition of “First Lien Senior Secured Leverage Ratio” (or any of its
component definitions (as used in such Sections but not as used in other
Sections of this Agreement)));

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided, any transaction permitted under Section 7.04 or Section 7.05 shall not
be subject to this clause (e) to the extent such transaction does not result in
the release of all or substantially all of the Collateral;

(f) change the currency in which any Loan is denominated without the written
consent of each Lender holding such Loans;

(g) release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions, without the written consent of
each Lender; provided, any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (g) to the extent such
transaction does not result in the release of all or substantially all of the
Guarantees;

 

190



--------------------------------------------------------------------------------

(h) [Intentionally omitted];

(i) waive, amend or modify the provisions of Section 2.13 or the definition of
“Applicable Percentage” in a manner that would by its terms alter the pro rata
sharing of payments required thereby (except in connection with any transaction
otherwise permitted under Sections 2.05(d), 2.14, 2.15, 2.17 or 2.18) without
the written consent of each Lender directly and adversely affected thereby; or

(j) waive, amend or modify the provisions of Section 8.04 without the written
consent of each Lender directly and adversely affected thereby;

and provided, further, (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iii) (x) [intentionally
omitted], (y) Section 4.02, as it pertains to the Delayed Draw Term Facility may
not be amended, waived or otherwise modified without the consent of the Required
Delayed Draw Lenders (and only the consent of the Delayed Draw Term Lenders
shall be required to amend, waive or otherwise modify Section 4.02) and
(z) Section 4.03, as it pertains to the Revolving Credit Facility, may not be
amended, waived or otherwise modified without the consent of the Required
Revolving Lenders (and only the consent of the Required Revolving Lenders shall
be required to amend, waive or otherwise modify Section 4.03); and (iv) any
amendment or waiver that by its terms affects the rights or duties of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) will require only the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto if such Class of Lenders were the only Class of Lenders.

Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Administrative Agent and Holdings
(i) to add one or more additional credit facilities to this Agreement to effect
the provisions of Sections 2.14, 2.15 and 2.18 and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Credit Loans and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and, if applicable, the Required Revolving Credit Lenders,
(b) [reserved], (c) upon notice thereof by Holdings to the Administrative Agent
with respect to the inclusion of any previously absent financial maintenance
covenant, this Agreement shall be amended by an agreement in writing entered
into by Holdings and the Administrative Agent without the need to obtain the
consent of any Lender to include such covenant on the date of the incurrence of
the applicable Indebtedness to the extent required by the terms of such
definition or section and (d) this Agreement and the other Loan Documents may be
amended or supplemented by an agreement or agreements in writing by Holdings and
the Administrative Agent, without the need to obtain the consent of any Lender,
to cure any ambiguity, omission, defect or inconsistency or reflect changes of a
minor, technical or administrative nature; provided that the Required Lenders
shall have been afforded five (5) Business Days to object to such amendment.
Notwithstanding the foregoing, amendments to or waivers of any terms or
provisions relating solely to (I) the Revolving Credit Commitments (or, subject
to subclause (A) above, Letters of Credit) will require only the written
approval of a Required Revolving Credit Lenders with respect to the outstanding
Revolving Credit Commitments and Holdings or (II) the Delayed Draw Term Loan
Commitments will require only the written approval of a Required Delayed Draw
Lenders of the outstanding Delayed Draw Term Loan Commitments and Holdings.

 

191



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment, modification or supplement to the Intercreditor Agreement, any First
Lien Intercreditor Agreement (or form thereof), any Junior Lien Intercreditor
Agreement (or form thereof) and/or any other intercreditor or subordination
arrangements entered into in connection herewith (i) that is for the purpose of
adding the holders of Indebtedness (or any Permitted Refinancing of the
foregoing) (or a Debt Representative with respect thereto) as parties thereto,
as expressly contemplated by the terms of the Intercreditor Agreement, such
First Lien Intercreditor Agreement, such Junior Lien Intercreditor Agreement or
such other intercreditor or subordination arrangement, as applicable (it being
understood that any such amendment, modification or supplement may make such
other changes to the applicable intercreditor or subordination agreement as, in
the good faith determination of the Administrative Agent, are required to
effectuate the foregoing), (ii) that is expressly contemplated by the
Intercreditor Agreement, any First Lien Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and/or any other intercreditor or subordination
arrangements entered into in connection herewith or (iii) that effects changes
that are not material to the interests of the Lenders; provided that no such
agreement shall directly and adversely amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable.

If any amendment or modification to the Second Lien Credit Agreement amends or
modifies any covenant or an event of default contained in the Second Lien Credit
Agreement (or any related definitions), in each case, in a manner that is more
restrictive than the applicable provisions permit as of the Closing Date, or if
any amendment or modification to the Second Lien Credit Agreement adds an
additional covenant or event of default therein, the Loan Parties acknowledge
and agree that this Agreement or the other Loan Documents, as the case may be,
shall be automatically amended or modified to affect similar amendments or
modifications with respect to this Agreement or such other Loan Documents,
without the need for any further action or consent by Holdings, the other Loan
Parties, or any other party. In furtherance of the foregoing, the Loan Parties
shall permit the Administrative Agent and the Lenders to document each such
similar amendment or modification to this Agreement or such other Loan Document
or insert a corresponding new covenant or event of default in this Agreement or
such other Loan Document (subject to a requirement to reflect a 20.0% cushion
for any dollar baskets below the amount agreed under the Second Lien Credit
Agreement) without any need for any further action or consent by Holdings or any
other Loan Party.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of Holdings without the need to obtain the consent of any Lender if
such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents. Furthermore, with the consent of the Administrative Agent at the
request of Holdings (without the need to obtain any consent of any Lender), any
Loan Document may be amended to cure ambiguities, omissions, mistakes or
defects.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic mail transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

192



--------------------------------------------------------------------------------

(i) if to Holdings, the Administrative Agent, an L/C Issuer, the GS Investor
Lenders or Principal Investor Representative, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to Holdings, the
Administrative Agent and the L/C Issuers.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided, notices and other communications to
the Administrative Agent, the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Article II if
such Lender or such L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Holdings may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, approval of such
procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

193



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Holdings’ or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, and any L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Holdings, the
Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agents from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Holdings or a Borrower or their securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of Holdings even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the L/C Issuers, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Holdings other than those arising as a
result of such Person’s gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

(f) Notice to other Loan Parties. Holdings agrees that notices to be given to
any other Loan Party under this Agreement or any other Loan Document may be
given to Holdings in accordance with the provisions of this Section 10.02 with
the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

 

194



--------------------------------------------------------------------------------

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrowers agree (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the GS
Investor Lenders for all reasonable and documented out-of-pocket costs and
expenses (including but not limited to expenses of the Administrative Agent’s
and the GS Investor Lenders’ diligence investigations, fees of consultants hired
with Holdings’ prior written consent (such consent not to be unreasonably
withheld or delayed) and travel expenses) associated with the preparation,
negotiation, execution and delivery, administration, amendment, modification,
waiver and/or enforcement of this Agreement, the other Loan Documents and any
ancillary documents in connection with the foregoing, and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated thereby are consummated), limited in the case
of Attorney Costs to all Attorney Costs of Milbank LLP (or other counsel
retained with Holdings’ consent (such consent not to be unreasonably withheld or
delayed)) and one local and foreign counsel in each appropriate jurisdiction,
which may be a single local or foreign counsel acting in multiple jurisdictions,
and in the case of an actual or reasonably perceived conflict of interest where
the affected Persons informs Holdings of such conflict, of one such other firm
of counsel for the affected Persons and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all costs and expenses incurred in connection with any workout or
restructuring in respect of the Loans, all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of counsel to the one counsel of both the
Administrative Agent and the GS Investor Lenders). The foregoing costs and
expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Commitments and repayment of
all other Obligations. All amounts due under this Section 10.04 shall be paid
promptly, and in no event no later than thirty (30) calendar days, following
receipt by Holdings of an invoice relating thereto setting forth such expenses
in reasonable detail. If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its sole discretion.

Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, directors, officers, employees, partners, equity holders,
members, controlling persons, counsel, agents, trustees, advisors, and other
representatives and the successors and assigns of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and reasonable and documented out-of-pocket fees
and expenses (including reasonable Attorney Costs of one counsel for all
Indemnitees and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees (and, in the case of an

 

195



--------------------------------------------------------------------------------

actual or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Lead Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee)) of any
such Indemnitee arising out of or relating to any claim or any litigation or
other proceeding (regardless of whether such Indemnitee is a party thereto and
whether or not such proceedings are brought by any Borrower, its equity holders,
its Affiliates, creditors or any other third person) that relates to the
Transactions, including the financing contemplated hereby) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the negotiation, execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or Release or threat of Release of Hazardous Materials on, at,
under or from any property currently or formerly owned or operated by Holdings,
any Subsidiary or any other Loan Party, or any Environmental Liability related
in any way to Holdings, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided, such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its Controlled Affiliates or any of
the officers, directors, employees, agents, advisors or members of any of the
foregoing, in each case who are involved in or aware of the Transactions (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) a material breach of the Loan Documents by such Indemnitee or one
of its Affiliates (as determined by a court of competent jurisdiction in a final
and non-appealable judgment) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
Holdings, any Borrower or any of their Affiliates (other than with respect to a
claim against an Indemnitee acting in its capacity as an Agent or similar role
under the Loan Documents unless such claim arose from the gross negligence, bad
faith or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable judgment)). Without in any
way limiting the indemnification obligations of the Loan Parties under this
Section 10.05, no Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) other than any
punitive, indirect or consequential damages that otherwise represent Indemnified
Liabilities of any Loan Party arising from a claim by a third party unaffiliated
with any Indemnitee. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, managers, partners, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid promptly, and in no event
later than thirty (30) calendar days, after demand therefor; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification or contribution rights with respect to such payment
pursuant to the express

 

196



--------------------------------------------------------------------------------

terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents and the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. For the avoidance of doubt, this Section 10.05 shall not apply to
Taxes, other than any Taxes that represent losses, liabilities, damages, claims,
etc. arising from any non-Tax claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to any Agent, the L/C Issuer or any Lender, or any Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby. Except as otherwise provided herein, a Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender. No Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(g), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(h). Any other attempted assignment
or transfer by any party hereto shall be null and void. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(g) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Right to Assign. Subject to Section 10.07(j) below with respect to Sponsor
Affiliated Lenders, any Lender may sell, assign or transfer all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it):

(A) with respect to Term Loans, Term Loan Commitments, and/or Delayed Draw Term
Loan Commitments:

(A) to any Person meeting the criteria of clause (a) or (d) of the definition of
“Eligible Assignee” upon the giving of notice to Holdings and the Administrative
Agent;

 

197



--------------------------------------------------------------------------------

(B) to any Person meeting the criteria of clause (b) of the definition of
“Eligible Assignee” and consented to by each of (x) Holdings and (y) the
Administrative Agent (each consent not to be unreasonably withheld, delayed or
conditioned); and

(C) to any Person meeting the criteria of clause (c) of the definition of
“Eligible Assignee” upon giving effect to such assignment pursuant to
Section 10.07(j); and

(B) with respect to any assignment of Revolving Credit Commitments, and/or
Revolving Credit Loans (in each case, to any Person other than a Person meeting
the criteria of clause (a) of the definition of “Eligible Assignee”, but, in
such case, with notice to Holdings and the Administrative Agent), with the
consent of:

(A) the Administrative Agent;

(B) Holdings; and

(C) each L/C Issuer (such consent not to be unreasonably withheld or delayed);

provided, notwithstanding the foregoing clauses (i) and (ii), the consent of
Holdings shall not be required if an Event of Default under Section 8.01(a), (f)
or (g) has occurred and is continuing; provided, further, (x) Holdings’ refusal
to accept an assignment to a Disqualified Lender will be deemed to be
reasonable, (y) Holdings’ consent will be required with respect to any
assignment to Disqualified Lenders, and (z) to the extent the consent of
Holdings is required, Holdings shall be deemed to have consented to such
assignment (other than an assignment to a Disqualified Lender) unless they have
objected by written notice to the Administrative Agent within ten (10) Business
Days of having received written notice thereof.

(c) Mechanics. Assignments shall be subject to the following additional
conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof (in the case
of the Revolving Credit Facility) or $1,000,000 (in the case of a Term Loan
and/or Delayed Draw Term Loan Commitments) unless Holdings and the
Administrative Agent otherwise consent or such assignment is made by or to a GS
Investor (in the case of a Term Loan and/or Delayed Draw Term Loan Commitments)
or if the assignor’s entire interest in such facility is being made; provided,
(1) no such consent of Holdings shall be required if an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

 

198



--------------------------------------------------------------------------------

(B) (i) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and (ii) the assigning Lender
shall provide to Holdings a copy of such requested Assignment and Assumption
irrespective of whether or not an Event of Default under Sections 8.01(a), (f)
or (g) has occurred and is continuing or whether Holdings otherwise has a
consent right;

(C) the performance by the Administrative Agent of all necessary “know your
customer” or other similar checks under applicable laws and regulations in
relation to each new Lender, the completion of which shall be evidenced by the
countersignature of the Administrative Agent to the Assignment and Assumption
(which, for the avoidance of doubt, shall not be construed to constitute a
requirement for consent of the Administrative Agent);

(D) the Assignee, if it is not currently a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Sections 3.01(g);

(E) the Assignee shall not be a Disqualified Lender or a Defaulting Lender; and

(F) receipt by the Administrative Agent from the parties to each assignment of a
processing and recordation fee of $3,500 (provided, the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any other assignment; provided, further that such recordation fee
shall not apply to assignments by a GS Investor Lender to another GS Investor
Lender or GS Investor);

provided, nothing in this paragraph (c) shall prohibit any Lender from
(i) assigning all or a portion of its rights and obligations among separate
Facilities on a pro rata basis or (ii) assigning its rights with respect to any
Exit Payment. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
loans, or disclosure of confidential information, to, or the restrictions on any
exercise of rights or remedies of, any Disqualified Lender;

(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding in an interest in the Commitments and Loans,
as the case may be, represents and warrants that as of the Closing Date or the
effective date of such assignment, as applicable, that (i) (A) it is an Eligible
Assignee and (B) it is not a Disqualified Lender, it being acknowledged by
Holdings, the Lenders and the other Secured Parties that the Administrative
Agent will be entitled to rely on such representations and warranties set forth
in this clause (i) without any diligence in respect to the accuracy of such
representations and warranties and any breach of such representations and
warranties by such Lender will not give rise to any liability on the part of the
Administrative Agent and (ii) it has experience and expertise in the making of,
or investing in, commitments and loans such as the applicable Commitments and
Loans, as the case may be.

(e) Effect of Assignment. From and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement

 

199



--------------------------------------------------------------------------------

and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note (if any),
Holdings (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(g). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(f) Register.

(i) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts) and L/C Borrowings, owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Holdings, any Borrower, any Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(ii) Notwithstanding clause (f)(i) above, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
a Sponsor Affiliated Lender nor shall the Administrative Agent be obligated to
monitor the aggregate amount of Loans or Commitments held by Sponsor Affiliated
Lenders.

(g) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, Holdings
or the Administrative Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender or to Disqualified Lenders (provided in the
case of a sale to a Disqualified Lender, the consent of Holdings shall only be
required to the extent the list of Disqualified Lenders has been made available
to such Lender)) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided, (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Holdings, the Agents and the other Lenders shall continue to deal
solely and directly

 

200



--------------------------------------------------------------------------------

with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided, such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(e), or (f) that directly affects such Participant. Subject to
Section 10.07(g)(iii), Holdings agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including
Sections 3.01(e) and (g) and Sections 3.06 and 3.07, and it being understood
that the documentation required under Section 3.01(g) shall be delivered solely
to the participating Lender), to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided, such Participant
complies with Section 2.13 as though it were a Lender.

(ii) Any Lender that sells participations shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and the address of each Participant and the principal and
interest amounts of each Participant’s participation interest in the Commitments
and/or Loans (or other rights or obligations) held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
demonstrable error, and the Borrowers and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of a Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish in connection with a Tax
audit that such commitment, loan, or other obligation is in registered form
under United States Treasury Regulations Section 5f.103-1(c) and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version)
or, if different, under Sections 871(h) or 881(c) of the Code.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant (except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation).

(h) Certain Assignments.

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank; provided, no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

201



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(i) Resignation of L/C Issuer. Notwithstanding anything to the contrary
contained herein, any L/C Issuer may, upon thirty (30) days’ notice to Holdings
and the Lenders, resign as an L/C Issuer, respectively; provided, on or prior to
the expiration of such 30-day period with respect to such resignation, the
relevant L/C Issuer shall have identified, in consultation with Holdings, a
successor L/C Issuer willing to accept its appointment as successor L/C Issuer,
as applicable. In the event of any such resignation of an L/C Issuer, the
Borrowers shall be entitled to appoint from among the Revolving Credit Lenders
willing to accept such appointment a successor L/C Issuer hereunder; provided,
no failure by Holdings to appoint any such successor shall affect the
resignation of the relevant L/C Issuer, as the case may be. If an L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights and obligations of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Revolving Credit Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges an duties of the retiring L/C Issuer, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such L/C Issuer to effectively assume
the obligations of such L/C Issuer with respect to such Letters of Credit.

(j) Assignments to Sponsor Affiliated Lenders.

    (A) Notwithstanding anything else to the contrary contained in this
Agreement but subject to the terms of this Section 10.07(j), any Lender may
assign all or a portion of its Term Loans to any Sponsor Affiliated Lender
(including any Affiliated Debt Fund), without the consent of any Person but
subject to prior notice to and acknowledgment by the Administrative Agent and
Holdings.

    (B) Limitations on Assignments. After giving effect to any such assignment
under this Section 10.07(j) and to all other assignments with all Sponsor
Affiliated Lenders, the aggregate principal amount of all Loans and Commitments
then held by all Sponsor Affiliated Lenders (other than Affiliated Debt Funds)
shall not exceed 25% of the aggregate unpaid principal amount of the Term Loans
then outstanding (determined as of the time of such purchase). Notwithstanding
anything herein to the contrary (if applicable, after giving effect to any
proposed assignment to a Sponsor Affiliated Lender), if all Sponsor Affiliated
Lenders (excluding Affiliated Debt Funds) own or

 

202



--------------------------------------------------------------------------------

would own, in the aggregate, more than 25% of the principal amount of all then
outstanding Term Loans (i) in the event that a Sponsor Affiliated Lender (other
than an Affiliated Debt Fund) has acquired any Term Loans, the assignment of
such Term Loans that would cause the aggregate principal amount of Term Loans
owned by Sponsor Affiliated Lenders (other than Affiliated Debt Funds) to be in
excess of 25% of the principal amount of all then outstanding Term Loans or
(ii) if such threshold is exceeded solely as a result of a Lender becoming a
Sponsor Affiliated Lender after it has acquired Term Loans, then, in each case,
such Sponsor Affiliated Lender shall use commercially reasonable efforts to
assign sufficient Term Loans within thirty (30) days of the date such threshold
is exceeded so that Sponsor Affiliated Lenders (excluding Affiliated Debt Funds)
in the aggregate own less than 25% of the aggregate principal amount of Term
Loans then outstanding; provided, in order to comply with the obligation to use
commercially reasonable efforts to assign Term Loans, such Sponsor Affiliated
Lender shall offer to assign the relevant Term Loans to the then-current Term
Lenders in addition to potential new lenders; provided, further that there shall
be no obligation for such Sponsor Affiliated Lender to assign such Term Loans at
a price lower than the price such Lender paid when acquiring such Term Loans.

(C) Representations. Any purchases by Sponsor Affiliated Lenders shall require
that such Sponsor Affiliated Lender clearly identify itself as a Sponsor
Affiliated Lender in any Assignment and Assumption executed in connection with
such purchases or sales and each such Assignment and Assumption shall contain
customary “big boy” representations but no requirement to make representations
as to the absence of any material nonpublic information.

(D) Lender Meetings and Information. Any Sponsor Affiliated Lender will not
receive information provided solely to Lenders and will not be permitted to
attend or participate in (or receive any notice of) Lender meetings or
conference calls and will not be entitled to challenge the Administrative
Agent’s and the Lenders’ attorney-client privilege as a result of their status
as Sponsor Affiliated Lenders.

(E) Required Lender Votes. Notwithstanding anything in this Section 10.07(j) or
the definition of “Required Lenders,” or “Required Revolving Credit Lenders” to
the contrary:

    (1) for purposes of determining whether the “Required Lenders,” or “Required
Revolving Credit Lenders” have consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of the Loan Documents, or whether the “Required Lenders,” or “Required Revolving
Credit Lenders” have directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to any
Loan Documents, in each case, that does not require the consent of each Lender
or each affected Lender, or does not adversely affect such Sponsor Affiliated
Lender that is not an Affiliated Debt Fund in any material respect as compared
to other Lenders holding similar obligations, Sponsor Affiliated Lenders that
are not Affiliated Debt Funds will be deemed to have voted in the same
proportion as non-affiliated Lenders voting on such matters; and

    (2) Affiliated Debt Funds may not, in the aggregate, account for more than
49.9% of the amounts set forth in the calculation of “Required Lenders”, or
“Required Revolving Credit Lenders” and any amount in excess of 49.9% will be
subject to the limitations set forth in clause (1) above.

 

203



--------------------------------------------------------------------------------

(F) Bankruptcy Limitations. In the event that any proceeding under the
Bankruptcy Code shall be instituted by or against any Borrower or any Guarantor,
each Sponsor Affiliated Lender that is not an Affiliated Debt Fund shall
acknowledge and agree that they are each “insiders” under Section 101(31) of the
Bankruptcy Code and, as such, the claims associated with the Loans and
Commitments owned by it shall not be included in determining whether the
applicable class of creditors holding such claims has voted to accept a proposed
plan for purposes of Section 1129(a)(10) of the Bankruptcy Code. To the extent
that the foregoing designation is deemed unenforceable for any reason, each
Sponsor Affiliated Lender that is not an Affiliated Debt Fund shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Sponsor Affiliated Lenders, except to
the extent that any plan of reorganization proposes to treat the Obligations
held by such Sponsor Affiliated Lender in a manner that is less favorable in any
material respect to such Sponsor Affiliated Lender than the proposed treatment
of similar Obligations held by Lenders that are not Sponsor Affiliated Lenders.
For the avoidance of doubt, this Section 10.07(j)(F) shall not apply to
Affiliated Debt Funds.

(G) Contribution to a Borrower. Notwithstanding anything to the contrary
contained herein, any such Loans acquired by a Sponsor Affiliated Lender may,
with the consent of the Lead Borrower, be contributed to a Borrower (whether
through Holdings or otherwise) and exchanged for debt or equity securities that
are otherwise permitted to be issued at such time.

(H) Each Sponsor Affiliated Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent promptly (and in any event within ten (10) Business Days) if it becomes a
Sponsor Affiliated Lender. Such notice shall contain the type of information
required and be delivered to the same addressee as set forth in Exhibit J.

(I) Administrative Agent Liability. Each Sponsor Affiliated Lender waives any
rights to bring any action in connection with such purchased Loans or
Commitments against the Administrative Agent in its capacity as such. The
Administrative Agent shall not have any responsibility for monitoring any
acquisition or disposition of Term Loans by any Sponsor Affiliated Lender or
liability for any losses suffered by any Person as a result of any purported
assignment to or from a Sponsor Affiliated Lender.

Section 10.08 Confidentiality. Each of the Agents, L/C Issuer and the Lenders
agrees to maintain the confidentiality of the Information and to not use or
disclose such information, except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ officers, directors, employees,
attorneys, agents, accountants, advisors, controlling persons and equity holders
who are informed of the confidential nature thereof; (b) pursuant to the order
of any court or administrative agency in any pending legal, judicial or
administrative proceeding or otherwise as required by applicable Law or
compulsory legal process; (c) to the extent requested or required by any
Governmental Authority and/or regulatory authorities (including any
self-regulatory authority); (d) to any other party to this Agreement; (e) to any
potential or prospective Lender, any pledgee referred to in Section 10.07(h)
(provided, any such disclosure to the Federal Reserve Bank or other central bank
in connection with a pledge pursuant to Section 10.07(h)) shall not require such
pledgee to enter into any confidentiality, non-disclosure or similar

 

204



--------------------------------------------------------------------------------

agreement), counterparty to a Swap Contract or Securitization Financing,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement and to
any direct or indirect contractual counterparty to any swap or derivative
transaction relating to the applicable GS Investor’s investment in the
Facilities or Holdings or any of its Subsidiaries; (f) with the written consent
of Holdings; (g) to the extent such Information (w) was already in the
possession of any Agent, any Lender, any L/C Issuer or any of their respective
Affiliates prior to any duty of confidentiality provided for herein, (x) becomes
publicly available other than as a result of a breach of this Section 10.08, (y)
is independently developed by any Agent, any Lender, any L/C Issuer or any of
their respective Affiliates or (z) is or was received by any Agent, any Lender,
any L/C Issuer or any of their respective Affiliates from a third party that is
not, to such party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to Holdings or any of its Affiliates; (h) to
any Governmental Authority or examiner regulating any Lender; (i) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); (j) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(k) for purposes of establishing a “due diligence” defense (in which case Lead
Borrower shall be notified in advance to the extent reasonably practical and
permitted by law); (l) to any actual, potential or prospective GS Investor
Lender who agrees to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (with the GS Initial Investors, to the
extent within their control, responsible for such person’s compliance with this
paragraph); and (m) to any of the GS Investors’ limited partners, lenders,
investors, managed accounts, rating agencies and affiliates and to its and their
respective limited partners’, lenders’, investors’, managed accounts’, rating
agencies’ and affiliates’ respective officers, directors, employees, legal
counsel, independent auditors, professionals and other experts or agents in
connection with the evaluation, monitoring or administration of any GS
Investor’s investment in the Facilities, in each case who need to know such
information and who are informed of the confidential nature of such information
and who are subject to customary confidentiality obligations of professional
practice or who are or have been advised to keep such Information confidential
(with the GS Investor Lenders, to the extent within their control, responsible
for such person’s compliance with this paragraph). In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ respective directors, managers,
officers, employees, trustees, investment advisors or agents, relating to
Holdings, a Borrower or any of their Subsidiaries or their business, other than
any such information that is publicly available to any Agent, L/C Issuer or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08, including, without limitation, information delivered
pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to
Holdings or any other Loan Party, any such notice being waived by each Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing,

 

205



--------------------------------------------------------------------------------

irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender and
L/C Issuer agrees promptly to notify Holdings and the Administrative Agent after
any such setoff and application made by such Lender or L/C Issuer, as the case
may be; provided, the failure to give such notice shall not affect the validity
of such setoff and application. The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided, the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee and Closing Payment Letter, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided,
the inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

206



--------------------------------------------------------------------------------

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (PROVIDED, IF NONE OF SUCH
COURTS CAN AND WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT
APPLY), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER,
HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER,
HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

(c) NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE L/C ISSUER OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. WITHOUT LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.14 AND
IN ADDITION TO THE SERVICE OF PROCESS PROVIDED FOR HEREIN, HOLDINGS HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE LEAD BORROWER (AND THE LEAD
BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON THE LEAD BORROWER SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, HOLDINGS AGREES TO PROMPTLY

 

207



--------------------------------------------------------------------------------

DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and Holdings and the Administrative
Agent shall have been notified by each Lender and L/C Issuer that each such
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of each Borrower, each Agent and each Lender and their
respective successors and assigns, except that each Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from them to the Administrative Agent
or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from a Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provisions of this
Section 10.18 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

208



--------------------------------------------------------------------------------

Section 10.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies each Borrower that, pursuant to the requirements of the USA PATRIOT Act
and the requirements of the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies each Borrower, and the
Guarantors, which information includes the name and address of the each Borrower
and other information that will allow such Lender to identify such Borrower and
the Guarantors in accordance with the USA PATRIOT Act or the Beneficial
Ownership Regulation. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act or the Beneficial Ownership Regulation.

Section 10.20 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a) any bankruptcy, insolvency, administration, administrative receivership,
receivership, reorganization, arrangement, readjustment, composition,
liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of each Borrower and Holdings acknowledge and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the services regarding
this Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Borrowers, Holdings and their respective Affiliates, on
the one hand, and the Administrative Agent, on the other hand, (B) each of each
Borrower and Holdings have consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of each
Borrower and Holdings are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any

 

209



--------------------------------------------------------------------------------

Borrower, Holdings or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, nor any Lender has any obligation to
any Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of any Borrower, Holdings and
their respective Affiliates, and the Administrative Agent has no obligation to
disclose any of such interests to any Borrower, Holdings or any of their
respective Affiliates. To the fullest extent permitted by law, each of each
Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Notwithstanding anything to the contrary
herein, no GS Investor is or will be deemed to be an underwriter, arranger,
trustee, agent or a similar role or otherwise be deemed to perform any service
hereunder.

Section 10.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

    (i) a reduction in full or in part or cancellation of any such liability;

    (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

    (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.23 Use of Name, Logo, etc.. Holdings grants each Lender permission to
use Holdings’ and its Subsidiaries’ names and logos in such Lender’s or its
Affiliates’ marketing materials; provided that any such logos or other materials
are used solely in a manner that is not intended to or reasonably likely to harm
or disparage Holdings or any of its Subsidiaries or the reputation or goodwill
of any of them.

Section 10.24 Intercreditor Agreements. Reference is made to the Intercreditor
Agreement. Each Lender and L/C Issuer hereunder (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as “First Lien Collateral Agent”
and on behalf of such Lender or

 

210



--------------------------------------------------------------------------------

L/C Issuer. The provisions of this Section 10.24 are not intended to summarize
all relevant provisions of the Intercreditor Agreement. Reference must be made
to the Intercreditor Agreement itself to understand all terms and conditions
thereof. Each Lender and L/C Issuer is responsible for making its own analysis
and review of the Intercreditor Agreement and the terms and provisions thereof,
and neither the Administrative Agent nor any of its Affiliates makes any
representation to any Lender or L/C Issuer as to the sufficiency or advisability
of the provisions contained in the Intercreditor Agreement. The foregoing
provisions are intended as an inducement to the Lenders under the Second Lien
Credit Agreement to extend credit and such Lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement. In addition to the foregoing, the parties hereto authorize the
Administrative Agent to enter into any First Lien Intercreditor Agreement, any
Junior Lien Intercreditor Agreement and/or any intercreditor agreement or
subordination agreement expressly contemplated hereunder. The Administrative
Agent may from time to time enter into a modification of the Intercreditor
Agreement, any First Lien Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and/or any intercreditor agreement or subordination agreement
expressly contemplated hereunder, so long as the Administrative Agent reasonably
determines that such modification is consistent with the terms of this
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

211



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DORY INTERMEDIATE LLC,

as Lead Borrower

By:  

/s/ Stephen Lazarus

  Name: Stephen Lazarus   Title: Chief Financial Officer

DORY ACQUISITION SUB, INC.,

as U.S. Borrower

By:  

/s/ Stephen Lazarus

  Name: Stephen Lazarus   Title: Chief Financial Officer

ONESPAWORLD HOLDINGS,

as Holdings

By:  

/s/ Stephen Lazarus

  Name: Stephen Lazarus   Title: Chief Financial Officer

 

GOLDMAN SACHS LENDING PARTNERS LLC

as Administrative Agent and Collateral Agent

By:  

/s/ Joshua Desai

  Name: Joshua Desai   Title: Authorized Signatory

 

 

BROAD STREET CREDIT HOLDINGS, LLC

As Revolving Credit Lender

By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Vice President

 

GOLDMAN SACHS LENDING PARTNERS LLC

as L/C Issuer

By:

 

/s/ Joshua Desai

 

Name: Joshua Desai

 

Title: Authorized Signatory

 

BROAD STREET LOAN PARTNERS III, L.P. As Initial Term B Lender and Delayed Draw
Term   Lender By:   Goldman Sachs & Co. LLC,   as Attorney-in-Fact By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Managing Director



--------------------------------------------------------------------------------

BROAD STREET LOAN PARTNERS III OFFSHORE,

L.P.

As Initial Term B Lender and Delayed Draw Term   Lender By:   Goldman Sachs &
Co. LLC, Duly Authorized Agent of the General Partner By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Managing Director

BROAD STREET LOAN PARTNERS III OFFSHORE

– UNLEVERED, L.P.

As Initial Term B Lender and Delayed Draw Term   Lender By:   Goldman Sachs &
Co. LLC, Duly Authorized Agent of the General Partner By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Managing Director GLOBAL LOAN OPPORTUNITIES
S.A. As Initial Term B Lender and Delayed Draw Term   Lender By:   Goldman
Sachs & Co. LLC,   as Attorney-in-Fact By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Managing Director

 

 

BROAD STREET DANISH CREDIT PARTNERS, L.P. As Initial Term B Lender and Delayed
Draw Term   Lender By:   Goldman, Sachs & Co. LLC, Duly Authorized Agent of the
General Partner By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Managing Director BROAD STREET CREDIT
INVESTMENTS LLC As Initial Term B Lender and Delayed Draw Term   Lender By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Vice President
BROAD STREET SENIOR CREDIT PARTNERS II,   L.P. As Initial Term B Lender and
Delayed Draw Term   Lender By:  

/s/ Kirsten Anthony

  Name: Kirsten Anthony   Title: Vice President